Exhibit 10.1

 

Loan No: 11796

________________________________________________________

LOAN AGREEMENT

________________________________________________________

Dated as of October 11, 2018

Among

THE ENTITIES LISTED ON SCHEDULE I ATTACHED HERETO,
collectively, as Borrower

SST II Canadian Properties, Co.,
as Nominee,

SS Solar power, ulc,
as Solar ULC,

CITIBANK, N.A.,
as Lender

and

COMPUTERSHARE TRUST COMPANY OF CANADA,
as Collateral Agent

-i-

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

TABLE OF CONTENTS

Page

ARTICLE 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION1

 

Section 1.1

Definitions.1

 

 

Section 1.2

Principles of Construction.28

 

ARTICLE 2

GENERAL TERMS29

 

Section 2.1

Loan Commitment; Disbursement to Borrower.29

 

 

Section 2.2

The Loan.30

 

 

Section 2.3

Disbursement to Borrower.30

 

 

Section 2.4

The Note and the Other Loan Documents.30

 

 

Section 2.5

Interest Rate.30

 

 

Section 2.6

Loan Payments.34

 

 

Section 2.7

Prepayments.35

 

 

Section 2.8

Interest Rate Cap Agreement.37

 

 

Section 2.9

Extension of the Maturity Date.39

 

 

Section 2.10

Judgment Currency40

 

 

Section 2.11

Increased Costs; Capital Adequacy.40

 

 

Section 2.12

Taxes.41

 

 

Section 2.13

Tax Forms43

 

 

Section 2.14

Release of Individual Property.43

 

 

Section 2.15

Collateral Agency Fees.45

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES45

 

Section 3.1

Legal Status and Authority.45

 

 

Section 3.2

Validity of Documents.46

 

 

Section 3.3

Litigation.46

 

 

Section 3.4

Agreements.46

 

 

Section 3.5

Financial Condition.47

 

 

Section 3.6

Disclosure.47

 

 

Section 3.7

No Plan Assets.47

 

 

Section 3.8

Not a Foreign Person.48

 

-ii-

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

 

Section 3.9

Pension Plans.48

 

 

Section 3.10

Business Purposes.48

 

 

Section 3.11

Borrower’s Principal Place of Business.48

 

 

Section 3.12

Status of Property.48

 

 

Section 3.13

Financial Information.50

 

 

Section 3.14

Condemnation.50

 

 

Section 3.15

Separate Lots.50

 

 

Section 3.16

Insurance.50

 

 

Section 3.17

Use of Property.50

 

 

Section 3.18

Leases and Rent Roll.51

 

 

Section 3.19

Filing and Recording Taxes.51

 

 

Section 3.20

Management Agreement.51

 

 

Section 3.21

Illegal Activity/Forfeiture.52

 

 

Section 3.22

Taxes.52

 

 

Section 3.23

Permitted Encumbrances.52

 

 

Section 3.24

Third Party Representations.52

 

 

Section 3.25

Non-Consolidation Opinion Assumptions.52

 

 

Section 3.26

Federal Reserve Regulations.52

 

 

Section 3.27

Investment Company Act.53

 

 

Section 3.28

Fraudulent Conveyance.53

 

 

Section 3.29

Embargoed Person.53

 

 

Section 3.30

Anti-Corruption Laws and Sanctions.53

 

 

Section 3.31

Organizational Chart.55

 

 

Section 3.32

Bank Holding Company.55

 

 

Section 3.33

Intentionally Omitted.55

 

 

Section 3.34

Property Document Representations.56

 

 

Section 3.35

Residency of Borrower for Tax Purposes.56

 

 

Section 3.36

No Change in Facts or Circumstances; Disclosure.56

 

 

Section 3.37

General.56

 

ARTICLE 4

BORROWER COVENANTS56

 

Section 4.1

Existence.57

 

 

Section 4.2

Legal Requirements.57

 

 

Section 4.3

Maintenance and Use of Property.58

 

 

Section 4.4

Waste.58

 

 

Section 4.5

Taxes and Other Charges.58

 

 

Section 4.6

Litigation.59

 

 

Section 4.7

Access to Property.59

 

 

Section 4.8

Notice of Default.59

 

 

Section 4.9

Cooperate in Legal Proceedings.59

 

-iii-

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

 

Section 4.10

Performance by Borrower Obligors.59

 

 

Section 4.11

Intentionally Omitted.60

 

 

Section 4.12

Books and Records.60

 

 

Section 4.13

Estoppel Certificates.62

 

 

Section 4.14

Leases and Rents.63

 

 

Section 4.15

Management Agreement.64

 

 

Section 4.16

Payment for Labor and Materials.67

 

 

Section 4.17

Performance of Other Agreements.67

 

 

Section 4.18

Debt Cancellation.68

 

 

Section 4.19

ERISA; Establishment of Defined Benefit Plan.68

 

 

Section 4.20

No Joint Assessment.69

 

 

Section 4.21

Alterations.69

 

 

Section 4.22

Property Document Covenants.69

 

 

Section 4.23

Embargoed Person.69

 

 

Section 4.24

Anti-Money Laundering and Economic Sanctions.70

 

 

Section 4.25

Right to Match.70

 

ARTICLE 5

ENTITY COVENANTS70

 

Section 5.1

Single Purpose Entity/Separateness.70

 

 

Section 5.2

Independent Director.76

 

 

Section 5.3

Change of Name, Identity or Structure.77

 

 

Section 5.4

Business and Operations.78

 

 

Section 5.5

Recycled Entity.78

 

ARTICLE 6

NO SALE OR ENCUMBRANCE81

 

Section 6.1

Transfer Definitions.81

 

 

Section 6.2

No Sale/Encumbrance.82

 

 

Section 6.3

Permitted Equity Transfers.83

 

 

Section 6.4

Additional Permitted Transfers84

 

 

Section 6.5

Lender’s Rights.85

 

 

Section 6.6

Economic Sanctions, Anti-Money Laundering and Transfers.85

 

ARTICLE 7

INSURANCE; CASUALTY; CONDEMNATION; RESTORATION86

 

Section 7.1

Insurance.86

 

-iv-

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

 

Section 7.2

Casualty.92

 

 

Section 7.3

Condemnation.92

 

 

Section 7.4

Restoration.93

 

ARTICLE 8

RESERVE FUNDS98

 

Section 8.1

Immediate Repair Funds.98

 

 

Section 8.2

Replacement Reserve Funds.99

 

 

Section 8.3

Environmental Report Funds.100

 

 

Section 8.4

Operating Expense Funds.100

 

 

Section 8.5

Excess Cash Flow Funds.100

 

 

Section 8.6

Tax and Insurance Funds.101

 

 

Section 8.7

The Accounts Generally.101

 

ARTICLE 9

CASH MANAGEMENT103

 

Section 9.1

Establishment of Certain Accounts.103

 

 

Section 9.2

Deposits into the Restricted Account; Maintenance of Restricted Account.104

 

 

Section 9.3

Disbursements from the Cash Management Account.106

 

 

Section 9.4

Withdrawals from the Debt Service Account.107

 

 

Section 9.5

Payments Received Under this Agreement.107

 

ARTICLE 10

EVENTS OF DEFAULT; REMEDIES107

 

Section 10.1

Event of Default.107

 

 

Section 10.2

Remedies.110

 

ARTICLE 11

SECONDARY MARKET112

 

Section 11.1

Securitization.112

 

 

Section 11.2

Disclosure.114

 

 

Section 11.3

Reserves/Escrows.115

 

 

Section 11.4

Servicer.115

 

-v-

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

 

Section 11.5

Rating Agency Costs.116

 

 

Section 11.6

Mezzanine Option.116

 

 

Section 11.7

Conversion to Registered Form.116

 

 

Section 11.8

Syndication.117

 

ARTICLE 12

INDEMNIFICATIONS121

 

Section 12.1

General Indemnification.121

 

 

Section 12.2

Mortgage and Intangible Tax Indemnification.122

 

 

Section 12.3

ERISA Indemnification.122

 

 

Section 12.4

Duty to Defend, Legal Fees and Other Fees and Expenses.122

 

 

Section 12.5

Survival.122

 

 

Section 12.6

Environmental Indemnity.122

 

ARTICLE 13

EXCULPATION122

 

Section 13.1

Exculpation.122

 

ARTICLE 14

NOTICES125

 

Section 14.1

Notices.125

 

ARTICLE 15

FURTHER ASSURANCES126

 

Section 15.1

Replacement Documents.126

 

 

Section 15.2

Recording of Security Instrument, etc.127

 

 

Section 15.3

Further Acts, etc.127

 

 

Section 15.4

Changes in Tax, Debt, Credit and Documentary Stamp Laws.128

 

ARTICLE 16

WAIVERS128

 

Section 16.1

Remedies Cumulative; Waivers.128

 

-vi-

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

 

Section 16.2

Modification, Waiver in Writing.129

 

 

Section 16.3

Delay Not a Waiver.129

 

 

Section 16.4

Waiver of Trial by Jury.129

 

 

Section 16.5

Waiver of Notice.129

 

 

Section 16.6

Remedies of Borrower Obligors.130

 

 

Section 16.7

Marshalling and Other Matters.130

 

 

Section 16.8

Waiver of Statute of Limitations.130

 

 

Section 16.9

Waiver of Counterclaim.130

 

 

Section 16.10

Sole Discretion of Lender.130

 

ARTICLE 17

MISCELLANEOUS131

 

Section 17.1

Survival.131

 

 

Section 17.2

Governing Law.131

 

 

Section 17.3

Headings.133

 

 

Section 17.4

Severability.133

 

 

Section 17.5

Preferences.133

 

 

Section 17.6

Expenses.134

 

 

Section 17.7

Cost of Enforcement.135

 

 

Section 17.8

Schedules Incorporated.135

 

 

Section 17.9

Offsets, Counterclaims and Defenses.135

 

 

Section 17.10

No Joint Venture or Partnership; No Third Party Beneficiaries.135

 

 

Section 17.11

Publicity.136

 

 

Section 17.12

Anti-Money Laundering Legislation.137

 

 

Section 17.13

Limitation of Liability.137

 

 

Section 17.14

Conflict; Construction of Documents; Reliance.137

 

 

Section 17.15

Entire Agreement.138

 

 

Section 17.16

Liability.138

 

 

Section 17.17

Duplicate Originals; Counterparts.138

 

 

Section 17.18

Brokers.138

 

 

Section 17.19

Set-Off.138

 

 

Section 17.20

Cross-Default; Cross-Collateralization139

 

 

Section 17.21

Contributions and Waivers.139

 

ARTICLE 18

AGENCY143

 

Section 18.1

Appointment and Authority.143

 

 

Section 18.2

Duties of Agent; Exculpatory Provisions.143

 

 

Section 18.3

Reliance by Collateral Agent.144

 

-vii-

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

 

Section 18.4

Resignation of Collateral Agent.144

 

 

Section 18.5

Indemnification.145

 

 

Section 18.6

Consultation with Counsel, etc.145

 

 

Section 18.7

Capacity.146

 

 

Section 18.8

Force Majeure.146

 

 

Section 18.9

Tax.146

 

 

Section 18.10

Expenditure of Own Funds.146

 

 

Section 18.11

Privacy.147

 

 

Section 18.12

Anti-Money Laundering and the Collateral Agent.147

 

 

 

-viii-

--------------------------------------------------------------------------------

 

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of October 11, 2018 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), among CITIBANK, N.A., having an address at 388 Greenwich Street,
6th Floor, New York, New York 10013 (together with its successors and/or
assigns, “Lender”), THE ENTITIES LISTED ON SCHEDULE I ATTACHED HERETO, each a
Delaware limited liability company having its principal place of business at 10
Terrace Road, Ladera Ranch, California 92694 (together with respective
successors and/or assigns, collectively, “Borrower” and each sometimes referred
to herein individually as an “Individual Borrower;” references herein to
“Borrower”, unless otherwise specifically stated, shall also mean and refer to
each and any one of the Individual Borrowers), SST II Canadian Properties, Co.,
a Nova Scotia unlimited liability corporation, having its principal place of
business at 10 Terrace Road, Ladera Ranch, California 92694 (“Nominee”), SS
SOLAR POWER, ULC, a Nova Scotia unlimited liability corporation, having its
principal place of business at 10 Terrace Road, Ladera Ranch, California 92694
(“Solar ULC”) and COMPUTERSHARE TRUST COMPANY OF CANADA (the “Collateral
Agent”).

RECITALS:

Borrower desires to obtain the Loan (defined below) from Lender.

Lender is willing to make the Loan to Borrower, subject to and in accordance
with the terms of this Agreement and the other Loan Documents (defined below).

In consideration of the making of the Loan by Lender and the covenants,
agreements, representations and warranties set forth in this Agreement, the
parties hereto hereby covenant, agree, represent and warrant as follows:

ARTICLE 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1Definitions.

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

“Acceptable LLC” shall mean a limited liability company formed under Delaware
law which (i) has at least one springing member, which, upon the dissolution of
all of the members or the withdrawal or the disassociation of all of the members
from such limited liability company, shall immediately become the sole member of
such limited liability company, and (ii) otherwise meets the Rating Agency
criteria then applicable to such entities.

“Account Collateral” shall mean (i) the Accounts, and all cash, checks, drafts,
certificates and instruments, if any, from time to time deposited or held in the
Accounts from time to time; (ii)

 

--------------------------------------------------------------------------------

 

any and all amounts invested in Permitted Investments; (iii) all interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise payable in respect of, or in exchange for, any or all of
the foregoing; and (iv) to the extent not covered by clauses (i) - (iii) above,
all “proceeds” (as defined under the PPSA as in effect in the province in which
the Accounts or the applicable Borrower Obligor are located) of any or all of
the foregoing.

“Accounts” shall mean the Cash Management Account, the Debt Service Account, the
Restricted Account, the Tax Account, the Insurance Account, the Replacement
Reserve Account, the Immediate Repair Account, the Excess Cash Flow Account, the
Operating Expense Account, the Environmental Report Account and any other
account established by this Agreement or the other Loan Documents.

“AC Laws” shall have the meaning set forth in Section 3.30 hereof.

“Act” shall have the meaning set forth in Section 5.1 hereof.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or, with respect to any natural Person, is a member of the Family
Group of such Person.

“Affiliated Manager” shall mean any Manager of any Individual Property in which
any Individual Borrower, Guarantor, any SPE Component Entity (if any) or any
Affiliate of such entities has, directly or indirectly, any legal, beneficial or
economic interest.

“Agent” shall have the meaning set forth in Section 11.8(a)(iv) hereof.

“AIC” shall mean the Appraisal Institute of Canada.

“Allocated Loan Amount” shall mean, with respect to each Individual Property,
the portion of the principal amount of the Loan allocated to such Individual
Property as set forth on Schedule II hereof, as such amount shall be increased
in connection with each Earnout Advance by an amount equal to the pro rata
portion of such Earnout Advance calculated based on the ratio of the original
Allocated Loan Amount for such Individual Property over the Initial Advance.

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Alteration Threshold” shall mean an amount equal to 5% of the outstanding
principal amount of the Loan.

“AML Laws” shall have the meaning set forth in Section 3.30 hereof.

“AML Legislation” shall mean the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and other applicable anti-money laundering,
anti-terrorist financing, government sanction and “know your client” laws,
whether within Canada or elsewhere, including any regulations, guidelines or
orders thereunder.

“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower Obligors from time to time concerning or
relating to bribery or

-2-

--------------------------------------------------------------------------------

 

corruption, including without limitation the Corruption of Foreign Public
Officials Acts (Canada) and the U.S. Foreign Corrupt Practices Act.

“Applicable Contribution” shall have the meaning set forth in Section 17.21
hereof.

“Appraisal” shall mean an appraisal prepared in accordance with the requirements
of CUSPAP, prepared by an independent third party appraiser holding an AIC or
the provincial equivalent designation, who is province licensed or province
certified if required under the laws of the province in which each applicable
Individual Property is located, who meets the requirements of the AIC and who is
otherwise reasonably acceptable to Lender.  In addition each such appraisal
shall be prepared in accordance with the requirements of FIRREA and USPAP,
prepared by an independent third party appraiser holding an MAI designation, who
meets the requirements of FIRREA and who otherwise reasonably acceptable to
Lender.

“Approved Accounting Method” shall mean GAAP, federal tax basis accounting
(consistently applied) or such other method of accounting, consistently applied,
as may be reasonably acceptable to Lender.

“Approved Annual Budget” shall have the meaning set forth in Section 4.12
hereof.

“Approved Extraordinary Expense” shall mean, with respect to an Individual
Property, an operating expense of such Individual Property not set forth in the
Approved Annual Budget but approved by Lender in writing (which approval shall
not be unreasonably withheld or delayed).

“Approved ID Provider” shall mean each of CT Corporation, Corporation Service
Company, National Registered Agents, Inc., Wilmington Trust Company, Stewart
Management Company and Lord Securities Corporation; provided, that, (A) the
foregoing shall be deemed Approved ID Providers unless and until disapproved by
any Rating Agency and (B) additional national providers of Independent Directors
may be deemed added to the foregoing hereunder to the extent approved in writing
by Lender and the Rating Agencies.

“Approved Operating Expense” shall mean, with respect to an Individual Property,
an operating expense of such Individual Property set forth on the Approved
Annual Budget.

“Assignment and Assumption” shall have the meaning set forth in Section
11.8(a)(i) hereof.

“Assignment of Management Agreement” shall mean, individually and/or
collectively  as the context may require, those certain Conditional Assignment
of Management Agreements, dated as of the date hereof, among Lender, the
applicable Individual Borrower and Manager, as the same may be amended,
restated, replaced, extended, renewed, supplemented or otherwise modified from
time to time.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Individual
Property.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

-3-

--------------------------------------------------------------------------------

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank” shall be deemed to refer to the bank or other institution maintaining the
Restricted Account pursuant to the Restricted Account Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

“Bankruptcy Event” shall mean the occurrence of any one or more the of the
following:  (i) any Borrower Obligor or any SPE Component Entity shall commence
any case, proceeding or other action (A) under the Bankruptcy Code, the BIA, the
CCAA and/or any Creditors Rights Laws seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it a bankrupt or insolvent,
or seeking reorganization, liquidation, arrangement, winding up or dissolution
or similar relief or (B) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets; (ii) any Borrower Obligor or any SPE Component Entity shall make
a general assignment for the benefit of its creditors; (iii) any Restricted
Party (or Affiliate thereof) files, or joins or colludes in the filing of, (A)
an involuntary petition against any Borrower Obligor or any SPE Component Entity
under the Bankruptcy Code, the BIA, the CCAA or any other Creditors Rights Laws,
or solicits or causes to be solicited or colludes with petitioning creditors for
any involuntary petition under the Bankruptcy Code, the BIA, the CCAA or any
other Creditors Rights Laws against any Borrower Obligor or any SPE Component
Entity or (B) any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of any Borrower Obligor’s or any SPE Component Entity’s assets;
(iv) any Borrower Obligor or any SPE Component Entity fails to oppose any
involuntary petition filed against it, by any other Person under the Bankruptcy
Code, the BIA, the CCAA or any other Creditors Rights Laws unless there is no
good faith defense to such involuntary petition, or solicits or causes to be
solicited or colludes with petitioning creditors for any involuntary petition
from any Person; (v) any Restricted Party (or Affiliate thereof) consents to or
acquiesces in or joins in an application for the appointment of a custodian,
receiver, trustee, or examiner for any Borrower Obligor, any SPE Component
Entity or any portion of the Property; (vi) any Borrower Obligor or any SPE
Component Entity makes an assignment for the benefit of creditors, or admits, in
writing or in any legal proceeding, its insolvency or inability to pay its debts
as they become due; (vii) any Restricted Party (or Affiliate thereof) contesting
or opposing any motion made by Lender or the Collateral Agent to obtain relief
from the automatic stay or seeking to reinstate the automatic stay in the event
of any proceeding under the Bankruptcy Code, the BIA, the CCAA or any other
Creditors Rights Laws involving Guarantor or its subsidiaries; (viii) any
Restricted Party (or Affiliate thereof) taking any action in furtherance of, in
collusion with respect to or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in items (i) through (vii) above; and
(ix) in the event Lender or the Collateral Agent receives less than the full
value of its claim in any proceeding under the Bankruptcy Code, the BIA, the
CCAA or any other Creditors Rights Laws, Guarantor or any

-4-

--------------------------------------------------------------------------------

 

of its Affiliates receiving an equity interest or other financial benefit of any
kind as a result of a “new value” plan or equity contribution.

“Benefit Amount” shall have the meaning set forth in Section 17.21 hereof.

“Benefit Plans” shall mean any written retirement, savings, profit sharing,
health, medical, dental, disability, life insurance, welfare or other employee
benefit plan, program, policy or practice, funded or unfunded, registered or
unregistered, which is sponsored, maintained or contributed to or required to be
contributed to by a Borrower Obligor or under which a Borrower Obligor has any
actual or potential liability, other than a Pension Plan.

“BIA” shall mean the Bankruptcy and Insolvency Act (Canada).

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto.

“Borrower Obligor” and “Borrower Obligors” shall mean, individually or
collectively, as the context may require, each Individual Borrower, Nominee,
Solar ULC and SST2.

“Borrower Party” and “Borrower Parties” shall mean each of each Individual
Borrower, Nominee, Solar ULC, SST2, any SPE Component Entity, any Affiliated
Manager and Guarantor.

“Borrower’s Operating Expense Account” shall have the meaning set forth in
Section 5.1(a)(vi) hereof.

“Breakage Costs” shall have the meaning set forth in Section 2.5(b)(viii)
hereof.

“Business Day” shall mean a day on which commercial banks are not authorized or
required by applicable law to close in New York, New York or Toronto, Ontario.

“Canadian Dollars” or “$” refers to the lawful currency of Canada.

“Cash Flow Adjustments” shall mean adjustments made by Administrative Agent in
its calculation of Underwritable Cash Flow and the components thereof, which
such adjustments shall include, without limitation, adjustments (i) for items of
a non-recurring nature, and (ii) imminent liabilities and/or other expense
increases (including, without limitation, imminent increases to Taxes and
Insurance Premiums).

“Cash Management Account” shall have the meaning set forth in Section 9.1
hereof.

“Cash Management Agreement” shall mean the cash management agreement to be
entered into by and among Borrower, Nominee, Solar ULC and The Toronto-Dominion
Bank, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

“Cash Management Bank” shall mean the Toronto-Dominion Bank, or any successor
permitted pursuant to the terms and provisions hereof or the Cash Management
Agreement.

-5-

--------------------------------------------------------------------------------

 

“Cash Management Provisions” shall mean the representations, covenants and other
terms and conditions of this Agreement and the other Loan Documents (including,
without limitation, the Restricted Account Agreement) related to, in each case,
cash management and/or other related matters (including, without limitation,
Article 9 hereof).

“Casualty” shall have the meaning set forth in Section 7.2 hereof.

“Casualty Consultant” shall have the meaning set forth in Section 7.4 hereof.

“CCAA” means the Companies’ Creditors Arrangement Act (Canada), in effect from
time to time.

“CDOR” shall mean, with respect to each Interest Accrual Period, the stated
average of the annual rates for Canadian Dollar bankers’ acceptances (expressed
as a percentage per annum and rounded upward, as necessary, to the next nearest
1/1000 of 1%), as of 11:00 a.m. (New York time) on a Determination Date, for
Canadian Dollar bankers acceptances with a tenure equal in length to one month
and for the outstanding principal amount of the Loan as displayed and identified
as such on the Reuters Monitor Screen CDOR Page of the Reuters Monitor Screen
(or any successor or substitute page on such screen or service that displays
Canadian interbank bid rates for Canadian Dollar bankers’ acceptances as shall
be selected by Lender from time to time in its reasonable discretion); provided
that, if for any reason such Reuters Monitor Screen rates are unavailable on the
relevant date or such rate does not appear on such Reuters Monitor Screen (as
modified or amended from time to time or any successor or substitute page) as of
11:00 a.m., New York City time, on such Determination Date, Lender shall request
the principal Toronto, Ontario office of any four Reference Banks in the
Toronto, Ontario interbank market selected by Lender to provide such bank’s
offered quotation (expressed as a percentage per annum) to prime banks in the
Toronto, Ontario interbank market for deposits in Canadian Dollars for a
one-month period as of 11:00 a.m., New York City time, on such Determination
Date for the amounts for a comparable loan at the time of such calculation and,
(i) if at least two such offered quotations are so provided, CDOR shall be the
arithmetic mean of such quotations; and (ii) if fewer than two such quotations
in clause (i) are so provided, Lender may use the rate provided by the quoting
Reference Bank; provided that if CDOR shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.  Lender’s computation of
CDOR shall be conclusive and binding on Borrower for all purposes, absent
manifest error.

“CDOR Loan” shall mean the Loan at such time as interest thereon accrues at a
rate of interest based upon CDOR.

“CDOR Rate” shall mean the sum of (i) the CDOR and (ii) the CDOR Spread.

“CDOR Spread” shall mean 2.25%, which amount shall increase by twenty-five (25)
basis points on the date the third Extension Period is commenced.

“Closing Date” shall mean the date of the funding of the Loan.

“Co-Lender” shall have the meaning set forth in Section 11.8(a)(i) hereof.

-6-

--------------------------------------------------------------------------------

 

“Co-Lending Agreement” shall mean the co-lending agreement entered into between
Lender, individually as a Co-Lender and as Agent, and the other Co-Lenders in
the event of a Syndication, as the same may be further supplemented modified,
amended or restated.

“Collateral” shall mean any and all property owned, leased or operated by
Borrower, the Nominee, Solar ULC and each other Person granting a Lien under the
Loan Documents, and any and all other property of Borrower, now existing or
hereafter acquired, that may at any time be or become subject to a security
interest or Lien in favor of the Lender or Collateral Agent, on behalf of
Lender, to secure the Debt.

“Collateral Agent” shall mean Computershare Trust Company of Canada (including
its branches and affiliates), in its capacity as collateral agent for the
Lender.

“Collateral Agency Fee Letter” shall mean the fee schedule, dated as of the date
hereof, between the Borrower and the Collateral Agent and acknowledged by the
Lender.

“Collateral Assignment of Interest Rate Cap Agreement” shall mean that certain
Collateral Assignment of Interest Rate Cap Agreement, dated as of the date
hereof, executed by Borrower in connection with the Loan for the benefit of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Commercial Lease” shall mean a Lease for space at any Individual Property used
for office, retail, industrial or any other use where the Tenant occupies the
space demised thereunder with an initial term extending more than one (1) year.

“Commercial Lease Termination Payment” shall have the meaning set forth in
Section 4.14(d) hereof.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

“Constituent Owner” shall mean, as to any Person, any Person that owns a direct
or indirect interest in such Person.

“Contribution” shall have the meaning set forth in Section 17.21 hereof.

“Control” shall mean the power to direct the management and policies of an
entity, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise.  The terms
“Controlled” and “Controlling” shall have correlative meanings.

“Counterparty” shall mean the counterparty under any Interest Rate Cap Agreement
or Replacement Interest Rate Cap Agreement, which counterparty shall satisfy the
Minimum Counterparty Rating and otherwise be acceptable to Lender.

-7-

--------------------------------------------------------------------------------

 

“Covered Rating Agency Information” shall mean any Provided Information
furnished to the Rating Agencies in connection with issuing, monitoring and/or
maintaining the Securities.

“CRA” shall have the meaning set forth in Section 2.12 hereof.

“Credit Card Companies” shall have the meaning set forth in Section 9.1(a)
hereof.

“Credit Card Company Payment Direction Letter” shall have the meaning set forth
in Section 9.2(a) hereof.

“Creditors Rights Laws” shall mean any existing or future law of any
jurisdiction, domestic or foreign, provincial, state or federal relating to
bankruptcy, insolvency, receivership, reorganization, conservatorship,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to debts or debtors, including any corporate statutory
law relating to proceedings for the compromise or arrangement of creditor
claims.

“Crowdfunded Person” means a Person capitalized primarily by monetary
contributions (A) of less than $35,000 each from more than 35 investors who are
individuals and (B) which are funded primarily (I) in reliance upon Regulation
Crowdfunding promulgated by the Securities and Exchange Commission pursuant to
the Securities Act of 1933, as amended and/or (II) through internet-mediated
registries, platforms or similar portals, mail-order subscriptions, benefit
events and/or other similar methods.

“CUSPAP” shall mean Canadian Uniform Standards of Professional Appraisal
Practice, as in effect from time to time in Canada.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement or the other Loan Documents (including, without limitation, all
costs and expenses payable to Lender thereunder).

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal (if applicable) and interest payments hereunder (including,
as and to the extent applicable, interest accruing at the Default Rate).

“Debt Service Account” shall have the meaning set forth in Section 9.1 hereof.

“Debt Service Coverage Ratio” shall mean the ratio calculated by Lender on a
monthly basis of (i) the Underwritable Cash Flow to (ii) the aggregate amount of
Debt Service which would be due for the twelve (12) month period immediately
preceding the date of calculation; provided, that, the foregoing shall be
calculated by Lender (A) based upon actual amount of Debt Service which would be
due for such period, and (B) assuming that the Loan had been in place for the
entirety of said period.

“Debt Yield” shall mean, as of any date of calculation, a ratio conveyed as a
percentage in which: (i) the numerator is the Underwritable Cash Flow; and (ii)
the denominator is the then outstanding principal balance of the Loan.

-8-

--------------------------------------------------------------------------------

 

“Default” shall mean the occurrence of any event hereunder or under the Note or
the other Loan Documents which, but for the giving of notice or passage of time,
or both, would be an Event of Default.

“Default Prepayment Premium” shall mean an amount equal to five percent (5%) of
the Debt being repaid or prepaid.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate, or (ii) five percent (5%) above the
Interest Rate.

“Defined Benefit Plan” shall mean any Pension Plan which contains a “defined
benefit provision” as defined in subsection 147.1(1) of the Income Tax Act
(Canada).

“Determination Date” shall mean, with respect to any Interest Accrual Period,
the date that is two (2) Business Days prior to the first day of such Interest
Accrual Period.

“Disclosure Documents” shall mean, collectively and as applicable, any offering
circular, prospectus, prospectus supplement, private placement memorandum or
other offering document, in each case, in connection with a Securitization.

“Earnout Advance” shall have the meaning set forth in Section 2.1 hereof.

“Earnout Period” shall have the meaning set forth in Section 2.1 hereof.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is an account or accounts maintained
with a federal or state-chartered depository institution or trust company which
(a) complies with the definition of Eligible Institution, (b) has a combined
capital and surplus of at least $50,000,000 and (c) has corporate trust powers
and is acting in its fiduciary capacity.  An Eligible Account will not be
evidenced by a certificate of deposit, passbook or other instrument.

“Eligible Institution” shall mean (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation (i) in the case of accounts
in which funds are held for thirty (30) days or less, the short term unsecured
debt obligations or commercial paper of which

-9-

--------------------------------------------------------------------------------

 

are rated at least “A-3” (or its equivalent) from each of the Rating Agencies
and (ii) in the case of accounts in which funds are held for more than thirty
(30) days, the long term unsecured debt obligations of which are rated at least
“A-” (or its equivalent) from each of the Rating Agencies or (b) such other
depository institution otherwise approved by the Rating Agencies from
time-to-time.

“Embargoed Person” shall have the meaning set forth in Section 3.29 hereof.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender and the Collateral Agent, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

“Environmental Laws” shall have the meaning set forth in the Environmental
Indemnity.

“Environmental Report Account” shall have the meaning set forth in Section 8.3
hereof.

“Environmental Report Funds” shall have the meaning set forth in Section 8.3
hereof.

“Equity Collateral” shall have the meaning set forth in Section 11.6 hereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may heretofore have been or shall be amended, restated, replaced or
otherwise modified.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” shall have the meaning set forth in Section 10.1 hereof.

“Excess Cash Flow” shall have the meaning set forth in Section 9.3 hereof.

“Excess Cash Flow Account” shall have the meaning set forth in Section 8.5
hereof.

“Excess Cash Flow Funds” shall have the meaning set forth in Section 8.5 hereof.

“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.

“Exchange Act Filing” shall have the meaning set forth in Section 11.1 hereof.

“Excluded Taxes” shall mean any of the following taxes imposed on or with
respect to Lender or required to be withheld or deducted from a payment to
Lender: (i) any U.S. federal withholding taxes imposed under FATCA and (ii)
income, profits, capital, and franchise taxes imposed by the jurisdiction under
the laws of which Lender is organized or imposed by the jurisdiction of Lender’s
applicable lending office where Lender is resident or engaged in business, has a
permanent establishment, or any political subdivision or taking authority
thereof or therein.

“Exculpated Parties” shall have the meaning set forth in Section 13.1 hereof.

“Extended Maturity Date” shall have the meaning set forth in Section 2.9 hereof

-10-

--------------------------------------------------------------------------------

 

“Extension Option” shall have the meaning set forth in Section 2.9 hereof.

“Extension Period” shall have the meaning set forth in Section 2.9 hereof.

“Family Group” shall mean, as to any natural Person, the spouse, children and
grandchildren (in each case, by birth or adoption) and other lineal descendants,
in each case, of such natural Person and, in each case, family trusts and/or
conservatorships for the benefit of any of the foregoing Persons.

“FATCA” shall mean Sections 1471 through 1474 of the IRS Code (as may be amended
or replaced from time to time), and any requests, rules, regulations,
guidelines, interpretations or directions promulgated by any Governmental
Authority in connection therewith.

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989 (as the same may have been or may hereafter be amended, restated,
supplemented or otherwise modified).

“First Monthly Payment Date” shall mean November 9, 2018.

“Fitch” shall mean Fitch, Inc.

“Foreign Taxes” shall have the meaning set forth in Section 2.5 hereof.

“Funding Borrower” shall have the meaning set forth in Section 17.21 hereof.

“General Security Agreement” means the general security agreement, dated as of
the date hereof, in form and substance satisfactory to the Lender executed and
delivered to the Lender by each of the Borrower Obligors, Solar ULC and Nominee.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Government Securities” shall mean “government securities” as defined in Section
2(a)(16) of the Investment Company Act of 1940 and within the meaning of
Treasury Regulation Section 1.860G-2(a)(8); provided, that, (i) such “government
securities” are not subject to prepayment, call or early redemption, (ii) to the
extent that any REMIC Requirements require a revised and/or alternate definition
of “government securities” in connection with any defeasance hereunder, the
foregoing shall be deemed amended in a manner commensurate therewith and (iii)
the aforesaid laws and regulations shall be deemed to refer to the same as may
be and/or may hereafter be amended, restated, replaced or otherwise modified.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, provincial, county, district, municipal, city or otherwise) whether now
or hereafter in existence.

“Gross Rents” shall mean an amount equal to rental income for the applicable
period actually paid by Tenants who were occupying the applicable portion of the
Property pursuant to Leases which were in full force and effect.

-11-

--------------------------------------------------------------------------------

 

“Guarantor” shall mean Strategic Storage Trust II, Inc., a Maryland corporation,
and any successor to and/or replacement of any of the foregoing Person, in each
case, pursuant to and in accordance with the applicable terms and conditions of
the Loan Documents.

“Guarantor Control Condition” shall mean a condition which shall be deemed
satisfied to the extent that each Person that Controls (directly or indirectly)
each Borrower Obligor and, if applicable, each SPE Component Entity is, in each
case, itself a current Guarantor (as distinguished from any prior Guarantor that
has been replaced in accordance with the applicable terms and conditions of the
Loan Documents) or Controlled (directly or indirectly) by one or more current
Guarantors (as distinguished from any prior Guarantor that has been replaced in
accordance with the applicable terms and conditions of the Loan Documents).

“Guaranty” shall mean that certain Limited Recourse Guaranty, dated as of the
date hereof, executed by Guarantor in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Immediate Repair Account” shall have the meaning set forth in Section 8.1
hereof.

“Immediate Repair Funds” shall have the meaning set forth in Section 8.1 hereof.

“Immediate Repairs” shall have the meaning set forth in Section 8.1 hereof.

“Improvements” shall have the meaning set forth in the granting clause of the
Security Instrument.

“Incumbent Board” shall have the meaning set forth in Section 6.1(c) hereof.

“Indebtedness” shall mean, for any Person, without duplication, any indebtedness
or other similar obligation for which such Person is obligated (directly or
indirectly, by contract, operation of law or otherwise), including, without
limitation, (i) all indebtedness of such Person for borrowed money, for amounts
drawn under a letter of credit, or for the deferred purchase price of property
for which such Person or its assets is liable, (ii) all unfunded amounts under a
loan agreement, letter of credit, or other credit facility for which such Person
would be liable if such amounts were advanced thereunder, (iii) all amounts
required to be paid by such Person by contract and/or as a guaranteed payment
(including, without limitation, any such amounts required to be paid to partners
and/or as a preferred or special dividend, including any mandatory redemption of
shares or interests), (iv) all indebtedness incurred and/or guaranteed by such
Person, directly or indirectly (including, without limitation, contractual
obligations of such Person), (v) all obligations under leases that constitute
capital leases for which such Person is liable, (vi) all obligations of such
Person under interest rate swaps, caps, floors, collars and other interest hedge
agreements, in each case whether such Person is liable contingently or
otherwise, as obligor, guarantor or otherwise, or in respect of which
obligations such Person otherwise assures a creditor against loss and (vii) any
property-assessed clean energy loans or similar indebtedness, including, without
limitation, if such loans or indebtedness are made or otherwise provided by any
Governmental Authority and/or secured or repaid (directly or indirectly) by any
taxes or similar assessments.

“Indemnified Parties” shall mean (a) Lender, (b) any successor owner or holder
of the Loan or participations in the Loan, (c) the Collateral Agent, any
Servicer or prior Servicer of the

-12-

--------------------------------------------------------------------------------

 

Loan, (d) any Investor or any prior Investor in any Securities, (e) any
trustees, custodians or other fiduciaries who hold or who have held a full or
partial interest in the Loan for the benefit of any Investor or other third
party, (f) any receiver or other fiduciary appointed in a foreclosure or other
Creditors Rights Laws proceeding, (g) any officers, directors, shareholders,
partners, members, employees, agents, servants, representatives, contractors,
subcontractors, Affiliates or subsidiaries of any and all of the foregoing, and
(h) the heirs, legal representatives, successors and assigns of any and all of
the foregoing (including, without limitation, any successors by merger,
consolidation or acquisition of all or a substantial portion of the Indemnified
Parties’ assets and business), in all cases whether during the term of the Loan
or as part of or following a foreclosure of the Loan.

“Indemnified Taxes” shall have the meaning set forth in Section 2.12 hereof.

“Independent Director” shall have the meaning set forth in Section 5.2 hereof.

“Individual Borrower” shall the meaning set forth in the introductory paragraph
hereto.

“Individual Property” shall mean each parcel of real property, the Improvements
thereon and all personal property owned by an Individual Borrower and encumbered
by the Security Instrument, together with all rights pertaining to such property
and Improvements, as more particularly described in the granting clauses of the
applicable Security Instrument and referred to therein as the “Property” or as
the “Charged Property”, as applicable.

“Information” shall have the meaning set forth in Section 11.8(b)(ii) hereof.

“Initial Advance” shall heave the meaning set forth in Section 2.1 hereof.

“Insurance Account” shall have the meaning set forth in Section 8.6 hereof.

“Insurance Payment Date” shall mean, with respect to any applicable Policies,
the date occurring 30 days prior to the date the applicable Insurance Premiums
associated therewith are due and payable.

“Insurance Premiums” shall have the meaning set forth in Section 7.1 hereof.

“Interest Accrual Period” shall mean the period beginning on (and including) the
fifteenth (15th) day of each calendar month during the term of the Loan and
ending on (and including) the fourteenth (14th) day of the next succeeding
calendar month.  No Interest Accrual Period shall be shortened by reason of any
payment of the Loan prior to the expiration of such Interest Accrual Period.

“Interest Rate” shall mean the rate or rates at which the outstanding principal
amount of the Loan bears interest from time to time as determined accordance
with the provisions of Section 2.5 hereof.

“Interest Rate Cap Agreement” shall mean, as applicable, any interest rate cap
agreement (together with the confirmation and schedules relating thereto) in
form and substance satisfactory to Lender between Borrower and Counterparty or
any Replacement Interest Rate Cap Agreement, in each case which also satisfies
the requirements set forth in Section 2.8.

-13-

--------------------------------------------------------------------------------

 

“Interest Shortfall” shall mean, with respect to any repayment or prepayment of
the Loan (including a repayment on the Maturity Date), the interest which would
have accrued on the Loan (absent such repayment or prepayment) from and
including the date on which such repayment or prepayment occurs through and
including the last day of the Interest Accrual Period during which such
repayment or prepayment occurs.

“Investor” shall mean any investor or potential investor in the Loan (or any
portion thereof or interest therein) in connection with any Secondary Market
Transaction.

“IRS Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time or any successor statute.

“Land” shall have the meaning set forth in the Security Instrument.

“Lease” shall have the meaning set forth in the Security Instrument.

“Legal Requirements” shall mean all federal, state, provincial, county,
municipal and other governmental statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions of Governmental Authorities
affecting Borrower or the Property or any part thereof, or the construction,
use, alteration or operation thereof, or any part thereof, whether now or
hereafter enacted and in force, including, without limitation, the Americans
with Disabilities Act of 1990, and all Permits, authorizations and regulations
relating thereto, and all covenants, agreements, restrictions and encumbrances
contained in any instruments, either of record or known to Borrower, at any time
in force affecting Borrower or the Property or any part thereof, including,
without limitation, any which may (i) require repairs, modifications or
alterations in or to the Property or any part thereof, or (ii) in any way limit
the use and enjoyment thereof.

“Lender Affiliate” shall have the meaning set forth in Section 11.2 hereof.

“Lender Group” shall have the meaning set forth in Section 11.2 hereof.

“Liabilities” shall have the meaning set forth in Section 11.2 hereof.

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

“Loan Bifurcation” shall have the meaning set forth in Section 11.1 hereof.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the General Security Agreement, the Environmental
Indemnity, the Assignment of Management Agreement, the Collateral Agency Fee
Letter, the Collateral Assignment of Interest Rate Cap Agreement, the Restricted
Account Agreement, the Guaranty, the Nominee Guaranty, the Solar ULC Guaranty,
the SST2 Guaranty, the Pledge Agreement, the Cash Management Agreement, the
Post-Closing Letter and all other documents executed and/or delivered in
connection with the Loan, as each of the same may be amended, restated,
replaced, extended, renewed, supplemented or otherwise modified from time to
time.

“Loan to Value Ratio” shall mean as of any date of determination, the ratio of
(a) the then outstanding principal balance of the Loan as of the date of such
calculation to (b) (i) for purposes

-14-

--------------------------------------------------------------------------------

 

of Section 2.1 hereof, the “as-is” appraised value of all of the Properties
based upon, at Lender’s option, the applicable Appraisal completed prior to the
Closing Date or any Appraisal ordered in connection with Section 2.1 hereof, and
(ii) for purposes of Section 2.14 hereof, the fair market value of the
Properties (for purposes of the REMIC provisions, counting only real property
and excluding any personal property or going-concern value), as determined, in
Lender’s sole discretion, by any commercially reasonable method permitted to a
REMIC Trust.

“Losses” shall mean any and all losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including but not limited to strict
liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, amounts paid in settlement, litigation costs and reasonable attorneys’
fees, in the case of each of the foregoing, of whatever kind or nature and
whether or not incurred in connection with any judicial or administrative
proceedings, actions, claims, suits, judgments or awards; provided, however, in
no event shall Losses include consequential damages (except to the extent such
consequential damages are actually imposed on Lender or any Indemnified Party as
a result of a final non-appealable judgement or court order issued against
Lender or such Indemnified Party arising from a third party claim, in which case
the same shall be included).

“Major Lease” shall mean as to each Individual Property (i) any Lease which,
individually or when aggregated with all other leases at such Individual
Property with the same Tenant or its Affiliate, either (A) accounts for twenty
percent (20%) or more of the total rental income for the applicable Individual
Property, or (B) demises 25,000 square feet or more of the applicable Individual
Property’s gross leasable area, (ii) any Commercial Lease with annual rental
income of $250,000 or more, and (iii) any Lease which contains any option,
offer, right of first refusal or other similar entitlement to acquire or
encumber all or any portion of the Property.

“Major Storage Lease” shall mean 1,000 square feet.

“Management Agreement” shall mean, individually and/or collectively as the
context may require, those certain management agreements entered into by and
between an Individual Borrower and Manager, pursuant to which Manager provides
management and other services with respect to the Individual Property owned by
such Individual Borrower, as the same may be amended, restated, replaced,
extended, renewed, supplemented or otherwise modified from time to time.

“Manager” shall mean Strategic Storage Property Management II, LLC or such other
entity selected as the manager of the Property in accordance with the terms of
this Agreement or the other Loan Documents.

“Material Action” shall mean with respect to any Person, to institute
proceedings to have such Person be adjudicated bankrupt or insolvent, or consent
to the institution of bankruptcy or insolvency proceedings against such Person
or file a petition seeking, or consent to, reorganization or relief with respect
to such Person under any applicable federal, provincial or state law relating to
bankruptcy, or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of such Person or a
substantial part of its property, or make any assignment for the benefit of
creditors of such Person, or admit in writing such Person’s

-15-

--------------------------------------------------------------------------------

 

inability to pay its debts generally as they become due, or take action in
furtherance of any such action.

“Material Adverse Effect” shall mean a material adverse effect on (i) any
Individual Property, (ii) the business, prospects, assets, operations or
condition (financial or otherwise) of any Borrower Obligor, Guarantor or the
Property, (iii) the enforceability, validity, perfection or priority of the lien
of the Security Instrument or the other Loan Documents, or (iv) the ability of
any Borrower Obligor and/or Guarantor to perform its obligations under the
Security Instrument or the other Loan Documents.

“Maturity Date” shall mean the Stated Maturity Date, as such date may be
extended pursuant to and in accordance with Section 2.9 hereof, or such other
date on which the final payment of the principal amount of the Loan becomes due
and payable as herein provided, whether at the Stated Maturity Date, by
declaration of acceleration, or otherwise.

“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws that are held by any
court of competent jurisdiction to govern the interest rate provisions of the
Loan.

“Member” is defined in Section 5.1 hereof.

“Mezzanine Borrower” shall have the meaning set forth in Section 11.6 hereof.

“Mezzanine Option” shall have the meaning set forth in Section 11.6 hereof.

“Minimum Counterparty Rating” shall mean (a) a long term credit rating from S&P
(and if Fitch rates the entity, the equivalent long term rating from Fitch) of
at least “A-”, which rating shall not include a “t” or otherwise reflect a
termination risk, and (b) a long term credit rating from Moody’s of at least
“A3”, which rating shall not include a “t” or otherwise reflect a termination
risk (and, after a Securitization, the equivalent of the foregoing by the other
Rating Agencies).  After a Securitization of the Loan, only the ratings of those
Rating Agencies rating the Securities shall apply.

“Minimum Disbursement Amount” shall mean Twenty-Five Thousand and No/100 Dollars
($25,000).

“Monthly Debt Service Payment Amount” shall mean for the First Monthly Payment
Date and for each Monthly Payment Date occurring thereafter, a payment equal to
the amount of interest which has accrued and will accrue, in each case, during
the Interest Accrual Period in which such Monthly Payment Date occurs computed
at the Interest Rate.

“Monthly Insurance Deposit” shall have the meaning set forth in Section 8.6
hereof.

“Monthly Payment Date” shall mean the First Monthly Payment Date and the ninth
(9th) day of every calendar month occurring thereafter during the term of the
Loan.

-16-

--------------------------------------------------------------------------------

 

“Monthly Tax Deposit” shall have the meaning set forth in Section 8.6 hereof.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Net Proceeds” shall mean: (i) the net amount of all insurance proceeds payable
as a result of a Casualty to any Individual Property, after deduction of
reasonable costs and expenses (including, but not limited to, reasonable
attorneys’ fees), if any, in collecting such insurance proceeds, or (ii) the net
amount of the Award, after deduction of reasonable costs and expenses
(including, but not limited to, reasonable attorneys’ fees), if any, in
collecting such Award.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 7.4
hereof.

“New Manager” shall mean any Person replacing or becoming the assignee of the
then current Manager, in each case, in accordance with the applicable terms and
conditions hereof.

“New Non-Consolidation Opinion” shall mean a substantive non-consolidation
opinion provided by outside counsel acceptable to Lender and the Rating Agencies
and otherwise in form and substance acceptable to Lender and the Rating
Agencies.

“Nominee” shall the meaning set forth in the introductory paragraph hereto.

“Nominee Guaranty” shall mean that certain Guarantee, dated as of the date
hereof, executed by Nominee in favor of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Non-Conforming Policy” shall have the meaning set forth in Section 7.1 hereof.

“Non-Consolidation Opinion” shall mean that certain substantive
non-consolidation opinion delivered to Lender by Berger Harris LLP in connection
with the closing of the Loan.

“Note” shall mean that certain Promissory Note of even date herewith in the
principal amount of up to $112,000,000.00, made by Borrower in favor of Lender,
as the same may be amended, restated, replaced, extended, renewed, supplemented,
severed, split, or otherwise modified from time to time.

“Obligations” shall have the meaning set forth in Section 17.21 hereof.

“OFAC” shall have the meaning set forth in Section 3.30 hereof.

“Officer’s Certificate” shall mean a certificate delivered to Lender and the
Collateral Agent by Borrower which is signed by Responsible Officer of Borrower.

“Op Ex Monthly Deposit” shall have the meaning set forth in Section 8.4 hereof.

“Operating Expense Account” shall have the meaning set forth in Section 8.4
hereof.

“Operating Expense Funds” shall have the meaning set forth in Section 8.4
hereof.

-17-

--------------------------------------------------------------------------------

 

“Operating Expenses” shall mean the total of all expenditures, computed in
accordance with the Approved Accounting Method, of whatever kind relating to the
operation, maintenance and management of the Property that are incurred on a
regular monthly or other periodic basis, including without limitation, (and
without duplication) (a) utilities, ordinary repairs and maintenance, insurance,
license fees, property taxes and assessments, advertising expenses, payroll and
related taxes, computer processing charges, management fees (equal to the
greater of (x) six percent (6%) of the sum of (A) Operating Income for the
trailing twelve (12) month period plus (B) Gross Rents  for the trailing twelve
(12) month period or (y) actual management fees payable under the Management
Agreement), operational equipment or other lease payments as approved by Lender,
but specifically excluding (i) depreciation, (ii) Debt Service, (iii)
non-recurring or extraordinary expenses, and (iv) deposits into the Reserve
Funds; and (b) normalized capital expenditures equal to $126,643 per annum.

“Operating Income” shall mean all income, computed in accordance with the
Approved Accounting Method, derived from the ownership and operation of the
Property from whatever source, including, but not limited to common area
maintenance, real estate tax recoveries, utility recoveries, other miscellaneous
expense recoveries, income generated by from solar energy lease income and other
miscellaneous income derived from self-storage operations, but excluding Gross
Rent, sales, use and occupancy or other taxes on receipts required to be
accounted for by Borrower to any Governmental Authority, refunds and
uncollectible accounts, sales of furniture, fixtures and equipment, interest
income, insurance proceeds (other than business interruption or other loss of
income insurance), Awards, unforfeited Security Deposits, utility and other
similar deposits, non-recurring or extraordinary income, including, without
limitation lease termination payments, and any disbursements to Borrower from
the Reserve Funds.  Operating Income shall not be diminished as a result of the
Security Instrument or the creation of any intervening estate or interest in the
Property or any part thereof.  Notwithstanding the foregoing or anything to the
contrary contained herein or in any other Loan Document, “Gross Rents” and
“Operating Income” shall be calculated hereunder without duplication of one
another or of any individual item contained within the definitions thereof.

“Organizational Chart” shall have the meaning set forth in Section 3.32 hereof.

“Original Currency” shall have the meaning set forth in Section 2.10 hereof.

“Other Charges” shall mean all maintenance charges, impositions other than
Taxes, and any other charges, vault charges and license fees for the use of
vaults, chutes and similar areas adjoining the Property, now or hereafter levied
or assessed or imposed against the Property or any part thereof.

“Other Currency” shall have the meaning set forth in Section 2.10 hereof.

“Other Taxes” shall have the meaning set forth in Section 2.12 hereof.

“Participant” shall have the meaning set forth in Section 11.8(a)(ix) hereof.

“Patriot Act” shall have the meaning set forth in Section 3.30 hereof.

-18-

--------------------------------------------------------------------------------

 

“Pension Plan” means a “registered pension plan”, as defined in
subsection 248(1) of the Income Tax Act (Canada), which is sponsored,
administered, maintained or contributed to by any Borrower Obligor or under or
in respect of which any Borrower Obligor has any liability (actual, contingent
or otherwise).

“Permits” shall mean all necessary certificates, licenses, permits, franchises,
trade names, certificates of occupancy, consents, and other approvals
(governmental and otherwise) required under applicable Legal Requirements for
the operation of each Individual Property and the conduct of each Borrower
Obligor’s business (including, without limitation, all required zoning, building
code, land use, environmental, public assembly and other similar permits or
approvals).

“Permitted Encumbrances” shall mean (a) the lien and security interests created
by this Agreement and the other Loan Documents, (b) all liens, encumbrances and
other matters disclosed in the Title Insurance Policy, (c) liens, if any, for
Taxes imposed by any Governmental Authority not yet due or delinquent and (d)
existing Leases and new Leases entered into in accordance with this Agreement,
(e) any Permitted Equipment Leases, and (f) such other title and survey
exceptions as Lender has approved or may approve in writing in Lender’s sole
discretion.

“Permitted Equipment Leases” shall mean equipment leases or other similar
instruments entered into with respect to the Personal Property; provided, that,
in each case, such equipment leases or similar instruments (i) are entered into
on commercially reasonable terms and conditions in the ordinary course of the
applicable Individual Borrower’s business and (ii) relate to Personal Property
which is (A) used in connection with the operation and maintenance of the
applicable Individual Property in the ordinary course of the applicable
Individual Borrower’s business and (B) readily replaceable without material
interference or interruption to the operation of the applicable Individual
Property.

“Permitted Investments” shall mean “permitted investments” as then defined and
required by the Rating Agencies.

“Person” shall mean any individual, corporation (including a business trust),
partnership, joint venture, joint stock company, limited liability company,
estate, trust, unincorporated association, any federal, state, provincial,
county or municipal government or any bureau, department, political subdivision
or agency thereof and any other entity and, in each case, any fiduciary acting
in such capacity on behalf of any of the foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Security Instrument.

“Personal Property Security Act” or “PPSA” shall mean the Personal Property
Security Act (Ontario) and the Regulations thereunder, as from time to time in
effect; provided that if attachment, perfection or priority of the Lender’s
security interests in any Personal Property are governed by the personal
property security laws of any jurisdiction other than the Province of
Ontario.  PPSA shall mean those personal property security laws in such other
jurisdiction for the purposes of the provisions hereof relating to such
attachment, perfection or priority and for the definitions related to such
provisions.

-19-

--------------------------------------------------------------------------------

 

“Pledge Agreement” means that certain Pledge Agreement, dated as of the date
hereof, made by SST2 in favor of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Policies” shall have the meaning specified in Section 7.1 hereof.

“Post-Closing Letter” means that certain Post-Closing Letter, dated as of the
date hereof, made by Borrower in favor of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Prepayment Failure” shall have the meaning specified in Section 2.7(a) hereof.

“Prepayment Notice” shall have the meaning specified in Section 2.7(a) hereof.

“Prepayment Premium” shall mean with respect to any repayment or prepayment of
the Debt made (a) on or prior to the Monthly Payment Date in April 9, 2020, an
amount equal to the product of (i) 2.25%, (ii) the amount of the Loan being
prepaid, and (iii) a fraction, the numerator of which is the number of days
remaining from and including the date of such prepayment through April 14, 2020
and the denominator of which is 360, and (b) after the Payment Date in April 9,
2020, an amount equal to zero dollars ($0.00).

“Prime Rate” shall mean a rate per annum equal to the prime rate of interest
announced from time to time by Citibank, N.A., Canadian Branch (which is not
necessarily the lowest rate charged to any customer) for loans made in Canadian
Dollars at its office in Toronto, Ontario, changing when and as said prime rate
changes, and effective on the first Business Day after announcement.

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate.

“Prime Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) the CDOR Rate on the Determination Date that CDOR was last
applicable to the Loan and (b) the Prime Rate on the Determination Date that
CDOR was last applicable to the Loan; provided, however, in no event shall such
difference be a negative number, provided that if the Loan is a Prime Rate Loan
immediately prior to the commencement of the third Extension Period, the Prime
Rate Spread shall increase by twenty-five (25) basis points.

“Prior Loan” shall mean, collectively, those certain loans described on Schedule
1.1 attached hereto.

“Prior Nominee” shall mean each of SST II 1207 Appleby Line, Co., a Nova Scotia
unlimited liability corporation, SST II 2055 Cornwall Rd, Co., a Nova Scotia
unlimited liability corporation, SST II 480 South Service Rd, Co., a Nova Scotia
unlimited liability corporation, SST II 530 Martin St. Co., a Nova Scotia
unlimited liability corporation, SST II 4491 Mainway, Co., a Nova Scotia
unlimited liability corporation, SSTI Dufferin Toronto, Co., a Nova Scotia
unlimited liability corporation, SSTI Mavis Mississauga, Co. a Nova Scotia
unlimited liability corporation, SSTI Brewster Brampton Co, a Nova Scotia
unlimited liability corporation, SSTI Granite

-20-

--------------------------------------------------------------------------------

 

Pickering, Inc., a Nova Scotia limited liability company, and SSTI Centennial
Inc., a Nova Scotia limited liability company.

“Privacy Laws” shall have the meaning set forth in Section 18.11 hereof.

“Prohibited Entity” means any Person which (i) is a statutory trust or similar
Person, (ii) owns a direct or indirect interest in Borrower or the Property
through a tenancy-in-common or other similar form of ownership interest and/or
(iii) is a Crowdfunded Person.

“Prohibited Transfer” shall have the meaning set forth in Section 6.2 hereof.

“Projections” shall have the meaning set forth in Section 11.8(b)(ii) hereof.

“Property” shall have the meaning set forth in the Security Instrument.

“Property Document” shall mean, individually or collectively (as the context may
require), the following:  (a) that certain lease, dated December 5, 2016,
between SST II 2055 Cornwall Road LLC and Mohammed Al-Hamami, as amended,
assigned, restated, modified, renewed, extended or supplemented from time to
time, (b) that certain lease, dated October 19, 2017, between SST II 2055
Cornwall Road LLC, Greco Oakville Inc., JJJY Holdings Inc. and Greco Franchising
Inc., as amended, assigned, restated, modified, renewed, extended or
supplemented from time to time, (c) that certain lease, dated October 7, 2011,
between Storage Spot Holdings (Appleby Line) Corp. and A&W Food Services of
Canada Inc., as assigned by Storage Spot Holdings (Appleby Line) Corp. to SST II
1207 Appleby Line, Co., as the same may be further assigned, amended, restated,
modified, renewed, extended or supplemented from time to time, and (d) all
documents that are from time to time registered on title to any Individual
Property.

“Property Document Event” shall mean any event which would, directly or
indirectly, cause a termination right, right of first refusal, right of first
offer or any other similar right, cause any termination fees to be due or would
cause a Material Adverse Effect to occur under any Property Document (in each
case, beyond any applicable notice and cure periods under the applicable
Property Document); provided, however, any of the foregoing shall not be deemed
a Property Document Event to the extent Lender’s prior written consent is
obtained with respect to the same.

“Property Document Provisions” shall mean the representations, covenants and
other terms and conditions of this Agreement and the other Loan Documents
related to, in each case, any Property Document and/or other related matters
(including, without limitation, Sections 3.35 and 4.22 of this Agreement).

“Provided Information” shall mean any information provided by or on behalf of
any Borrower Party in connection with the Loan, any Individual Property, such
Borrower Party and/or any related matter or Person.

“Prudent Lender Standard” shall, with respect to any matter, be deemed to have
been met if the matter in question (i) prior to a Securitization, is reasonably
acceptable to Lender and (ii) after a Securitization, (A) if permitted by REMIC
Requirements applicable to such matter,

-21-

--------------------------------------------------------------------------------

 

would be reasonably acceptable to Lender or (B) if the Lender discretion in the
foregoing subsection (A) is not permitted under such applicable REMIC
Requirements, would be acceptable to a prudent lender of securitized commercial
mortgage loans.

“Qualified Insurer” shall have the meaning set forth in Section 7.1 hereof.

“Qualified Management Agreement” shall mean a management agreement with a
Qualified Manager with respect to the applicable Individual Property which is
approved by Lender in writing (which such approval may be conditioned upon
Lender’s receipt of a Rating Agency Confirmation with respect to such management
agreement).

“Qualified Manager” shall mean a Person approved by Lender in writing (which
such approval may be conditioned upon Lender’s receipt of a Rating Agency
Confirmation with respect to such Person).

“Rate Cap Notice” shall have the meaning set forth in Section 2.8(g) hereof.

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch and any other
nationally-recognized statistical rating agency designated by Lender (and any
successor to any of the foregoing) in connection with and/or in anticipation of
any Secondary Market Transaction.

“Rating Agency Condition” shall be deemed to exist if (i) any Rating Agency
fails to respond to any request for a Rating Agency Confirmation with respect to
any applicable matter or otherwise elects (orally or in writing) not to consider
any applicable matter, or (ii) Lender (or its Servicer) is not required to
and/or elects not to obtain (or cause to be obtained) a Rating Agency
Confirmation with respect to any applicable matter, in each case, pursuant to
and in compliance with any pooling and servicing agreement(s) or similar
agreement(s), in each case, relating to the servicing and/or administration of
the Loan.

“Rating Agency Confirmation” shall mean (i) prior to a Securitization or if the
Rating Agency Condition exists, that Lender has approved the matter in question
in writing in its sole and absolute discretion, and (ii) from and after a
Securitization (to the extent the Rating Agency Condition does not exist), a
written affirmation from each of the Rating Agencies (obtained at Borrower’s
sole cost and expense) that the credit rating of the Securities by such Rating
Agency immediately prior to the occurrence of the event with respect to which
such Rating Agency Confirmation is sought will not be qualified, downgraded or
withdrawn as a result of the occurrence of such event, which affirmation may be
granted or withheld in such Rating Agency’s sole and absolute discretion.

“Real Estate Collateral” shall have the meaning set forth in Section 18.1(a)
hereof.

“Register” shall have the meaning set forth in Section 11.8(a)(viii) hereof.

“Registrar” shall have the meaning set forth in Section 11.7 hereof.

“Registration Statement” shall have the meaning set forth in Section 11.2
hereof.

-22-

--------------------------------------------------------------------------------

 

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

“Reimbursement Contribution” shall have the meaning set forth in Section 17.21
hereof.

“Release Price” shall mean, with respect to any Individual Property, an amount
equal to (a) if the release is in connection with (i) a sale to an independent
third party in an arms’ length transaction, or (ii) a transfer to an Affiliate
of Borrower that exhibits a sale price that is equal to or greater than the “as
is” market value for the applicable Individual Property (or the aggregate “as
is” market values for the subject Individual Properties) identified on one or
more Appraisals engaged by, and acceptable to, Lender at the time of the
release, 115% of the Allocated Loan Amount with respect to such Individual
Property, or (b) if the release is in connection with a transfer to an Affiliate
of Borrower not covered by clause (a)(ii) above, 125% of the Allocated Loan
Amount of such Individual Property.

“REMIC Opinion” shall mean, as to any matter, an opinion as to the compliance of
such matter with applicable REMIC Requirements (which such opinion shall be, in
form and substance and from a provider, in each case, reasonably acceptable to
Lender and acceptable to the Rating Agencies).

“REMIC Payment” shall have the meaning set forth in Section 7.3 hereof.

“REMIC Requirements” shall mean any applicable legal requirements relating to
any REMIC Trust (including, without limitation, those relating to the continued
treatment of the Loan (or the applicable portion thereof and/or interest
therein) as a “qualified mortgage” held by such REMIC Trust, the continued
qualification of such REMIC Trust as such under the IRS Code, the non-imposition
of any tax on such REMIC Trust under the IRS Code (including, without
limitation, taxes on “prohibited transactions and “contributions”) and any other
constraints, rules and/or other regulations and/or requirements relating to the
servicing, modification and/or other similar matters with respect to the Loan
(or any portion thereof and/or interest therein) that may now or hereafter exist
under applicable legal requirements (including, without limitation under the IRS
Code)).

“REMIC Trust” shall mean any “real estate mortgage investment conduit” within
the meaning of Section 860D of the IRS Code that holds any interest in all or
any portion of the Loan.

“Rent Roll” shall have the meaning set forth in Section 3.18 hereof.

“Rent Loss Proceeds” shall have the meaning set forth in Section 7.1 hereof.

“Rents” shall have the meaning set forth in the Security Instrument.

“Replacement Interest Rate Cap Agreement” shall have the meaning set forth in
Section 2.8(c) hereof.

“Replacement Reserve Account” shall have the meaning set forth in Section 8.2
hereof.

“Replacement Reserve Funds” shall have the meaning set forth in Section 8.2
hereof.

-23-

--------------------------------------------------------------------------------

 

“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 8.2 hereof.

“Replacements” for any period shall mean replacements and/or alterations to the
Property; provided, that, the same are (i) required to be capitalized according
to the Approved Accounting Method and (ii) reasonably approved by Lender.

“Reporting Failure” shall have the meaning set forth in Section 4.12 hereof.

“Required Financial Item” shall have the meaning set forth in Section 4.12
hereof.

“Required Time of Delivery” shall have the meaning set forth in Section 2.12
hereof.

“Reserve Accounts” shall mean the Tax Account, the Insurance Account, the
Replacement Reserve Account, the Immediate Repair Account, the Excess Cash Flow
Account, the Operating Expense Account, the Environmental Report Account and any
other escrow account established by this Agreement or the other Loan Documents
(but specifically excluding the Cash Management Account, the Restricted Account
and the Debt Service Account).

“Reserve Funds” shall mean the Tax and Insurance Funds, the Replacement Reserve
Funds, the Immediate Repair Funds, the Excess Cash Flow Funds, the Operating
Expense Funds, the Environmental Report Funds and any other escrow funds
established by this Agreement or the other Loan Documents.

“Responsible Officer” means with respect to a Person, the chairman of the board,
president, chief executive officer, chief operating officer, chief financial
officer, treasurer or vice president of such Person or such other similar
officer of such Person reasonably acceptable to Lender.

“Restoration” shall mean, following the occurrence of a Casualty or a
Condemnation which is of a type necessitating the repair of any Individual
Property (or any portion thereof), the completion of the repair and restoration
of such Individual Property (or applicable portion thereof) as nearly as
possible to the condition such Individual Property (or applicable portion
thereof) was in immediately prior to such Casualty or Condemnation, with such
alterations as may be reasonably approved by Lender.

“Restoration Retainage” shall have the meaning set forth in Section 7.4 hereof.

“Restoration Threshold” shall mean an amount equal to 5% of Allocated Loan
Amount for the applicable Individual Property.

“Restricted Account” shall have the meaning set forth in Section 9.1 hereof.

“Restricted Account Agreement” shall mean that certain Blocked Account Agreement
by and among Borrower, Lender and Bank of Montreal, dated as of the date hereof,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time in accordance with the terms hereof.

-24-

--------------------------------------------------------------------------------

 

“Restricted Account Bank” means the clearing bank which establishes, maintains
and holds the Restricted Account, which shall be an Eligible Institution.

“Restricted Party” shall have the meaning set forth in Section 6.1 hereof.

“Sale or Pledge” shall have the meaning set forth in Section 6.1 hereof.

“SAM” shall have the meaning set forth in Section 6.4 hereof.

“Sanctions” shall have the meaning set forth in Section 3.30 hereof.

“Sanctions Authority” shall have the meaning set forth in Section 3.30 hereof.

“Sanctioned Jurisdiction” shall have the meaning set forth in Section 3.30
hereof.

“Sanctioned Person” shall have the meaning set forth in Section 3.30 hereof.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by any Governmental
Authority (including, to the extent applicable to Borrower, (a) the U.S.
government, including those administered by OFAC or the U.S. Department of
State, or (b) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom).

“Satisfactory Search Results” shall mean the results of Lender’s customary “know
your customer”, credit history check, litigation, lien, bankruptcy, judgment and
other similar searches with respect to the applicable transferee and its
applicable affiliates, in each case, (i) revealing no matters which would have a
Material Adverse Effect and (ii) yielding results which are otherwise acceptable
to Lender in its reasonable discretion.  Borrower shall pay all of Lender’s
costs, fees and expenses in connection with the foregoing and, notwithstanding
the forgoing, no such search results shall constitute “Satisfactory Search
Results” until such costs, fees and expenses are paid in full.

“Secondary Market Transaction” shall have the meaning set forth in Section 11.1
hereof.

“Section 116 Certificate” shall have the meaning set forth in Section 2.12
hereof.

“Section 116 Withheld Amount” shall have the meaning set forth in Section 2.12
hereof.

“Securities” shall have the meaning set forth in Section 11.1 hereof.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Securitization” shall have the meaning set forth in Section 11.1 hereof.

“Security Deposits” shall mean any advance deposits or any other deposits
collected with respect to the Property, whether in the form of cash, letter(s)
of credit or other cash equivalents (including, without limitation, such
deposits made in connection with any Lease).

-25-

--------------------------------------------------------------------------------

 

“Security Instrument” shall mean, individually or collectively as the context
may require, those certain first priority mortgages or charges, dated as of the
date hereof, executed and delivered by the applicable Individual Borrower as
security for the Loan and encumbering the applicable Individual Property, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Servicer” shall have the meaning set forth in Section 11.4 hereof.

“Severed Loan Documents” shall have the meaning set forth in Article 10 hereof.

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

“Single Purpose Entity” shall mean an entity whose structure and organizational
and governing documents are otherwise in form and substance acceptable to the
Rating Agencies and satisfying the Prudent Lender Standard.

“Solar Documents” shall mean, collectively, (i) that certain Solar Rooftop
Lease, dated June 3, 2016, by and between Solar ULC and SSTI Brewster Brampton,
LLC, a Delaware limited liability company, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, (ii) that
certain Solar Rooftop Lease, dated June 3, 2016, by and between Solar ULC and
SSTI Dufferin Toronto, LLC, a Delaware limited liability company, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time, and (iii) that certain Engineering, Procurement and Construction
Contract, dated as of October 10, 2013, between SSTI Mavis Mississauga, LLC, a
Delaware limited liability Company and N//Ergy Solutions Inc., as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Solar ULC” shall the meaning set forth in the introductory paragraph hereto.

“Solar ULC Guaranty” shall mean that certain Guarantee, dated as of the date
hereof, executed by Solar ULC in favor of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Special Member” is defined in Section 5.1 hereof.

“SPE Component Entity” shall have the meaning set forth in Section 5.1 hereof.

“S&P” shall mean S&P Global Ratings, a Standard & Poor’s Financial Services LLC
business.

“SST2” shall mean SST2 Canada Acquisitions LLC, a Delaware limited liability
company.

“SST2 Guaranty” shall mean that certain Guarantee, dated as of the date hereof,
executed by SST2 in favor of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Stated Maturity Date” shall mean October 9, 2020.

-26-

--------------------------------------------------------------------------------

 

“Strike Rate” shall mean not more than (a) with respect to an Interest Rate Cap
Agreement prior to an Extension Option, 5.00% and (b) with respect to an
Interest Rate Cap Agreement after an Extension Option has been exercised, the
lesser of (i) 5.00% and (ii) a strike rate such that the Debt Service Coverage
Ratio after giving effect to the new Strike Rate would be at least 1.20 to 1.00.

“Survey” shall mean, individually or collectively as the context may require,
each survey of each Individual Property certified and delivered to Lender in
connection with the closing of the Loan.

“Syndication” shall have the meaning set forth in Section 11.8(a)(i) hereof.

“Tax Account” shall have the meaning set forth in Section 8.6 hereof.

“Tax and Insurance Funds” shall have the meaning set forth in Section 8.6
hereof.

“Taxes” shall mean all taxes, assessments, water rates, sewer rents, and other
governmental impositions, including, without limitation, vault charges and
license fees for the use of vaults, chutes and similar areas adjoining the Land,
now or hereafter levied or assessed or imposed against the Property or any part
thereof.

“Tax Payment Date” shall mean, with respect to any applicable Taxes, the date
occurring 30 days prior to the date the same are due and payable.

“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property under a Lease or other occupancy agreement.

“Tenant Direction Notice” shall have the meaning set forth in Section 9.2
hereof.

“Title Insurance Policy” shall mean each ALTA compliant mortgagee title
insurance policy issued with respect to any Individual Property and insuring the
lien of the Security Instrument.

“Total Earnout Amount” shall have the meaning set forth in Section 2.1 hereof.

“Trigger Period” shall mean a period (a) commencing upon the earliest of (i) the
occurrence and continuance of an Event of Default, (ii) (A) prior to the initial
Stated Maturity Date, the Debt Yield falling below 8.0% for two (2) consecutive
calendar quarters, (B) during the first Extension Period, the Debt Yield falling
below 8.50% for two (2) consecutive calendar quarters, (C) during the second
Extension Period, the Debt Yield falling below 8.75% for two (2) consecutive
calendar quarters, and (D) during the third Extension Period, the Debt Yield
falling below 9.0% for two (2) consecutive calendar quarters (each such Debt
Yield, a “Debt Yield Threshold”); and (b) expiring upon (x) with regard to any
Trigger Period commenced in connection with clause (i) above, the cure (if
applicable) of such Event of Default, (y) with regard to any Trigger Period
commenced in connection with clause (ii) above, (i) the date that the Debt Yield
equals or exceeds the applicable Debt Yield Threshold for two (2) consecutive
calendar quarters, or (ii) the date the Borrower prepays the Loan in accordance
with Section 2.7(a) hereof.  

-27-

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, a Trigger Period shall not be deemed to expire in
the event that a Trigger Period then exists for any other reason.

“True Up Payment” shall mean a payment into the applicable Reserve Account of a
sum which, together with any applicable monthly deposits into the applicable
Reserve Account, will be sufficient to discharge the obligations and liabilities
for which such Reserve Account was established as and when reasonably
appropriate.  The amount of the True Up Payment shall be determined by Lender in
its reasonable discretion and shall be final and binding absent manifest error.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.

“Underwritable Cash Flow” shall mean an amount reasonably calculated by Lender
on a monthly basis equal to: (a) the total annualized Gross Rents in place as at
the date of such determination plus the trailing twelve (12) months Operating
Income, less (b) the trailing twelve (12) months Operating Expenses (subject to
Lender’s reasonable application in Lender’s sole discretion of the Cash Flow
Adjustments).  Lender’s calculation of Underwritable Cash Flow (including
determination of items that do not qualify as Operating Income or Operating
Expenses) shall be calculated by Lender in good faith based upon Lender’s
determination of Rating Agency criteria and shall be final absent manifest
error.

“Underwriter Group” shall have the meaning set forth in Section 11.2 hereof.

“Updated Information” shall have the meaning set forth in Section 11.1 hereof.

“U.S. Obligations” shall mean direct full faith and credit obligations of the
United States of America that are not subject to prepayment, call or early
redemption.

“USPAP” shall mean Uniform Standards of Professional Appraisal Practice, as in
effect from time to time in the United States of America.

“Work Charge” shall have the meaning set forth in Section 4.16 hereof.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2Principles of Construction.

All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified.  All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise.  Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined. References herein

-28-

--------------------------------------------------------------------------------

 

to “the Property or any portion thereof” and words of similar import shall be
deemed to refer, as applicable, to any portion of the Property taken as a whole
(including any Individual Property) and any portion of any Individual Property.

ARTICLE 2

GENERAL TERMS

Loan Commitment; Disbursement to Borrower.

  Except as expressly and specifically set forth herein, Lender has no
obligation or other commitment to loan any funds to Borrower or otherwise make
disbursements to Borrower.  Borrower hereby waives any right Borrower may have
to make any claim to the contrary.  On the date hereof, Borrower shall receive
an advance of the Loan in the amount of $99,300,000.00 (the “Initial
Advance”).  Prior to the second Extension Period (the “Earnout Period”),
Borrower shall be entitled to receive future advances in the aggregate amount of
up to $12,700,000.00 (the “Total Earnout Amount”) upon satisfaction of the
conditions set forth herein.  The disbursement to Borrower of each installment
of the Total Earnout Amount shall be an “Earnout Advance.”  Disbursement of each
Earnout Advance shall be subject to the following conditions precedent:

(a)Borrower shall submit to Lender a draw request, in form reasonably
satisfactory to Lender, at least fifteen (15) days prior to the date on which
Borrower is requesting such Earnout Advance be made, provided, that (i) Borrower
shall not request more than one Earnout Advance per calendar quarter (except
that Borrower shall be entitled to an Earnout Advance more frequently than
quarterly twice per calendar year), and (ii) such request (other than the
request for the final Earnout Advance) shall be for an Earnout Advance equal to
or in excess of $1,000,000.

(b)On the date of Borrower’s request for the Earnout Advance and on the date of
the Earnout Advance, no Event of Default shall be continuing;

(c)At Lender’s request (but not more often than once in each calendar year, and
then, only to the extent Lender is not in possession of the Appraisals in
respect of the applicable Properties current to within twelve (12) months of
such Earnout Advance) in connection with any Earnout Advance, Borrower shall, at
Borrower’s sole cost and expense, deliver to Lender new Appraisals on any one or
more of the Properties;

(d)immediately after giving effect to such Earnout Advance, the Debt Yield shall
be equal to or greater than nine percent (9.0%);

(e)immediately after giving effect to such Earnout Advance, the Loan to Value
Ratio shall be no greater than 60%; and

(f)Borrower shall have complied with Section 2.8 with respect to increasing the
notional amount of the Interest Rate Cap Agreement to an amount equal to the
outstanding principal balance of the Loan.

In no event shall Lender have any obligation to make any Earnout Advance to the
extent that the requested Earnout Advance, plus the sum of all previous Earnout
Advances, would exceed

-29-

--------------------------------------------------------------------------------

 

the Total Earnout Amount.  Upon expiration of the Earnout Period, any unadvanced
amounts of the Total Earnout Amount shall no longer be available to Borrower.

The Loan.

  Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make and Borrower hereby agrees to accept the Loan on the Closing
Date.

Disbursement to Borrower.

  Any amount borrowed and repaid hereunder in respect of the Loan may not be
re-borrowed.

The Note and the Other Loan Documents.

  The Loan shall be evidenced by the Note and this Agreement and secured by this
Agreement and the other Loan Documents.

Section 2.5Interest Rate.

(a)Generally.  Interest on the outstanding principal balance of the Loan shall
accrue from the Closing Date at the Interest Rate until repaid in accordance
with the applicable terms and conditions hereof.

(b)Determination of Interest Rate.

(i)The Interest Rate with respect to the Loan shall be: (A) the CDOR Rate with
respect to the applicable Interest Accrual Period for a CDOR Loan or (B) the
Prime Rate plus the Prime Rate Spread for a Prime Rate Loan if the Loan is
converted to a Prime Rate Loan pursuant to the provisions hereof.  
Notwithstanding any provision of this Agreement to the contrary, in no event
shall Borrower have the right to convert a CDOR Loan to a Prime Rate Loan.

(ii)Subject to the terms and conditions hereof, the Loan shall be a CDOR Loan
and Borrower shall pay interest on the outstanding principal amount of the Loan
at the CDOR Rate for the applicable Interest Accrual Period.  Any change in the
rate of interest hereunder due to a change in the Interest Rate shall become
effective as of the opening of business on the first day on which such change in
the Interest Rate shall become effective.  Each determination by Lender of the
Interest Rate shall be conclusive and binding for all purposes, absent manifest
error.

(iii)In the event that Lender shall have determined (which determination shall
be conclusive and binding upon Borrower absent manifest error) that by reason of
circumstances affecting the interbank market, adequate and reasonable means do
not exist for ascertaining CDOR, then Lender shall forthwith give notice by
telephone of such determination, confirmed in writing, to Borrower at least
three (3) Business Days prior to the last day of the related Interest Accrual
Period.  If such notice is given, the related outstanding CDOR Loan shall be
converted, on the last day of the then current Interest Accrual Period, to a
Prime Rate Loan.

(iv)If, pursuant to the terms hereof, any portion of the Loan has been converted
to a Prime Rate Loan and Lender shall determine (which determination shall be
conclusive and binding upon Borrower absent manifest error) that the event(s) or
circumstance(s) which resulted in such conversion shall no longer be applicable,
Lender shall give notice

-30-

--------------------------------------------------------------------------------

 

by telephone of such determination, confirmed in writing, to Borrower at least
three (3) Business Days prior to the last day of the related Interest Accrual
Period.  If such notice is given, the related outstanding Prime Rate Loan shall
be converted to a CDOR Loan on the last day of the then current Interest Accrual
Period.

(v)All payments made by Borrower hereunder shall be made free and clear of, and
without reduction for or on account of, income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions, reserves or withholdings imposed,
levied, collected, withheld or assessed by any Governmental Authority, which are
imposed, enacted or become effective after the date hereof (such non-excluded
taxes being referred to collectively as “Foreign Taxes”), other than any
Excluded Taxes.  If any Foreign Taxes are required to be withheld from any
amounts payable to Lender hereunder, the amounts so payable to Lender shall be
increased to the extent necessary to yield to Lender (after payment of all
Foreign Taxes) interest or any such other amounts payable hereunder at the rate
or in the amounts specified hereunder.  Whenever any Foreign Tax is payable
pursuant to applicable law by Borrower, as promptly as possible thereafter,
Borrower shall send to Lender an original official receipt, if available, or
certified copy thereof showing payment of such Foreign Tax.  Borrower hereby
indemnifies Lender for any incremental taxes, interest or penalties that may
become payable by Lender which may result from any failure by Borrower to pay
any such Foreign Tax when due to the appropriate taxing authority or any failure
by Borrower to remit to Lender the required receipts or other required
documentary evidence.

(vi)If any requirement of law or any change therein or in the interpretation or
application thereof, shall hereafter make it unlawful for Lender to make or
maintain a CDOR Loan as contemplated hereunder (A) the obligation of Lender
hereunder to make a CDOR Loan or to convert a Prime Rate Loan to a CDOR Loan
shall be canceled forthwith and (B) any outstanding CDOR Loan shall be converted
automatically to a Prime Rate Loan on the last day of the then current Interest
Accrual Period or within such earlier period as required by law.  Borrower
hereby agrees to promptly pay to Lender, upon demand, any additional amounts
necessary to compensate Lender for any reasonable costs incurred by Lender in
making any conversion in accordance with this Agreement, including, without
limitation, any interest or fees payable by Lender to lenders of funds obtained
by it in order to make or maintain the CDOR Loan hereunder.  Lender’s notice of
such costs, as certified to Borrower, shall be conclusive absent manifest error.

(vii)In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:

(A)shall hereafter impose, modify or hold applicable any reserve, capital
adequacy, tax, special deposit, compulsory loan or similar requirement against
assets held by, or deposits or other liabilities in or for the account of,
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of Lender which is not otherwise included in the
determination of CDOR hereunder;

-31-

--------------------------------------------------------------------------------

 

(B)shall hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration Lender’s policies with respect to capital adequacy)
by any amount deemed by Lender to be material; or

(C)shall hereafter impose on Lender any other condition and the result of any of
the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable as determined by Lender.  If Lender becomes entitled
to claim any additional amounts pursuant to this subsection, Lender shall
provide Borrower with not less than thirty (30) days notice specifying in
reasonable detail the event by reason of which it has become so entitled and the
additional amount required to fully compensate Lender for such additional cost
or reduced amount.  A certificate as to any additional costs or amounts payable
pursuant to the foregoing sentence submitted by Lender to Borrower shall be
conclusive in the absence of manifest error.  This provision shall survive
payment of the Note and the satisfaction of all other obligations of Borrower
under this Agreement and the Loan Documents.

(viii)Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense which Lender sustains or incurs as a consequence of (A) any
default by Borrower in payment of the principal of or interest on a CDOR Loan,
including, without limitation, any such loss or expense arising from interest or
fees payable by Lender to lenders of funds obtained by it in order to maintain a
CDOR Loan hereunder, (B) any prepayment (whether voluntary or mandatory) of the
CDOR Loan on a day that is not the last day of an Interest Accrual Period,
including, without limitation, such loss or expense arising from interest or
fees payable by Lender to lenders of funds obtained by it in order to maintain
the CDOR Loan hereunder and (C) the conversion (for any reason whatsoever,
whether voluntary or involuntary) of the Interest Rate from the CDOR Rate to the
Prime Rate plus the Prime Rate Spread with respect to any portion of the
outstanding principal amount of the Loan then bearing interest at the CDOR Rate
on a date other than the last day of an Interest Accrual Period, including,
without limitation, such loss or expenses arising from interest or fees payable
by Lender to lenders of funds obtained by it in order to maintain a CDOR Loan
hereunder (the amounts referred to in clauses (A), (B) and (C) are herein
referred to collectively as the “Breakage Costs”); provided, however, Borrower
shall not indemnify Lender from any loss or expense arising from Lender’s
willful misconduct or gross negligence.  This provision shall survive payment of
the Note in full and the satisfaction of all other obligations of Borrower under
this Agreement and the other Loan Documents.

(ix)Notwithstanding anything to the contrary in any Loan Document or in any
other agreement, arrangement or understanding among any of the following
Persons, Borrower, each Borrower Party and Lender acknowledge that any liability
of any EEA Financial Institution arising under any Loan Document, to the extent
such liability is

-32-

--------------------------------------------------------------------------------

 

unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by (i) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and (ii)
the effects of any Bail-in Action on any such liability, including, if
applicable (A) a reduction in full or in part or cancellation of any such
liability; (B) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; and/or (C) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.

(c)Default Rate.  In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, (i) the then outstanding principal
balance of the Loan and shall accrue interest at the Default Rate, calculated
from the date the applicable Default occurred without regard to any grace or
cure periods contained herein, (ii) without limitation of any rights or remedies
contained herein and/or in any other Loan Document, any interest accrued at the
Default Rate in excess of the interest component of the Monthly Debt Service
Payment Amount shall, to the extent not already paid and/or due and payable
hereunder, be due and payable on each Monthly Payment Date and (iii) all
references herein and/or in any other Loan Document to the “Interest Rate” shall
be deemed to refer to the Default Rate.

(d)Interest Calculation.  Interest on the outstanding principal balance of the
Loan shall be calculated by multiplying (a) the actual number of days elapsed in
the period for which the calculation is being made by (b) a daily rate based on
a three hundred sixty (360) day year (that is, the Interest Rate or the Default
Rate, as then applicable, expressed as an annual rate divided by 360) by (c) the
outstanding principal balance.  The accrual period for calculating interest due
on each Monthly Payment Date shall be the Interest Accrual Period in which the
related Monthly Payment Date occurs.  Borrower understands and acknowledges that
such interest accrual requirement results in more interest accruing on the Loan
than if either a thirty (30) day month and a three hundred sixty (360) day year
or the actual number of days and a three hundred sixty-five (365) day year were
used to compute the accrual of interest on the Loan.

For the purposes of Interest Act (Canada) and disclosure thereunder, whenever
any interest or any fee to be paid hereunder or in connection herewith is to be
calculated on the basis of a 360-day or 365-day year, the yearly rate of
interest to which the rate used in such calculation is equivalent is the rate so
used multiplied by the actual number of days in the calendar year in which the
same is to be ascertained and divided by 360 or 365, as applicable.  The rates
of interest under this Agreement are nominal rates, and not effective rates or
yields.  The principle of deemed reinvestment of interest does not apply to any
interest calculation under this Agreement.

(e)Usury Savings.  This Agreement and the other Loan Documents are subject to
the express condition that at no time shall Borrower be required to pay interest
on the principal balance of the Loan (including, to the extent applicable, any
prepayment premium and/or penalty) at a rate which could subject Lender to
either civil or criminal liability as a result of being in excess of the

-33-

--------------------------------------------------------------------------------

 

Maximum Legal Rate.  If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder (including, to the extent applicable, any
prepayment premium and/or penalty) at a rate in excess of the Maximum Legal
Rate, the Interest Rate or the Default Rate, as the case may be, and/or, to the
extent applicable, any prepayment premium and/or penalty shall, in each case, be
deemed to be immediately reduced to the Maximum Legal Rate and all previous
payments in excess of the Maximum Legal Rate shall be deemed to have been
payments in reduction of principal and not on account of the interest due
hereunder.  All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan (including, to the extent
applicable, any prepayment premium and/or penalty) does not exceed the Maximum
Legal Rate from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.

If any provision of this Agreement would oblige a Borrower Obligor to make any
payment of interest or other amount payable to Lender in an amount or calculated
at a rate which would be prohibited by law or would result in a receipt by
Lender of “interest” at a “criminal rate” (as such terms are construed under the
Criminal Code (Canada)), then, notwithstanding such provision, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by applicable law or so result in a receipt by Lender of “interest”
at a “criminal rate”, such adjustment to be effected, to the extent necessary
(but only to the extent necessary), as follows:

(i)first, by reducing the amount or rate of interest; and

(ii)thereafter, by reducing any fees, commissions, costs, expenses, premiums and
other amounts required to be paid which would constitute interest for purposes
of section 347 of the Criminal Code (Canada).

Any provision of this Agreement that would oblige a Borrower Obligor to pay any
fine, penalty or rate of interest on any arrears of principal or interest
secured by a mortgage on real property that has the effect of increasing the
charge on arrears beyond the rate of interest payable on principal money not in
arrears shall not apply to such Borrower Obligor, which shall be required to pay
interest on money in arrears at the same rate of interest payable on principal
money not in arrears.

Section 2.6Loan Payments.

(a)Borrower shall make a payment to Lender of interest only on the Closing Date
for the period from (and including) the Closing Date through (and including) the
fourteenth (14th) day of either (i) the month in which the Closing Date occurs
(if the Closing Date occurs on or before the fourteenth (14th) day of such
month, or (ii) the month following the month in which the Closing Date occurs
(if the Closing Date occurs on or after the fifteenth (15th) day of the then
current calendar month; provided, however, if the Closing Date is the fourteenth
(14th) day of a calendar month, no such separate payment of interest shall be
due.  Borrower shall make a payment to Lender of interest in the amount of the
Monthly Debt Service Payment Amount on the First Monthly Payment Date and on
each Monthly Payment Date occurring thereafter to and including

-34-

--------------------------------------------------------------------------------

 

the Maturity Date.  Each payment shall be applied first to accrued and unpaid
interest and the balance to principal.

(b)Reserved.

(c)Borrower shall pay to Lender on the Maturity Date the outstanding principal
balance of the Loan, all accrued and unpaid interest and all other amounts due
hereunder and under the Note, the Security Instrument and the other Loan
Documents (including, without limitation, the Interest Shortfall).

(d)If any principal, interest or any other sum due under the Loan Documents,
other than the payment of principal due on the Maturity Date, is not paid by
Borrower on the date on which it is due, Borrower shall pay to Lender upon
demand an amount equal to the lesser of five percent (5%) of such unpaid sum or
the maximum amount permitted by applicable law in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment.  Any such
amount shall be secured by the Security Instrument and the other Loan Documents.

(e)

(i)Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 1:00 P.M., New York City time, on the date when due and shall be made in
lawful money of Canada in immediately available funds at Lender’s office, and
any funds received by Lender after such time shall, for all purposes hereof, be
deemed to have been paid on the next succeeding Business Day.

(ii)Whenever any payment to be made hereunder or under any other Loan Document
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be deemed to be the immediately preceding Business Day.

(iii)All payments required to be made by Borrower hereunder or under the Note or
the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto.

Section 2.7Prepayments.

(a)Voluntary Prepayment.  Except as provided in this Section 2.7 and Section
2.14, Borrower shall not have the right to prepay the Loan in whole or in
part.  Borrower may, provided no Event of Default has occurred and is
continuing, at its option and upon prior notice to Lender as set forth herein,
prepay the Debt in whole or, only in connection with a release of any Individual
Property in accordance with Section 2.14 or in connection a prepayment to
satisfy the applicable Debt Yield Threshold as described below, in part on any
Monthly Payment Date; provided that such prepayment is accompanied by payment of
the Breakage Costs, the Prepayment Premium and the applicable Interest
Shortfall.  Lender shall not be obligated to accept any prepayment unless it is
accompanied by payment of the Breakage Costs, the Prepayment Premium and the
applicable Interest Shortfall due in connection therewith.  As a condition to
any voluntary prepayment, Borrower shall give Lender written notice (a
“Prepayment Notice”) of its intent to prepay, which

-35-

--------------------------------------------------------------------------------

 

notice must be given at least thirty (30) and not more than ninety (90) days
prior to the Monthly Payment Date upon which prepayment is to be made and must
specify the Monthly Payment Date on which such prepayment is to be
made.  Borrower hereby agrees that, in the event Borrower delivers a Prepayment
Notice and fails to prepay the Loan in accordance with the Prepayment Notice and
the terms of this Section 2.7 (a “Prepayment Failure”), Borrower shall pay
Lender all reasonable out-of-pocket costs and expenses incurred by Lender,
including, without limitation, any Breakage Costs or similar expenses, as a
result of such Prepayment Failure.  During the continuance of a Trigger Period
caused by the failure to satisfy the applicable Debt Yield Threshold, Borrower
shall have the right to prepay the Loan in an amount necessary to satisfy the
applicable Debt Yield Threshold, provided that Borrower satisfies the terms and
conditions of this Section 2.7(a), including, without limitation, the payment of
any applicable Breakage Costs, the Prepayment Premium and any Interest
Shortfall. In the event of such prepayment, provided no Event of Default exists,
the Trigger Period shall promptly cease without any obligation to wait two
calendar quarters.

(b)Mandatory Prepayment.  On each date on which Lender actually receives a
distribution of Net Proceeds, and if Lender does not make such Net Proceeds
available for Restoration or for disbursement as Rent Loss Proceeds (as
applicable), in each case, in accordance with the applicable terms and
conditions hereof, Borrower shall, at Lender’s option, prepay the Debt in an
amount equal to one hundred percent (100%) of such Net Proceeds together with
any applicable Interest Shortfall and any Breakage Costs.  Borrower shall make
the REMIC Payment as and to the extent required hereunder.  No prepayment
premium or penalty (including, without limitation, any Default Prepayment
Premium) shall be due in connection with any prepayment made pursuant to this
Section 2.7(b) (including, without limitation, in connection with any REMIC
Payment).  Any prepayment received by Lender pursuant to this Section 2.7(b) on
a date other than a Monthly Payment Date shall be held by Lender as collateral
security for the Loan in an interest bearing, Eligible Account at an Eligible
Institution, with such interest accruing to the benefit of Borrower, and shall
be applied by Lender on the next Monthly Payment Date, with any interest on such
funds paid to Borrower on such date provided no Event of Default then exists.

(c)Prepayments After Default.  After the occurrence and during the continuance
of an Event of Default and notwithstanding any acceleration of the Debt in
accordance with the applicable terms and conditions hereof, the Default
Prepayment Premium shall, in all cases, be deemed a portion of the Debt due and
owing hereunder and under the other Loan Documents.  Without limitation of the
foregoing, if, after the occurrence and during the continuance of an Event of
Default, (i) payment of all or any part of the Debt is tendered by Borrower
(voluntarily or involuntarily), a purchaser at foreclosure or any other Person,
(ii) Lender obtains a recovery of all or a portion of the Debt (through an
exercise of remedies hereunder or under the other Loan Documents or otherwise)
or (iii) the Debt is deemed satisfied (in whole or in part) through an exercise
of remedies hereunder or under the other Loan Documents or at law, the Default
Prepayment Premium, the Breakage Costs and the Interest Shortfall, in addition
to the outstanding principal balance, all accrued and unpaid interest and other
amounts payable under the Loan Documents, shall be deemed due and payable
hereunder.  Notwithstanding anything to the contrary contained herein or in any
other Loan Document, (i) any prepayment of the Debt shall be applied to the Debt
in such order and priority as may be determined by Lender in its sole discretion
and (ii) the word “prepayment” when used herein and in the other Loan Documents
shall also be deemed to mean repayment and payment.

-36-

--------------------------------------------------------------------------------

 

Section 2.8Interest Rate Cap Agreement.

(a)Prior to or contemporaneously with the Closing Date, Borrower shall enter
into an Interest Rate Cap Agreement with a CDOR strike rate equal to the Strike
Rate.  The Interest Rate Cap Agreement (i) shall at all times be in form and
substance acceptable to Lender, (ii) shall at all times be with a Counterparty,
(iii) shall at all times be for a duration at least equal to the end of the
Interest Accrual Period in which the then current Stated Maturity Date occurs,
and (iv) shall at all times have a notional amount equal to or greater than the
outstanding principal balance of the Loan and shall at all times provide for the
applicable CDOR strike rate to be equal to the Strike Rate.  Borrower shall be
required to obtain an increase in notional amount of, or buy a new Interest Rate
Protection Agreement, in the notional amount of the Earnout Advances as such
amounts are advanced.  Borrower shall direct such Counterparty to deposit
directly into the Cash Management Account any amounts due Borrower under such
Interest Rate Cap Agreement so long as any portion of the Debt is outstanding,
provided that the Debt shall be deemed to be outstanding if the Property is
transferred by judicial or non-judicial foreclosure or deed-in-lieu
thereof.  Additionally, Borrower shall collaterally assign to Lender, pursuant
to the Collateral Assignment of Interest Rate Cap Agreement, all of its right,
title and interest in and to the Interest Rate Cap Agreement (and any
replacements thereof), including, without limitation, its right to receive any
and all payments under the Interest Rate Cap Agreement (and any replacements
thereof), and Borrower shall, and shall cause Counterparty to, deliver to Lender
a fully executed  Interest Rate Cap Agreement (which shall, by its terms,
authorize the assignment to Lender and require that payments be deposited
directly into the Cash Management Account).

(b)Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement.  All amounts paid by the
Counterparty under the Interest Rate Cap Agreement to Borrower or Lender shall
be deposited immediately and directly into the Cash Management
Account.  Borrower shall take all actions reasonably requested by Lender to
enforce Lender’s rights under the Interest Rate Cap Agreement in the event of a
default by the Counterparty and shall not waive, amend or otherwise modify any
of its rights thereunder.

(c)In the event of any downgrade, withdrawal or qualification of the rating of
the Counterparty by any Rating Agency below the Minimum Counterparty Rating,
Borrower shall (i) cause the Counterparty to, within ten (10) Business days
following receipt of such notice, either replace the Interest Rate Protection
Agreement with an Interest Rate Protection Agreement in form and substance
reasonably satisfactory to Lender (and meeting the requirements set forth in
this Section 2.8) (a “Replacement Interest Rate Cap Agreement”) from a
Counterparty reasonably acceptable to Lender having a Minimum Counterparty
Rating, or (ii) cause the Counterparty to provide a guaranty in form and
substance acceptable to Lender from a guarantor that meets the Minimum
Counterparty Rating.

(d)Borrower shall deliver to Lender a new Collateral Assignment of Interest Rate
Cap Agreement acceptable to Lender in connection with each new Interest Rate Cap
Agreement and Replacement Interest Rate Cap Agreement.  In the event that
Borrower fails to purchase and deliver to Lender the Interest Rate Cap Agreement
or fails to maintain the Interest Rate Cap Agreement in accordance with the
terms and provisions of this Agreement, Lender may purchase the Interest Rate
Cap Agreement and the cost incurred by Lender in purchasing such Interest Rate
Cap

-37-

--------------------------------------------------------------------------------

 

Agreement shall be paid by Borrower to Lender with interest thereon at the
Default Rate from the date such cost was incurred by Lender until such cost is
reimbursed by Borrower to Lender.

(e)Each Interest Rate Cap Agreement shall contain the following language or its
equivalent: “In the event of any downgrade, withdrawal or qualification of the
rating of the Counterparty below (i) (A) a long term rating of “A-” by S&P or
(B) a long term rating of “A3” by Moody’s, the Counterparty must, within ten
(10) business days, either (i) find a replacement Counterparty, at the
Counterparty’s sole cost and expense, acceptable to each Rating Agency and
Borrower; provided that, notwithstanding such a downgrade, withdrawal or
qualification, unless and until the Counterparty transfers the Interest Rate Cap
Agreement to a replacement Counterparty, the Counterparty will continue to
perform its obligations under the Interest Rate Cap Agreement, or (ii) cause the
Counterparty to provide a guaranty in form and substance acceptable to Lender
from a guarantor that meets the Minimum Counterparty Rating.  Failure to satisfy
the foregoing shall constitute an “Additional Termination Event” as defined by
Section 5(b)(v) of the ISDA Master Agreement, with the Counterparty as the
“Affected Party”. In the event that a Counterparty is required pursuant to the
terms of an Interest Rate Cap Agreement to find a replacement Counterparty,
Borrower covenants and agrees that Borrower shall seek Lender’s approval with
respect thereto and shall not approve or consent to the foregoing unless and
until Borrower receives Lender’s prior written approval and shall approve or
consent to the foregoing upon receipt of Lender’s prior written
approval.  Borrower’s failure to comply with the requirements of this Section
2.8(e) shall constitute, at Lender’s option, an immediate Event of Default.

(f)With respect to each Interest Rate Cap Agreement, Borrower shall obtain and
deliver to Lender an opinion from counsel (which counsel may be in house counsel
for the Counterparty) for the Counterparty (upon which Lender and its successors
and assigns may rely) which shall provide, in relevant part, that:

(i)the Counterparty is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of incorporation and has the organizational
power and authority to execute and deliver, and to perform its obligations
under, the Interest Rate Cap Agreement;

(ii)the execution and delivery of the Interest Rate Cap Agreement by the
Counterparty, and any other agreement which the Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been and remain duly authorized by all necessary action and do not
contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;

(iii)all consents, authorizations and approvals required for the execution and
delivery by the Counterparty of the Interest Rate Cap Agreement, and any other
agreement which the Counterparty has executed and delivered pursuant thereto,
and the performance of its obligations thereunder have been obtained and remain
in full force and effect, all conditions thereof have been duly complied with,
and no other action by, and no notice to or filing with any governmental
authority or regulatory body is required for such execution, delivery or
performance; and

-38-

--------------------------------------------------------------------------------

 

(iv)the Interest Rate Cap Agreement, and any other agreement which the
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Counterparty and constitutes the legal, valid and binding
obligation of the Counterparty, enforceable against the Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

(g)Prior to purchasing any Interest Rate Cap Agreement or Replacement Interest
Rate Cap Agreement, Borrower shall provide written notice of the terms of any
such agreement to Lender (the “Rate Cap Notice”).  Upon receipt of the Rate Cap
Notice, any Affiliate of Lender shall have the right to match the terms thereof,
and if such Affiliate so matches, Borrower shall be required to purchase such
agreement from such Affiliate of Lender.

Extension of the Maturity Date.

  Borrower shall have the option to extend the term of the Loan beyond the
initial Stated Maturity Date for three (3) successive terms (the “Extension
Option”) of one (1) year each (each, an “Extension Period”) to (i) October 9,
2021 if the first Extension Option is exercised, (ii) October 9, 2022 if the
second Extension Option is exercised, and (iii) October 9, 2023 if the third
Extension Option is exercised (each such date, the “Extended Maturity Date”)
upon satisfaction of the following terms and conditions (in each case as
determined by Lender):

(a)no Event of Default shall have occurred and be continuing at the time an
Extension Option is exercised and on the date that the applicable Extension
Period is commenced;

(b)Borrower shall notify Lender of its irrevocable election to extend the Stated
Maturity Date as aforesaid not earlier than sixty (60) days and no later than
thirty (30) days prior to the applicable Stated Maturity Date; provided,
however, that Borrower shall be permitted to revoke such notice at any time up
to five (5) days before the Stated Maturity Date provided that Borrower pays to
Lender all actual out-of-pocket costs incurred by Lender in connection with such
notice, including, without limitation, any Breakage Costs;

(c)Borrower shall obtain and deliver to Lender prior to exercise of such
Extension Option, a Replacement Interest Rate Cap Agreement, which Replacement
Interest Rate Cap Agreement shall be effective commencing on the first day of
the related Extension Period and shall have a maturity date not earlier than the
last day of the Interest Accrual Period in which the related Extended Maturity
Date shall occur; and

(d)

commencing on the date that the third Extension Period is commenced, the CDOR
Rate Spread (or the Prime Rate Spread, if then in effect) shall increase to
2.50%.

All references in this Agreement and in the other Loan Documents to the Stated
Maturity Date shall mean the Extended Maturity Date in the event the applicable
Extension Option is exercised.

Judgment Currency

.  If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due under this Agreement or under any of the Notes in any currency
(the “Original Currency”) into another currency (the “Other Currency”), the
parties

-39-

--------------------------------------------------------------------------------

 

hereto agree, to the fullest extent permitted by Law, that the rate of exchange
used shall be that at which, in accordance with normal banking procedures,
Lender could purchase the Original Currency with the Other Currency on the
Business Day preceding that on which final judgment is given.  To the fullest
extent permitted by Law, the obligation of any Borrower in respect to any sum
due in the Original Currency to Lender shall, notwithstanding any judgment in an
Other Currency, be discharged only to the extent that on the Business Day
following receipt by Lender, as applicable, of any sum adjudged to be so due in
the Other Currency, Lender may in accordance with normal banking procedures
purchase the Original Currency with the Other Currency; if the amount of the
Original Currency so purchased is less than the sum originally due to Lender, as
applicable, in the Original Currency, Borrower agrees, as a separate obligation
and notwithstanding any such judgment, to indemnify Lender against such loss,
and if the amount of the Original Currency so purchased exceeds the sum
originally due Lender in the Original Currency, Lender agrees to remit to
Borrower such excess.

Section 2.11Increased Costs; Capital Adequacy.

(a)If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation (other than with respect to taxes
excluded in the first sentence of Section 2.12, Indemnified Taxes, and Other
Taxes, which shall be governed by Section 2.12) or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to Lender of agreeing to make or making, funding or maintaining Loans, then
Borrower shall from time to time, upon written demand by Lender, pay to Lender
additional amounts sufficient to compensate Lender for such increased cost;
provided, that such additional amounts shall not be duplicative of any amounts
to the extent otherwise paid by Borrower under any other provision of this
Agreement (including, without limitation, any reserve requirements included in
determining the CDOR Rate).  A certificate describing in reasonable detail the
amount of such increased cost, submitted to Borrower by Lender, shall create a
rebuttable presumption of such increased cost.

(b)If Lender determines that compliance with any law or any guideline or request
from any central bank or other Governmental Authority (whether or not having the
force of law) affects or would affect the amount of capital or liquidity
required or expected to be maintained by Lender or by any Person controlling
Lender and that the amount of such capital or liquidity requirement is increased
by or based upon the existence of Lender’s Loans or commitment to lend
hereunder, then, upon written demand by Lender, Borrower shall immediately pay
to Lender, from time to time as specified by Lender, additional amounts
sufficient to compensate Lender (or, if applicable, such Person controlling
Lender) in the light of such circumstances, to the extent that Lender reasonably
determines such increase in capital or liquidity requirements to be allocable to
the existence of Lender’s commitment to lend hereunder; provided, that such
additional amounts shall not be duplicative of any amounts to the extent
otherwise paid by Borrower under any other provision of this Agreement
(including, without limitation, any reserve requirements included in determining
the CDOR Rate).  A certificate describing in reasonable detail such amounts
submitted to Borrower by Lender shall create a rebuttable presumption of such
amounts.

(c)Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives relating to

-40-

--------------------------------------------------------------------------------

 

capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or the United States or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a change in law and be eligible
for redress pursuant to clause (a), and (b), as applicable, of this
Section 2.11, regardless of the date enacted, adopted or issued.

Section 2.12Taxes.

(a)Any and all payments by any Borrower Obligor under any of the Loan Documents
shall be made, free and clear of and without deduction for any and all present
or future taxes, levies, imposts, deductions, charges or withholdings imposed on
or with respect to any such payment or any obligation of Borrower Obligor, and
all liabilities with respect thereto, excluding, in the case of Lender, (i)
Excluded Taxes, (ii) any taxes imposed by virtue of Lender being or being deemed
to be resident in the jurisdiction (or political subdivision thereof) imposing
such taxes; (iii) any taxes imposed on Lender as a result of a failure by Lender
to comply with Section 2.13, and (iv) all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Indemnified Taxes”.  If any Borrower Obligor shall be required
by Law to deduct any Indemnified Taxes from or in respect of any sum payable
under any Loan Document to Lender, (i) the sum payable by such Borrower Obligor
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.12) Lender (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) Borrower
Obligor shall make such deductions and (iii) Borrower Obligor shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws.  Further, in the event of any sale or other
realization proceedings made or taken, or agreed to, by or on behalf of the
Collateral Agent or Lender of all or any part of the Properties following an
Event of Default or otherwise pursuant to the Loan Documents or Laws, the
Borrower hereby covenants and agrees (i) to obtain and deliver to Lender,
forthwith following Lender’s written request and at the sole expense of the
Borrower and in any event, to the extent reasonably possible, in sufficient time
prior to the closing of the sale of all or any part of the Properties as
determined by Lender in its sole and absolute discretion in order to ensure the
orderly sale of any such Property to the purchaser thereof (which may include
the Lender) on the closing date thereof (the “Required Time of Delivery”),
clearance certificates (each a “Section 116 Certificate”) from the Canada
Revenue Agency (“CRA”) in respect of such Property issued pursuant to
subsections 116(2) and 116(5.2) of the Tax Act, as applicable having a
certificate limit equal to the proceeds of disposition for the Property (it
being the sole obligation of the Borrower to obtain and pay to the CRA from
sources other than the sale proceeds of any such Property or the Collateral
Agent or the Lender, all amounts required to be paid to the CRA to obtain such
Section 116 Certificates), and (ii) as an obligation of the Borrower hereunder,
to forthwith pay to the Collateral Agent or the Lender as directed, in
immediately available funds without deduction or set-off of any kind and upon
written demand by Lender, an amount equal to the aggregate of (x) all amounts
withheld by any purchaser of such Property from the sale of proceeds or any
amount Lender is required to remit in respect of an acquisition of such
Property, together with interest thereon at the Interest Rate until paid in full
(such withheld amount, together with interest thereon, the “Section 116 Withheld
Amount”) in the event that the required Section 116 Certificates are not issued
by the CRA or received by the Lender for any reason whatsoever (whether or not
in the control of the Borrower) on or before such Required Time of Delivery, and
(y) all costs and expenses of any nature and kind incurred by

-41-

--------------------------------------------------------------------------------

 

the Collateral Agent or the Lender in enforcing the obligations of the Borrower
hereunder, together with interest thereon at the Interest Rate until paid in
full. The obligations of any Borrower Obligor hereunder shall apply in full
force and effect notwithstanding any actual or threatened claims, litigation or
proceedings of any nature or kind by any Borrower Entity against the Collateral
Agent or Lender or any other Person arising from or relating to the Loan, the
Loan Documents and/or any such sale or other realization proceedings in respect
of any of the Properties.

(b)In addition, each Borrower Obligor agrees to pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made under the Loan Documents or from the
execution, delivery or registration of, or otherwise with respect to, the Loan
Documents (hereinafter referred to as “Other Taxes”).

(c)Each Borrower Obligor will indemnify Lender and the Collateral Agent for the
full amount of Indemnified Taxes, Section 116 Withheld Amount or Other Taxes
(including, without limitation, any Indemnified Taxes, Section 116 Withheld
Amount or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.12) paid by Lender or the Collateral Agent and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto.  This indemnification shall be made within 30 days from the date Lender
or the Collateral Agent (as the case may be) makes written demand therefor.  If
Lender or the Collateral Agent determines in its sole discretion, that it has
received a refund of any amounts as to which it has been indemnified by a
Borrower Obligor or with respect to which a Borrower Obligor has paid additional
amounts pursuant to Section 2.12(a) or that, because of the payment of such
taxes or additional amounts, it has benefited from a reduction in taxes
otherwise payable by it and, in Lender’s opinion, such refund amount is both
reasonably identifiable and quantifiable by it without involving it in an
unacceptable administrative burden, it shall pay to the Borrower Obligor, an
amount equal to such refund or reduction (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower Obligor under this
Section 2.12 with respect to the taxes or additional amounts giving rise to such
refund or reduction, and only to the extent that Lender is satisfied that it may
do so without prejudice to its right, as against the relevant Governmental
Authority, to retain such refund or benefit from such reduction, net of all
out-of-pocket expenses of Lender or the Collateral Agent and without interest
(other than any net after-tax interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of Lender, shall repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Lender if Lender is required to repay such refund to such
Governmental Authority or is denied the reduction of taxes otherwise payable by
it by such Governmental Authority. Nothing contained in this Section 2.12 shall
(a) interfere with the right of Lender to arrange its affairs in whatever manner
it thinks fit and, in particular, Lender shall not be under any obligation to
claim relief for tax purposes on its corporate profits or otherwise, or to claim
such relief in priority to any other claims, reliefs, credits or deductions
available to it, or (b) require the Lender to make available its tax returns (or
any other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.

(d)Within 30 days after the date of any payment of Indemnified Taxes, Borrower
paying such Indemnified Taxes will provide to the Lender, a copy of a receipt
evidencing (or, if no receipt is provided by the Governmental Authority, such
other evidence of) payment thereof; provided, however, that such copy (or other
evidence) shall be provided solely for the purpose of

-42-

--------------------------------------------------------------------------------

 

enabling the Lender to verify the payment of such Indemnified Taxes by Borrower
as required above.  

(e)Without prejudice to the survival of any other agreement of Borrower Obligor
hereunder, the agreements and obligations of Borrower Obligor contained in this
Section 2.12 shall survive the payment in full of principal and interest
hereunder and under the Notes.

Tax Forms

.  If Lender is entitled to an exemption from or reduction of withholding tax
with respect to payments made under any Loan Document, Lender shall deliver to
Borrower, at the time or times reasonably requested by Borrower, such properly
completed and executed documentation reasonably requested by Borrower as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, Lender, if reasonably requested by Borrower, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by Borrower as will enable Borrower to determine whether or not Lender
is subject to backup withholding or information reporting requirements.

Release of Individual Property.

  If Borrower has elected to prepay a portion of the Loan in connection with the
release of an Individual Property and the requirements of Section 2.7 and this
Section 2.14 have been satisfied and provided that no Event of Default has
occurred and is continuing (and no event has occurred which, with notice, the
passage of time, or both would constitute an Event of Default shall have
occurred), Borrower may obtain the release of an Individual Property from the
lien of the Security Instrument thereon (and related Loan Documents) and the
release of the related Individual Borrower’s obligations under the Loan
Documents with respect to such Individual Property (other than those expressly
stated herein and in the other Loan Documents to survive), upon the satisfaction
of each of the following conditions:

(a)The amount of the outstanding principal balance of the Loan to be prepaid
shall equal or exceed the Release Price for the applicable Individual Property
and such prepayment shall be deemed a voluntary prepayment for all purposes
hereunder, including, without limitation, the payment of any applicable Breakage
Costs, the Prepayment Premium and any Interest Shortfall;

(b)Subsequent to such release, each Individual Borrower shall continue to be a
Single Purpose Entity pursuant to, and in accordance with, Section 5.1 hereof;

(c)Borrower shall deliver to Lender and the Rating Agencies a New
Non-Consolidation Opinion or an update of the Non-Consolidation Opinion
indicating that the release does not affect the opinions set forth therein;

(d)Borrower shall submit to Lender, not less than thirty (30) days prior to the
Payment Date on which the prepayment will be made, a release of lien (and
related Loan Documents) for such Individual Property for execution by
Lender.  Such release shall be in a form appropriate in each jurisdiction in
which the Individual Property is located and that would be satisfactory to a
prudent lender and contains standard provisions, if any, protecting the rights
of the releasing lender.  In addition, Borrower shall provide all other
documentation Lender reasonably requires to be delivered by Borrower in
connection with such release, together with an Officer’s Certificate certifying
that such documentation (i) is in compliance with all Legal Requirements,
(ii) will effect such release in accordance with the terms of this Agreement,
and (iii) will not impair or otherwise

-43-

--------------------------------------------------------------------------------

 

adversely affect the liens, security interests and other rights of Lender under
the Loan Documents not being released (or as to the parties to the Loan
Documents and Properties subject to the Loan Documents not being released);

(e)After giving effect to such release (including the amount prepaid under
clause (a) above), the Debt Yield for the Properties then remaining subject to
the liens of the Security Instrument shall be equal to or greater than the
greater of (i) the Debt Yield for all of the Properties subject to the liens of
the Security Instrument immediately prior to giving effect to the applicable
release and (ii) 9.32% (collectively, the “Release Debt Yield”);

(f)Borrower shall reimburse Lender and Servicer for any costs and expenses
Lender and Servicer arising from such release (including reasonable attorneys’
fees and expenses) and Borrower shall have paid, in connection with such
release, (i) all recording charges, filing fees, taxes or other expenses payable
in connection therewith, (ii) all costs and expenses of the Rating Agencies
incurred with respect to such release, and (iii) to any Servicer, the current
fee being assessed by such Servicer to effect such release;

(g)if the Loan is securitized, (i) Borrower shall deliver (or cause to be
delivered) to Lender and the Rating Agencies an opinion of counsel that such
release would not cause a “significant modification” of the Loan, as such term
is defined in Treasury Regulations Section 1.860G-2(b), and (ii) notwithstanding
anything to the contrary contained herein or in any other Loan Document, if the
Loan is included in a REMIC Trust and the Loan to Value Ratio (as determined by
Lender in its sole discretion using any commercially reasonable method permitted
to a REMIC Trust) exceeds or would exceed 125% immediately after the release of
the applicable Individual Property, no release will be permitted unless the
principal balance of the Loan is prepaid by an amount not less than the greater
of (A) the Release Price or (B) the least of one (1) of the following
amounts:  (I) only if the released Individual Property is sold, the net proceeds
of an arm’s length sale of the released Individual Property to an unrelated
Person, (II) the fair market value of the released Individual Property at the
time of the release, or (III) an amount such that the Loan to Value Ratio (as so
determined by Lender) after the release of the applicable Individual Property is
not greater than the Loan to Value Ratio of the Properties immediately prior to
such release, unless Lender receives an opinion of counsel that, if (B) is not
followed, the Securitization will not fail to maintain its status as a REMIC
Trust as a result of the release of the applicable Individual Property.  Any
such prepayment shall be deemed a voluntary prepayment and shall be subject to
Section 2.7 hereof (other than the requirements to prepay the Debt in full and
provide thirty (30) days notice to Lender);

(h)If the Individual Borrower that owns the Individual Property being released
is the Individual Borrower party to the Interest Rate Cap Agreement, the
Interest Rate Cap Agreement shall be assigned to another Individual Borrower
still party to the Loan Documents or an Individual Borrower still party to the
Loan Documents shall obtain and deliver a new Interest Rate Cap Agreement in
compliance with Section 2.8; and

(i)If the Cash Management Account has been opened in accordance with the Cash
Management Agreement and the Cash Management Account is in the name of the
Individual Borrower that owns the Individual Property being released, Borrower
shall have delivered evidence reasonably acceptable to Lender that another
Individual Borrower still party to the Loan

-44-

--------------------------------------------------------------------------------

 

Documents shall have assumed all of the obligations of such Individual Borrower
under the Cash Management Agreement and such assumption shall have been approved
by the Cash Management Bank.

Collateral Agency Fees.

  Borrower shall pay to the Collateral Agent the fees specified in the
Collateral Agency Fee Letter.  Any amounts due and owing under the Collateral
Agency Fee Letter that remain unpaid by the Borrower shall bear interest at the
Default Rate until paid and shall be secured by the Security Instruments.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Each Borrower Obligor represents and warrants as of the Closing Date that:

Legal Status and Authority.

  Each Borrower Obligor (a) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of formation; (b) is duly qualified
to transact business and is in good standing in each province in which an
Individual Property owned by such Borrower Obligor is located; and (c) has all
necessary approvals, governmental and otherwise, and full power and authority to
own, operate and lease the applicable Individual Property owned by such Borrower
Obligor.  Each Borrower Obligor has full power, authority and legal right to
mortgage, grant, bargain, sell, pledge, assign, warrant, transfer and convey the
applicable Individual Property owned by such Borrower Obligor pursuant to the
terms hereof and to keep and observe all of the terms of this Agreement, the
Note, the Security Instruments and the other Loan Documents on such Borrower
Obligor’s part to be performed.

Validity of Documents.

  (a) The execution, delivery and performance of this Agreement, the Note, the
Security Instrument and the other Loan Documents by each Borrower Obligor and
Guarantor and the borrowing evidenced by the Note and this Agreement (i) are
within the power and authority of such parties; (ii) have been authorized by all
requisite organizational action of such parties; (iii) have received all
necessary approvals and consents, corporate, governmental or otherwise; (iv)
will not violate, conflict with, result in a breach of or constitute (with
notice or lapse of time, or both) a material default under any provision of law,
any order or judgment of any court or Governmental Authority, any license,
certificate or other approval required to operate the Property or any portion
thereof, any applicable organizational documents, or any applicable indenture,
agreement or other instrument, including, without limitation, the Management
Agreement; (v) will not result in the creation or imposition of any lien, charge
or encumbrance whatsoever upon any of its assets, except the lien and security
interest created hereby and by the other Loan Documents; and (vi) will not
require any authorization or license from, or any filing with, any Governmental
Authority (except for the recordation of the Security Instrument in the
appropriate land records in each applicable province and except for PPSA and
Uniform Commercial Code filings relating to the security interest created
hereby), (b) this Agreement, the Note, the Security Instrument and the other
Loan Documents have been duly executed and delivered by each Borrower Obligor
and Guarantor and (c) this Agreement, the Note, the Security Instrument and the
other Loan Documents constitute the legal, valid and binding obligations of each
Borrower Obligor and Guarantor.  The Loan Documents are not subject to any right
of rescission, setoff, counterclaim or defense by any Borrower Obligor or
Guarantor,

-45-

--------------------------------------------------------------------------------

 

including the defense of usury, nor would the operation of any of the terms of
the Loan Documents, or the exercise of any right thereunder, render the Loan
Documents unenforceable (except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Creditors
Rights Laws, and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law)).  No Borrower
Obligor nor Guarantor has asserted any right of rescission, setoff, counterclaim
or defense with respect to the Loan Documents.

Litigation.

  There is no action, suit, proceeding or governmental investigation, in each
case, judicial, administrative or otherwise (including any condemnation or
similar proceeding), pending or, to the best of Borrower’s knowledge, threatened
or contemplated against any Borrower Obligor or Guarantor or against or
affecting the Property or any portion thereof, in either case, if adversely
determined could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

Agreements.

  No Borrower Obligor is a party to any agreement or instrument or subject to
any restriction which would have a Material Adverse Effect.  No Borrower Obligor
is in default in any material respect in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which it is a party or by which any Borrower Obligor
or the Property (or any portion thereof) is bound.  No Borrower Obligor has any
material financial obligation under any agreement or instrument to which such
Borrower Obligor is a party or by which such Borrower Obligor or the Property
(or any portion thereof) is otherwise bound, other than (a) obligations incurred
in the ordinary course of the operation of the Property and (b) obligations
under this Agreement, the Security Instrument, the Note and the other Loan
Documents.  There is no agreement or instrument to which any Borrower Obligor is
a party or by which such Borrower Obligor is bound that would require the
subordination in right of payment of any of such Borrower Obligor’s obligations
hereunder or under the Note to an obligation owed to another party.

Section 3.5Financial Condition.

(a)Each Borrower Obligor is solvent.  No Borrower Obligor is an “insolvent
person” within the meaning of the BIA and each Borrower Obligor has received
reasonably equivalent value for the granting of the Security Instrument.  No
proceeding under Creditors Rights Laws with respect to any Borrower Party has
been initiated.

(b)In the last ten (10) years, no (i) petition in bankruptcy has been filed by
or against any Borrower Party and (ii) Borrower Party has ever made any
assignment for the benefit of creditors or taken advantage of any Creditors
Rights Laws.

(c)No Borrower Party is contemplating either the filing of a petition by it
under any Creditors Rights Laws or the liquidation of its assets or property and
Borrower has no knowledge of any Person contemplating the filing of any such
petition against any Borrower Party.

(d)With respect to any loan or financing in which any Borrower Party or any
Affiliate thereof has been directly or indirectly obligated for or has, in
connection therewith, otherwise provided any guaranty, indemnity or similar
surety, including, without limitation and to the extent

-46-

--------------------------------------------------------------------------------

 

applicable, the loan which is being refinanced by the Loan, none of such loans
or financings has ever been (i) more than 30 days in default or (ii) transferred
to special servicing.

Disclosure.

  Each Borrower Obligor has disclosed to Lender all material facts and no
Borrower Obligor has failed to disclose any material fact that could cause any
representation or warranty made herein to be materially misleading.

No Plan Assets.

  As of the date hereof and until the Debt is repaid in accordance with the
applicable terms and conditions hereof, (a) Borrower Obligor is not and will not
be an “employee benefit plan,” as defined in Section 3(3) of ERISA, subject to
Title I of ERISA, (b) Borrower Obligor is not and will not be a “governmental
plan” within the meaning of Section 3(32) of ERISA, (c) transactions by or with
Borrower Obligor are not and will not be subject to any state statute regulating
investments of, or fiduciary obligations with respect to, governmental plans and
(d) none of the assets of Borrower Obligor constitutes or will constitute “plan
assets” of one or more such plans within the meaning of 29 C.F.R.
Section 2510.3-101, as modified by Section 3(42) of ERISA.  As of the date
hereof, no Borrower Obligor, nor any member of a “controlled group of
corporations” (within the meaning of Section 414 of the IRS Code), maintains,
sponsors or contributes to a “defined benefit plan” (within the meaning of
Section 3(35) of ERISA) or a “multiemployer pension plan” (within the meaning of
Section 3(37)(A) of ERISA).  None of the Borrower Obligors maintains or
contributes to any Pension Plans (including Defined Benefit Plans) or Benefit
Plan.

Not a Foreign Person.

  Other than the Nominee and Solar ULC, no Borrower Obligor is a “foreign
person” within the meaning of § 1445(f)(3) of the IRS Code.

Pension Plans.

  No Borrower Obligor sponsors, administers, maintains, contributes to or has
any liability under or in respect of any Pension Plan.

Business Purposes.

  The Loan is solely for the business purpose of Borrower, and is not for
personal, family, household, or agricultural purposes.

Borrower’s Principal Place of Business.

Each Borrower Obligor’s principal place of business and its chief executive
office as of the date hereof is 10 Terrace Road, Ladera Ranch, California
92694.  Each Borrower Obligor’s mailing address, as set forth in the opening
paragraph hereof or as changed in accordance with the provisions hereof, is true
and correct.  Each Borrower’s organizational identification number, if any,
assigned by the jurisdiction of its incorporation or organization is set forth
on Schedule 3.11 hereof.  Each Borrower’s federal tax identification number is
set forth on Schedule 3.11 hereof.  No Borrower is subject to back-up
withholding taxes.

Section 3.12Status of Property.

(a)Each Borrower Obligor has obtained all Permits, all of which are in full
force and effect as of the date hereof and not subject to revocation,
suspension, forfeiture or modification, except where the failure to so obtain,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

-47-

--------------------------------------------------------------------------------

 

(b)Each Individual Property and the present and contemplated use and occupancy
thereof are in compliance in all material respects with all applicable zoning
ordinances, building codes, land use laws, Environmental Laws and other similar
Legal Requirements.

(c)Each Individual Property is served by all utilities required for the current
or contemplated use thereof.  All utility service is provided by public
utilities and each Individual Property has accepted or is equipped to accept
such utility service.

(d)All public roads and streets necessary for service of and access to each
Individual Property for the current or contemplated use thereof have been
completed, are serviceable and all-weather and are physically and legally open
for use by the public.  Each Individual Property has either direct access to
such public roads or streets or access to such public roads or streets by virtue
of a perpetual easement or similar agreement inuring in favor of the applicable
Borrower Obligor and any subsequent owners of the applicable Individual
Property.

(e)Each Individual Property is served by public water and sewer systems.

(f)Each Individual Property is free from damage caused by fire or other
casualty.  Each Individual Property, including, without limitation, all
buildings, improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components, are in good condition, order
and repair in all material respects; there exists no structural or other
material defects or damages in any Individual Property, whether latent or
otherwise, and no Borrower Obligor has received notice from any insurance
company or bonding company of any defects or inadequacies in any Individual
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.

(g)All costs and expenses of any and all labor, materials, supplies and
equipment used in the construction of the Improvements have been paid in
full.  There are no mechanics’ or similar liens or claims which have been filed
for work, labor or material (and no rights are outstanding that under applicable
Legal Requirements could give rise to any such liens other than those arising in
respect of the normal course business of an Individual Property) affecting any
Individual Property which are or may be prior to or equal to the lien of the
applicable Security Instrument.

(h)Each Borrower Obligor has paid in full for, and is the owner of, all
furnishings, fixtures and equipment (other than Tenants’ property or the
property subject to a Permitted Equipment Lease) used in connection with the
operation of the applicable Individual Property, free and clear of any and all
security interests, liens or encumbrances, except the lien and security interest
created by this Agreement, the Note, the Security Instrument and the other Loan
Documents.

(i)All liquid and solid waste disposal, septic and sewer systems located on each
Individual Property are in a good and safe condition and repair and in
compliance with all Legal Requirements.

-48-

--------------------------------------------------------------------------------

 

(j)Except as expressly disclosed on the Survey, no portion of the Improvements
is located in an area identified by the applicable conservation authority or
other local government or any successor thereto as an area having special flood
hazards.  No part of the Property consists of or is classified as wetlands,
tidelands or swamp and overflow lands.

(k)All the Improvements on each Individual Property lie within the boundaries of
the Land and any building restriction lines applicable to the Land.

(l)To Borrower’s knowledge, there are no pending or proposed special or other
assessments for public improvements or otherwise affecting any Individual
Property, nor are there any contemplated improvements to any Individual Property
that may result in such special or other assessments.

(m)No Borrower Obligor has (i) made, ordered or contracted for any construction,
repairs, alterations or improvements to be made on or to any Individual Property
which have not been completed and paid for in full (other than those that may
arise in respect of the normal course of business of an Individual Property),
(ii) ordered materials for any such construction, repairs, alterations or
improvements to any Individual Property which have not been paid for in full
(other than those that may arise in respect of the normal course of business of
an Individual Property) or (iii) attached any fixtures to any Individual
Property which have not been paid for in full.  There is no such construction,
repairs, alterations or improvements ongoing at any Individual Property as of
the Closing Date other than in the normal course of business.  There are no
outstanding or disputed claims for any Work Charges and there are no outstanding
liens or security interests in connection with any Work Charges.

(n)None of the Borrower Obligors has any employees other than personnel employed
at or in connection with an Individual Property owned by a Borrower.

Financial Information.

  All financial data, including, without limitation, the balance sheets,
statements of cash flow, statements of income and operating expense and rent
rolls, that have been delivered to Lender in respect of Borrower Obligors,
Guarantor and/or the Property (a) are true, complete and correct in all material
respects, (b) accurately represent the financial condition of each Borrower
Obligor, Guarantor or the Property, as applicable, as of the date of such
reports, and (c) to the extent prepared or audited by an independent certified
public accounting firm, have been prepared in accordance with the Approved
Accounting Method throughout the periods covered, except as disclosed
therein.  No Borrower Obligor has any contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to such Borrower Obligor
and reasonably likely to have a Material Adverse Effect, except as referred to
or reflected in said financial statements.  Since the date of such financial
statements, there has been no materially adverse change in the financial
condition, operations or business of any Borrower Obligor or Guarantor from that
set forth in said financial statements.

Condemnation.

  No Condemnation or other proceeding has been commenced or, to Borrower
Obligor’s knowledge, is threatened or contemplated with respect to all or any
portion of any Individual Property or for the relocation of the access to any
Individual Property.

-49-

--------------------------------------------------------------------------------

 

Separate Lots.

  Each Individual Property is assessed for real estate tax purposes as one or
more wholly independent tax lot or lots, separate from any adjoining land or
improvements not constituting a part of such lot or lots, and no other land or
improvements is assessed and taxed together with any Individual Property or any
portion thereof.

Insurance.

  Borrower has obtained and has delivered to Lender certified copies of all
Policies (or such other evidence acceptable to Lender) reflecting the insurance
coverages, amounts and other requirements set forth in this Agreement.  There
are no present claims of any material nature under any of the Policies, and to
Borrower Obligor’s knowledge, no Person, including Borrower Obligor, has done,
by act or omission, anything which would impair the coverage of any of the
Policies.

Use of Property.

  Save and except of in respect of those Individual Properties which are subject
to a Property Document, each Individual Property is used exclusively as a
self-storage facility and other appurtenant and related uses.

Leases and Rent Roll.

  Except as disclosed in the rent roll for each Individual Property delivered
to, certified to and approved by Lender in connection with the closing of the
Loan (the “Rent Roll”), (a) the applicable Borrower Obligor is the sole owner of
the entire lessor’s interest in the Leases; (b) the Leases are valid and
enforceable and in full force and effect; (c) all of the Leases are arms-length
agreements with bona fide, independent third parties; (d) no party under any
Major Storage Lease or any Property Document is in default; (e) all Rents in
respect of each Major Storage Lease and each Property Document due have been
paid in full and no Tenant is in arrears in its payment of Rent; (f) none of the
Rents reserved in the Leases have been assigned or otherwise pledged or
hypothecated, other than to the Lender; (g) not more than five percent (5%) of
the Rents reserve in each of the Leases with respect to an Individual Property
has been collected for more than one (1) month in advance (except a Security
Deposit shall not be deemed rent collected in advance); (h) the premises demised
under the Leases have been completed, all improvements, repairs, alterations or
other work required to be furnished on the part of the applicable Borrower
Obligor under the Leases have been completed, the Tenants under the Leases have
accepted the premises demised thereunder and have taken possession of the same
on a rent-paying basis and any payments, credits or abatements required to be
given by any Borrower Obligor to the Tenants under the Leases have been made in
full; (i) there exist no offsets or defenses to the payment of any portion of
the Rents pursuant to any Major Storage Lease or any Property Document and no
Borrower Obligor has any monetary obligation to any Tenant under any Major
Storage Lease or any Property Document; (j) no Borrower Obligor has received any
notice from any Tenant challenging the validity or enforceability of any Lease;
(k) there are no agreements with the Tenants under the Leases other than
expressly set forth in each Lease; (l) no Lease contains an option to purchase,
right of first refusal to purchase, right of first refusal to lease additional
space at the Property, or any other similar provision; (m) no Person has any
possessory interest in, or right to occupy, the Property except under and
pursuant to a Lease; (n) all Security Deposits relating to the Leases are
reflected on the Rent Roll and have been collected by Borrower; (o) no brokerage
commissions or finders fees are due and payable regarding any Lease; (p) each
Tenant is in actual, physical occupancy of the premises demised under its Lease;
and (q) to the knowledge of each Borrower Obligor, there are no actions or
proceedings (voluntary or otherwise) pending against any Tenants or guarantors
under any Major Storage Lease or any Property Document, in each case, under
bankruptcy or similar insolvency laws or regulations.  

-50-

--------------------------------------------------------------------------------

 

Filing and Recording Taxes.

  All mortgage, mortgage registration, intangible or other similar tax required
to be paid by any Person under applicable Legal Requirements currently in effect
in connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of this Agreement, the Security Instrument, the
Note and the other Loan Documents, including, without limitation, the Security
Instrument, have been paid or will be paid, and, under current Legal
Requirements, the Security Instrument and the other Loan Documents are
enforceable in accordance with their terms by Lender (or any subsequent holder
thereof), except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Creditors Rights Laws, and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Management Agreement.

  The Management Agreement is in full force and effect and there is no default
thereunder by any party thereto and, to each Individual Borrower’s knowledge, no
event has occurred that, with the passage of time and/or the giving of notice
would constitute a default thereunder.  As of the date hereof, no management
fees under the Management Agreement are due and payable.

Section 3.21Illegal Activity/Forfeiture.

(a)No portion of the Property has been or will be purchased, improved, equipped
or furnished with proceeds of any illegal activity and to Borrower’s knowledge,
there are no illegal activities or activities relating to controlled substances
at the Property.

(b)There has not been committed by any Borrower Obligor or any other Person in
occupancy of or involved with the operation or use of the Property any act or
omission affording the federal government or any provincial, state or local
government the right of forfeiture as against the Property or any part thereof
or any monies paid in performance of Borrower Obligor’s obligations under this
Agreement, the Note, the Security Instrument or the other Loan Documents.  Each
Borrower Obligor hereby covenants and agrees not to commit, permit or suffer to
exist any act or omission affording such right of forfeiture.

Taxes.

  Each Borrower Obligor has filed all federal, state, provincial, county,
municipal, and city income, personal property and other tax returns required to
have been filed by it and has paid all taxes and related liabilities which have
become due pursuant to such returns or pursuant to any assessments received by
it.  Borrower knows of no basis for any additional assessment in respect of any
such taxes and related liabilities for prior years.

Permitted Encumbrances.

  None of the Permitted Encumbrances, individually or in the aggregate,
materially interferes with the benefits of the security intended to be provided
by this Agreement, the Security Instrument, the Note and the other Loan
Documents materially and adversely affects the value or marketability of any
Individual Property, impairs the use or the operation of any Individual Property
or impairs Borrower’s ability to pay its obligations in a timely manner.

Third Party Representations.

  Each of the representations and the warranties made by Guarantor in the other
Loan Documents (if any) are true, complete and correct in all material respects.

-51-

--------------------------------------------------------------------------------

 

Non-Consolidation Opinion Assumptions.

  All of the assumptions made in the Non-Consolidation Opinion, including, but
not limited to, any exhibits attached thereto and/or certificates delivered in
connection therewith, are true, complete and correct in all material respects.

Federal Reserve Regulations.

  No part of the proceeds of the Loan will be used for the purpose of purchasing
or acquiring any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System or for any other purpose which would
be inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Legal Requirements or by the terms
and conditions of this Agreement, the Security Instrument, the Note or the other
Loan Documents.

Investment Company Act.

  No Borrower is (a) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; or (b) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.

Fraudulent Conveyance.

  No Borrower Obligor (a) has entered into the Loan or any Loan Document with
the actual intent to hinder, delay, or defraud any creditor and (b) has not
received reasonably equivalent value in exchange for its obligations under the
Loan Documents.  Giving effect to the Loan, the fair saleable value of each
Borrower Obligor’s assets exceeds and will, immediately following the execution
and delivery of the Loan Documents, exceed such Borrower Obligor’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
or contingent liabilities.  The fair saleable value of each Borrower Obligor’s
assets is and will, immediately following the execution and delivery of the Loan
Documents, be greater than such Borrower Obligor’s probable liabilities,
including the maximum amount of its contingent liabilities or its debts as such
debts become absolute and matured.  None of Borrower Obligors’ assets do and,
immediately following the execution and delivery of the Loan Documents will,
constitute unreasonably small capital to carry out its business as conducted or
as proposed to be conducted.  No Borrower Obligor intends to, nor believes that
it will, incur debts and liabilities (including, without limitation, contingent
liabilities and other commitments) beyond its ability to pay such debts as they
mature (taking into account the timing and amounts to be payable on or in
respect of obligations of such Borrower Obligor).

Embargoed Person.

  As of the date hereof and at all times throughout the term of the Loan,
including after giving effect to any transfers of interests permitted pursuant
to the Loan Documents, (a) none of the funds or other assets of any Borrower
Party constitute (or will constitute) property of, or are (or will be)
beneficially owned, directly or indirectly, by any Person or government that is
the subject of economic sanctions under U.S. law, including but not limited to,
the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., the
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder with the result that transactions
involving or the investment in any such Borrower Party (whether directly or
indirectly) is prohibited by applicable law or the Loan made by Lender is in
violation of applicable law (“Embargoed Person”); (b) no Embargoed Person has
(or will have) any interest of any nature whatsoever in any Borrower Party, with
the result that transactions involving or the investment in any such Borrower
Party (whether directly or indirectly), is prohibited by applicable law or the
Loan is in violation of applicable law; and (c)

-52-

--------------------------------------------------------------------------------

 

none of the funds of any Borrower Party have been (or will be) derived from any
unlawful activity with the result that transactions involving or the investment
in any such Borrower Party (whether directly or indirectly), is prohibited by
applicable law or the Loan is in violation of applicable law.  Notwithstanding
the foregoing, the Lender confirms and acknowledges that the representations and
warranties of each Borrower Obligor contained in this Section 3.29, insofar as
any shareholder of Guarantor, are made solely to the knowledge of such Borrower
Obligor.

Anti-Corruption Laws and Sanctions.

  Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by Borrower and its respective directors, officers
and agents with Anti-Corruption Laws and applicable Sanctions, and Borrower and
its respective officers and to the knowledge of Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions and
are not knowingly engaged in any activity that would reasonably be expected to
result in Borrower being designated as a Sanctioned Person.  None of
(a) Borrower Obligor or any of its respective directors or officers, or (b) to
the knowledge of each Borrower Obligor, any agent of such Borrower Obligor that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.  No use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions. Borrower hereby represents, warrants and covenants that
each Borrower Party, each and every Person Affiliated with any Borrower Party
and their directors, officers, employees or agents and any Person that has an
economic interest in any Borrower Party (other than the shareholders of
Guarantor), in each case, has not, and at all times throughout the term of the
Loan, including after giving effect to any transfers of interests permitted
pursuant to the Loan Documents, shall not: (i) be (or have been) a Sanctioned
Person or organized, located or resident in a Sanctioned Jurisdiction; (ii) fail
to be (or have been) in full compliance with the requirements of the Patriot
Act, AC Laws, AML Laws and all Sanctions; (iii) fail to operate (or have
operated) under policies, procedures and practices (including, without
limitation, recordkeeping and reporting), if any, that are (A) in compliance
with (and ensure compliance with) the Patriot Act, AC Laws, AML Laws and
Sanctions and (B) available to Lender for Lender’s review and inspection during
normal business hours and upon reasonable prior notice; (iv) be (or have been)
in receipt of any notice related to or otherwise be (or have been) aware of
and/or involved in any actual or potential action, suit or proceeding involving
OFAC, the Secretary of State or the Attorney General of the United States or any
other department, agency or office of the United States or any other
governmental authority (foreign or domestic) or arbitrator, in each case,
relating to a violation or possible violation of the Patriot Act, AC Laws, AML
Laws and/or Sanctions; (v) be (or have been) the subject of Sanctions, including
those listed as a Specially Designated National or as a “blocked” Person on any
lists issued by OFAC and those owned or controlled by or acting for or on behalf
of such Specially Designated National or “blocked” Person; (vi) directly or
indirectly use (or have used) any part if the proceeds of the Loan (including,
without limitation, any sums disbursed from time to time hereunder) or otherwise
lend, contribute or make the same available (or have lent, contributed or made
the same available), in each case, (A) to fund or facilitate any activities or
business (I) of or with any Sanctioned Person or (II) of or in any Sanctioned
Jurisdiction, (B) in any manner that would result in a violation of any
Sanctions by any Person or (C) in violation of any applicable laws (including,
without limitation, the Patriot Act, AC Laws, AML Laws and/or Sanctions), (vii)
be (or have been) a Person who has been determined by competent authority to be
subject to any of the prohibitions contained in the Patriot Act; or (viii) be
(or have been) owned or controlled by or be (or have been) acting for or on
behalf of, in each case, any Person who has been determined to be subject to the
prohibitions contained in the

-53-

--------------------------------------------------------------------------------

 

Patriot Act.  Borrower covenants and agrees that in the event Borrower receives
any notice that any Borrower Party (or any of their respective beneficial owners
or Affiliates) became the subject of Sanctions or is indicted, arraigned, or
custodially detained on charges involving Sanctions, the Patriot Act, AC Laws
and/or AML Laws and/or predicate crimes to AC Laws, the Patriot Act, AML Laws
and Sanctions, Borrower shall promptly notify Lender.  Without limitation of any
other term or provision contained herein, it shall be an Event of Default
hereunder if any Borrower Party or any other party to any Loan Document becomes
the subject of Sanctions or is indicted, arraigned or custodially detained on
charges involving Sanctions, the Patriot Act, AC Laws and/or AML Laws and/or
predicate crimes to AC Laws, the Patriot Act, AML Laws and Sanctions.  Borrower
hereby represents and covenants that none of the execution, delivery or
performance of the Loan Documents or any activities, transactions, services,
collateral and/or security contemplated thereunder has or shall result in a
breach of the Patriot Act, AC Laws, AML Laws and/or Sanctions by any party to
the Loan Documents or their respective Affiliates.  All capitalized words and
phrases and all defined terms used in the Patriot Act are incorporated into this
Section.  As used herein, (A) “AC Laws” shall mean collectively (i) all laws,
rules and regulations concerning or relating to bribery or corruption,
including, without limitation, the U.S. Foreign Corrupt Practices Act of 1977
and all other applicable anti-bribery and corruption laws and (ii) any
amendment, extension, replacement or other modification of any of the foregoing
from time to time and any corresponding provisions of future laws; (B) “AML
Laws” shall mean collectively (i) all laws, rules, regulations and guidelines
concerning or relating to money laundering issued, administered and/or enforced
by any governmental and/or regulatory agency and (ii) any amendment, extension,
replacement or other modification of any of the foregoing from time to time and
any corresponding provisions of future laws; (C) “OFAC” shall mean the Office of
Foreign Assets Control of the U.S. Department of the Treasury and the U.S.
Department of State; (D) “Patriot Act” shall mean collectively (i) the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act (USA PATRIOT ACT) of 2001, as the same was restored
and amended by Uniting and Strengthening America by Fulfilling Rights and
Ensuring Effective Discipline Over Monitoring Act (USA FREEDOM Act) of 2015,
(ii) all statutes, orders, rules and regulations of the United States government
and its various executive departments, agencies and offices related to
applicable anti-money laundering laws, rules and regulations and (iii) any
amendment, extension, replacement or other modification of any of the foregoing
from time to time and any corresponding provisions of future laws; (E)
“Sanctions” shall mean economic, trade and/or financial sanction, requirements
and/or embargoes, in each case, imposed, administered and/or enforced from time
to time by any Sanctions Authority; (F) “Sanctions Authority” shall mean the
United States (including, without limitation, OFAC) and any other relevant
sanctions authority; (G) “Sanctioned Jurisdiction” shall mean, at any time, a
country, region or territory that is, or whose government is, the subject of
Sanction; and (H) “Sanctioned Person” shall mean, at any time, (i) any Person
listed in any Sanctions related list maintained by any Sanctions Authority, (ii)
any Person located, organized or resident in a Sanctioned Jurisdiction and/or
(iii) any other subject of Sanctions (including, without limitation, any Person
Controlled or 50% or more owned (in each case, directly and/or indirectly and in
the aggregate) by (or acting for, on behalf of or at the direction of) any
Person or Persons described in subsections (i) and/or (ii) of this definition.

Organizational Chart.

  The organizational chart attached as Schedule III hereto (the “Organizational
Chart”), relating to Borrower Obligors and certain Affiliates and other parties,
is true, complete and correct on and as of the date hereof.  

-54-

--------------------------------------------------------------------------------

 

Bank Holding Company.

  No Borrower Obligor is a “bank holding company” or a direct or indirect
subsidiary of a “bank holding company” as defined in the Bank Holding Company
Act of 1956, as amended, and Regulation Y thereunder of the Board of Governors
of the Federal Reserve System.

Section 3.33Intentionally Omitted.

Property Document Representations.

  With respect to each Property Document, (a) each Property Document is in full
force and effect and has not been amended, restated, replaced or otherwise
modified (except, in each case, as expressly set forth herein), (b) there are no
defaults under any Property Document by any party thereto and, to each Borrower
Obligor’s knowledge, no event has occurred which, but for the passage of time,
the giving of notice, or both, would constitute a default under any Property
Document, (c) all rents, additional rents and other sums due and payable under
the Property Documents have been paid in full, (d) no party to any Property
Document has commenced any action or given or received any notice for the
purpose of terminating any Property Document, and (e) the representations made
in any estoppel or similar document delivered with respect to any Property
Document in connection with the Loan are, to its knowledge, true, complete and
correct in all respects.  

Residency of Borrower for Tax Purposes.

  Neither the Nominee nor Solar ULC is a non-resident of Canada for the purposes
of the Income Tax Act (Canada).

No Change in Facts or Circumstances; Disclosure.

  All information submitted by (or on behalf of) Borrower Obligor or Guarantor
to Lender and in all financial statements, rent rolls, reports, certificates and
other documents submitted in connection with the Loan or in satisfaction of the
terms thereof and all statements of fact made by Borrower Obligor and/or
Guarantor in this Agreement or in the other Loan Documents, are accurate,
complete and correct in all material respects.  There has been no material
adverse change in any condition, fact, circumstance or event that would make any
such information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise have a Material Adverse Effect.  Each Borrower Obligor
has disclosed to Lender all material facts and has not failed to disclose any
material fact that could cause any representation or warranty made herein to be
materially misleading.

General.

  Each Borrower Obligor agrees that, unless expressly provided otherwise, all of
the representations and warranties of each Borrower Obligor set forth in this
Article 3 and elsewhere in this Agreement and the other Loan Documents shall
survive for so long as any portion of the Debt remains owing to Lender.  All
representations, warranties, covenants and agreements made in this Agreement and
in the other Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.

-55-

--------------------------------------------------------------------------------

 

ARTICLE 4

BORROWER COVENANTS

From the date hereof and until payment and performance in full of all
obligations of the Borrower Obligors under this Agreement, the Security
Instrument, the Note and the other Loan Documents or the earlier release of the
lien of the Security Instrument (and all related obligations) in accordance with
the terms of this Agreement, the Security Instrument, the Note and the other
Loan Documents, each Borrower Obligor hereby covenants and agrees with Lender
that:

Existence.

  Each Borrower Obligor will continuously maintain (a) its existence and shall
not dissolve or permit its dissolution, (b) its rights to do business in the
province in which it operates and (c) its franchises and trade names, if any.

Section 4.2Legal Requirements.

(a)Each Borrower Obligor shall promptly comply and shall cause the Property to
comply with all Legal Requirements affecting the Property or the use thereof
(which such covenant shall be deemed to (i) include Environmental Laws and (ii)
require each Borrower Obligor to keep all Permits in full force and effect).

(b)Each Borrower Obligor shall from time to time, upon Lender’s request, provide
Lender with evidence reasonably satisfactory to Lender that the Property
complies with all Legal Requirements or is exempt from compliance with Legal
Requirements.

(c)Borrower shall give prompt notice to Lender of the receipt by Borrower of any
notice related to a violation of any Legal Requirements and of the commencement
of any proceedings or investigations which relate to compliance with Legal
Requirements.

(d)After prior written notice to Lender, each Borrower Obligor, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the validity of any Legal
Requirement, the applicability of any Legal Requirement to any Borrower Obligor
or any Individual Property or any alleged violation of any Legal Requirement,
provided that (i) no Event of Default has occurred and remains uncured; (ii)
such proceeding shall be permitted under and be conducted in accordance with the
provisions of any instrument to which such Borrower Obligor is subject and shall
not constitute a default thereunder and such proceeding shall be permitted by
and conducted in accordance with all applicable Legal Requirements; (iii)
neither the applicable Individual Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (iv) such Borrower Obligor shall promptly upon final determination thereof
comply with any such Legal Requirement determined to be valid or applicable or
cure any violation of any Legal Requirement; (v) such proceeding shall suspend
the enforcement of the contested Legal Requirement against such Borrower Obligor
or the applicable Individual Property; and (vi) such Borrower Obligor shall
furnish such security as may be required in the proceeding, or as may be
reasonably requested by Lender, to insure compliance with such Legal
Requirement, together with all interest and penalties payable in connection
therewith.  Lender may apply any such security or part thereof, as necessary to
cause compliance with such Legal Requirement at any time when, in the reasonable
judgment

-56-

--------------------------------------------------------------------------------

 

of Lender, the validity, applicability or violation of such Legal Requirement is
finally established or the applicable Individual Property (or any part thereof
or interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost.

(e)No Borrower Obligor shall and none of the Borrower Obligors shall permit any
other Person in occupancy of or involved with the operation or use of the
Property to commit any act or omission affording the federal government or any
provincial, state or local government the right of forfeiture as against the
Property or any part thereof or any monies paid in performance of the Borrower
Obligors’ obligations under this Agreement, the Note, the Security Instruments
or the other Loan Documents.

Maintenance and Use of Property.

  Each Borrower Obligor shall cause the Property to be maintained in a good and
safe condition and repair.  The Improvements and the Personal Property shall not
be removed, demolished or materially altered (except for normal replacement of
the Personal Property) without the consent of Lender (which consent shall not be
withheld, conditioned or delayed) or as otherwise permitted pursuant to Section
4.21 hereof.  Each Borrower Obligor shall perform (or shall cause to be
performed) the prompt repair, replacement and/or rebuilding of any part of the
Property which may be destroyed by any casualty, or become damaged, worn or
dilapidated or which may be affected by any proceeding of the character referred
to in Section 3.14 hereof and shall complete and pay for (or cause the
completion and payment for) any structure at any time in the process of
construction or repair on the Land.  Each Borrower Obligor shall operate the
Property for the same uses as the Property is currently operated and no Borrower
Obligor shall, without the prior written consent of Lender, (i) change the use
of the Property or (ii) initiate, join in, acquiesce in, or consent to any
change in any private restrictive covenant, zoning law or other public or
private restriction, limiting or defining the uses which may be made of the
Property or any part thereof.  If under applicable zoning provisions the use of
all or any portion of the Property is or shall become a nonconforming use, no
Borrower Obligor will cause or permit the nonconforming use to be discontinued
or the nonconforming Improvement to be abandoned without the express written
consent of Lender (which consent shall not be unreasonably withheld, conditioned
or delayed).

Waste.

  No Borrower Obligor shall commit or suffer any waste of the Property or make
any change in the use of the Property which will in any way materially increase
the risk of fire or other hazard arising out of the operation of the Property,
or take any action that might invalidate or give cause for cancellation of any
Policy, or do or permit to be done thereon anything that may in any way impair
the value of the Property or the security for the Loan.  No Borrower Obligor
will, without the prior written consent of Lender, permit any drilling or
exploration for or extraction, removal, or production of any minerals from the
surface or the subsurface of the Property, regardless of the depth thereof or
the method of mining or extraction thereof.

Section 4.5Taxes and Other Charges.

(a)Borrower shall pay (or cause to be paid) all Taxes and Other Charges now or
hereafter levied or assessed or imposed against the Property or any part thereof
as the same become due and payable; provided, however, prior to the occurrence
and continuance of an Event of Default, Borrower’s obligation to directly pay
Taxes shall be suspended for so long as Borrower

-57-

--------------------------------------------------------------------------------

 

complies with the terms and provisions of Section 8.6 hereof.  Borrower shall
furnish to Lender receipts for the payment of the Taxes and the Other Charges
prior to the date the same shall become delinquent (provided, however, that
Borrower is not required to furnish such receipts for payment of Taxes in the
event that such Taxes have been paid by Lender pursuant to Section 8.6
hereof).  Borrower shall not suffer and shall promptly cause to be paid and
discharged any lien or charge whatsoever which may be or become a lien or charge
against the Property (or any portion thereof), and shall promptly pay for all
utility services provided to the Property (or any portion thereof).

(b)After prior written notice to Lender, Borrower, at its own expense, may
contest (or permit to be contested) by appropriate legal proceeding, promptly
initiated and conducted in good faith and with due diligence, the amount or
validity or application in whole or in part of any Taxes or Other Charges,
provided that (i) no Event of Default has occurred and remains uncured; (ii)
such proceeding shall be permitted under and be conducted in accordance with the
provisions of any other instrument to which any Individual Borrower is subject
and shall not constitute a default thereunder and such proceeding shall be
permitted by and conducted in accordance with all applicable Legal Requirements;
(iii) neither the applicable Individual Property nor any part thereof or
interest therein will be in danger of being sold, forfeited, terminated,
canceled or lost; (iv) Borrower shall promptly upon final determination thereof
pay the amount of any such Taxes or Other Charges, together with all costs,
interest and penalties which may be payable in connection therewith; (v) such
proceeding shall suspend the collection of such contested Taxes or Other Charges
from the applicable Individual Property; and (vi) Borrower shall furnish such
security as may be required in the proceeding, or deliver to Lender such reserve
deposits as may be reasonably requested by Lender, to insure the payment of any
such Taxes or Other Charges, together with all interest and penalties
thereon.  Lender may pay over any such cash deposit or part thereof held by
Lender to the claimant entitled thereto at any time when, in the reasonable
judgment of Lender, the entitlement of such claimant is established or the
applicable Individual Property (or part thereof or interest therein) shall be in
danger of being sold, forfeited, terminated, canceled or lost or there shall be
any danger of the lien of the Security Instrument being primed by any related
lien.

Litigation.

  Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened in writing against any Borrower
Obligor which might have a Material Adverse Effect.

Access to Property.

  Borrower shall permit agents, representatives and employees of Lender to
inspect the Property or any part thereof at reasonable hours upon reasonable
advance notice.

Notice of Default.

  Borrower shall promptly advise Lender of any material adverse change in any
Borrower Obligor’s and/or Guarantor’s condition (financial or otherwise) or of
the occurrence of any Default or Event of Default of which Borrower has
knowledge.

Cooperate in Legal Proceedings.

  Borrower Obligor shall cooperate fully with Lender and the Collateral Agent
with respect to any proceedings before any court, board or other Governmental
Authority which may in any way affect the rights of Lender or the Collateral
Agent hereunder or any rights obtained by Lender or the Collateral Agent under
any of the Note,

-58-

--------------------------------------------------------------------------------

 

the Security Instrument or the other Loan Documents and, in connection
therewith, permit Lender or the Collateral Agent, at its election, to
participate in any such proceedings.

Performance by Borrower Obligors.

  Each Borrower Obligor hereby acknowledges and agrees that such Borrower
Obligor’s observance, performance and fulfillment of each and every covenant,
term and provision to be observed and performed by each Borrower Obligor under
this Agreement, the Security Instrument, the Note and the other Loan Documents
is a material inducement to Lender in making the Loan.

Section 4.11Intentionally Omitted.

Section 4.12Books and Records.

(a)Borrower shall furnish to Lender:

(i)quarterly (and prior to a Securitization (if requested by Lender), monthly)
certified rent rolls within twenty (20) days after the end of each calendar
month or forty-five (45) days after the end of each calendar quarter, as
applicable;

(ii)quarterly (and prior to a Securitization (if requested by Lender), monthly)
operating statements of each Individual Property detailing the revenues
received, the expenses incurred and the components of Underwritable Cash Flow
before and after Debt Service and major capital improvements for the period of
calculation and containing appropriate year-to-date information, within twenty
(20) days after the end of each calendar month or forty-five (45) days after the
end of each calendar quarter, as applicable;

(iii)within ninety (90) days after the close of each fiscal year of Borrower (or
such shorter time period as Lender shall determine in its reasonable discretion
is necessary to comply with any applicable Legal Requirements (including,
without limitation, Regulation AB), provided, that, (I) Lender shall notify
Borrower in writing that such a shorter time period is required and (II) unless
there is a change in Regulation AB or any other applicable Legal Requirement
after the Closing Date, in no event shall such time period be shortened to
sooner than ninety (90) days after the close of each fiscal year of Borrower),
(A) with respect to Borrower, an annual balance sheet, statement of cash flow,
profit and loss statement and statement of change in financial position (each of
which shall not include any Person other than Borrower) and (B) an annual
operating statement of each Individual Property (detailing the revenues
received, the expenses incurred and the components of Underwritable Cash Flow
before and after Debt Service and major capital improvements for the period of
calculation and containing appropriate year-to-date information);

(iv)by no later than December 15 of each calendar year, an annual operating
budget for the next succeeding calendar year presented on a monthly basis
consistent with the annual operating statement described above for each
Individual Property, including cash flow projections for the upcoming year and
all proposed capital replacements and improvements, which such budget shall (A)
until the occurrence and continuance of a Trigger Period, be provided to Lender
for informational purposes and (B) after the occurrence and during the
continuance of a Trigger Period not take effect until approved

-59-

--------------------------------------------------------------------------------

 

by Lender (after such approval has been given in writing, such approved budget
shall be referred to herein, as the “Approved Annual Budget”).  Until such time
that Lender approves a proposed Annual Budget, (1) to the extent that an
Approved Annual Budget does not exist for the immediately preceding calendar
year, all operating expenses of each Individual Property for the then current
calendar year shall be deemed extraordinary expenses of such Individual Property
and shall be subject to Lender’s prior written approval (not to be unreasonably
withheld or delayed) and (2) to the extent that an Approved Annual Budget exists
for the immediately preceding calendar year, such Approved Annual Budget shall
apply to the then current calendar year; provided, that such Approved Annual
Budget shall be adjusted to reflect actual increases in Taxes, Insurance
Premiums and utilities expenses; and

(v)by no later than twenty (20) days after and as of the end of each calendar
month during the period prior to Securitization, and thereafter by no later than
forty-five (45) days after and as of the end of each calendar quarter, (A) a
calculation of the then current Debt Yield, together with such back-up
information as Lender shall require and (B) after the occurrence and during the
continuance of a Trigger Period, a calculation of the amount of Excess Cash Flow
generated by each Individual Property for such period together with such back-up
information as Lender shall require.

(b)Upon request from Lender, Borrower shall furnish in a timely manner to
Lender:

(i)a property management report for each Individual Property, showing the number
of inquiries made and/or rental applications received from tenants or
prospective tenants and deposits received from tenants and any other information
requested by Lender, but no more frequently than quarterly;

(ii)an accounting of all Security Deposits, including the nature and type of
Security Deposit, the name and identification number of the accounts in which
such Security Deposits are held (if applicable), such details regarding any
Security Deposit not held in the form of cash as Lender may reasonably require,
the name and address of the financial institutions in which such Security
Deposits are held or have been otherwise issued by and the name of the Person to
contact at such financial institution, along with any authority or release
necessary for Lender to obtain information regarding such accounts or other
information directly from such financial institutions; and

(iii)evidence reasonably acceptable to Lender of compliance with the terms and
conditions of Articles 5 and 9 hereof.

(c)Borrower shall, within twenty (20) days of request, furnish Lender (and shall
cause Guarantor to furnish to Lender) with such other additional financial or
management information (including state, Federal and provincial tax returns) as
may, from time to time, be reasonably required by Lender in form and substance
satisfactory to Lender. Borrower shall furnish to Lender and its agents
convenient facilities for the examination and audit of any such books and
records.

(d)Borrower agrees that (i) Borrower shall keep adequate books and records of
account and (ii) all Required Financial Items  to be delivered to Lender
pursuant to this Section 4.12 shall:

-60-

--------------------------------------------------------------------------------

 

(A) be complete and correct; (B) present fairly the financial condition of the
applicable Person; (C) disclose all liabilities that are required to be
reflected or reserved against; (D) be prepared (1) in the form required by
Lender and certified by a Responsible Officer of Borrower (2) in hardcopy and
electronic formats and (3) in accordance with the Approved Accounting Method;
and (E) upon request of Lender, be audited by an independent certified public
accountant acceptable to Lender.  Borrower shall be deemed to warrant and
represent that, as of the date of delivery of any such financial statement,
there has been no material adverse change in financial condition, nor have any
assets or properties been sold, transferred, assigned, mortgaged, pledged or
encumbered since the date of such financial statement except as disclosed by
Borrower in a writing delivered to Lender.  Borrower agrees that all Required
Financial Items shall not contain any misrepresentation or omission of a
material fact.

(e)Borrower acknowledges the importance to Lender of the timely delivery of each
of the items required by this Section 4.12 and the other financial reporting
items required by this Agreement (each, a “Required Financial Item” and,
collectively, the “Required Financial Items”).  In the event Borrower fails to
deliver to Lender any of the Required Financial Items within the time frame
specified herein (each such event, a “Reporting Failure”), the same shall, after
ten (10) Business Days prior notice from Lender, at Lender’s option, constitute
an immediate Event of Default hereunder and, without limiting Lender’s other
rights and remedies with respect to the occurrence of such an Event of Default,
in the event Borrower fails to deliver to Lender any of the Required Financial
Items within such ten (10) Business Day period following receipt of such notice,
in addition to any and all other remedies available to the Lender, Borrower
shall pay to Lender the sum of $2,500.00 per occurrence for each Reporting
Failure.  It shall constitute a further Event of Default hereunder if any such
payment is not received by Lender within thirty (30) days of the date on which
such payment is due, and Lender shall be entitled to the exercise of all of its
rights and remedies provided hereunder.

Section 4.13Estoppel Certificates.

(a)After request by Lender, Borrower, within ten (10) days of such request,
shall furnish Lender or any proposed assignee of the Loan with a statement, duly
acknowledged and certified, setting forth (i) the original principal amount of
the Loan, (ii) the unpaid principal amount of the Loan, (iii) the rate of
interest of the Loan, (iv) the terms of payment and maturity date of the Loan,
(v) the date installments of interest and/or principal were last paid, (vi)
that, except as provided in such statement, no Event of Default exists, (vii)
that this Agreement, the Note, the Security Instrument and the other Loan
Documents are valid, legal and binding obligations and have not been modified or
if modified, giving particulars of such modification, (viii) whether any offsets
or defenses exist against the obligations secured hereby and, if any are alleged
to exist, a detailed description thereof, (ix) that all Leases are in full force
and effect and have not been modified (or if not in full force or effect or if
modified, setting forth the reasons why a Lease is not in full force and effect
or all such modifications), (x) the date to which the Rents thereunder have been
paid pursuant to the Leases, (xi) whether or not, to the knowledge of Borrower,
any of the lessees under the Leases are in default under the Leases, and, if any
of the lessees are in default, setting forth the specific nature of all such
defaults, (xii) the amount of Security Deposits held by Borrower under each
Lease and that such amounts are consistent with the amounts required under each
Lease, and (xiii) as to any other matters reasonably requested by Lender and
reasonably

-61-

--------------------------------------------------------------------------------

 

related to the Leases, the obligations created and evidenced hereby and by the
Security Instrument or the Property.

(b)Borrower shall use its commercially reasonable efforts to deliver to Lender,
promptly upon request, duly executed estoppel certificates from any one or more
Tenants (other than self-storage Tenants) as reasonably required by Lender
attesting to such facts regarding the Lease as Lender may require, including,
but not limited to, attestations that each Lease covered thereby is in full
force and effect with no defaults thereunder on the part of any party, that none
of the Rents have been paid more than one month in advance, except as security,
no free rent or other concessions are due lessee and that the lessee claims no
defense or offset against the full and timely performance of its obligations
under the Lease.

(c)In connection with any Secondary Market Transaction, at Lender’s request,
Borrower shall provide an estoppel certificate to any Investor or any
prospective Investor in such form, substance and detail as Lender, such Investor
or prospective Investor may reasonably require.

(d)Borrower shall deliver to Lender, within ten (10) days of request, estoppel
certificates from each party under any Property Document in form and substance
reasonably acceptable to Lender.

Section 4.14Leases and Rents.

(a)Unless otherwise consented to in writing by Lender, all Leases and all
renewals of Leases executed after the date hereof shall (i) provide for rental
rates comparable to existing local market rates for similar properties, (ii) be
with unaffiliated, third parties on terms and conditions (including, without
limitation, terms and conditions relating to free rent, tenant improvements and
other allowances) which are, in each case, commercially reasonable and
comparable to existing local market terms and conditions for similar properties,
(iii) provide that such Lease is subordinate to the Security Instrument and that
the lessee will attorn to the Collateral Agent and any purchaser at a
foreclosure sale and (iv) not contain any terms which would have a Material
Adverse Effect.  Notwithstanding anything to the contrary contained herein,
Borrower shall not, without the prior written approval of Lender (which approval
shall not be unreasonably withheld or delayed), enter into, renew, extend,
amend, modify, permit any assignment of or subletting under, waive any
provisions of, release any party to, terminate, reduce rents under, accept a
surrender of space under, or shorten the term of, in each case, any Major Lease.

(b)Without limitation of subsection (a) above, Borrower (i) shall observe and
perform the obligations imposed upon the lessor under the Leases in a
commercially reasonable manner; (ii) shall enforce the terms, covenants and
conditions contained in the Leases upon the part of the lessee thereunder to be
observed or performed in a commercially reasonable manner; (iii) shall not
collect more than five percent (5%) of the Rents from any Individual Property
more than one (1) month in advance (other than Security Deposits) (provided,
that, (A) upon the occurrence of a Trigger Period, Borrower and Solar ULC shall
deposit any Rents collected more than one (1) month in advance into the
Restricted Account, and (B) for the avoidance of doubt, in no event shall more
than five percent (5%) of the total Rents from the Properties be collected more
than one (1) month in advance (other than Security Deposits)); (iv) shall not
execute any assignment of lessor’s

-62-

--------------------------------------------------------------------------------

 

interest in the Leases or the Rents (except as contemplated by the Loan
Documents); (v) shall not, without Lender’s prior written consent, alter, modify
or change any Lease to the extent the same would, individually or in the
aggregate, (A) cause any such Lease to violate 4.14(a)(i) through (iii) above or
(B) have a Material Adverse Effect; and (vi) shall hold all Security Deposits in
accordance with Legal Requirements.  Upon request, Borrower shall furnish Lender
with executed copies of all Leases.  

(c)Notwithstanding anything contained herein to the contrary, Borrower shall not
willfully withhold from Lender any information required to be provided to Lender
pursuant to the Loan Documents regarding renewal, extension, amendment,
modification, waiver of provisions of, termination, rental reduction of,
surrender of space of, or shortening of the term of, any Lease during the term
of the Loan.  Borrower agrees to provide Lender with written notice of any event
of default under a Major Lease within five (5) business days after the
occurrence of any such event of default.  Borrower’s failure to provide any of
the aforesaid notices shall, at Lender’s option, constitute an Event of Default.

(d)Borrower shall notify Lender in writing, within two (2) Business Days
following receipt thereof, of Borrower’s receipt of any early termination fee or
payment or other termination fee or payment paid by any Tenant under any
Commercial Lease which is equal to or greater than $150,000 (each, a “Commercial
Lease Termination Payment”), and Borrower further covenants and agrees that
Borrower shall hold any such Commercial Lease Termination Payment in trust for
the benefit of Lender and that any use of such Commercial Lease Termination
Payment shall be subject in all respects to Lender’s prior written consent in
Lender’s sole discretion (which consent may include, without limitation, a
requirement by Lender that such Commercial Lease Termination Payment be placed
in reserve with Lender to be disbursed by Lender for tenant improvement and
leasing commission costs with respect to the Property and/or for payment of the
Debt or otherwise in connection with the Loan evidenced by the Note and/or the
Property, as so determined by Lender).  The foregoing consent right of Lender
(including, without limitation, any reserve requirement) shall not be subject to
any “cap” or similar limit on the amount of Reserve Funds held by Lender.

(e)Upon the occurrence of an Event of Default, Borrower shall, within thirty
(30) days of demand by Lender, deliver to Lender all Security Deposits.  Without
limitation of any other term or provision contained herein, for purposes of
clarification, for a Security Deposit to be deemed “delivered to Lender” in
connection with the foregoing, the same must be in the form of cash or in a
letter of credit solely in Lender’s name.  

Section 4.15Management Agreement.

(a)Each Individual Borrower shall (i) diligently and promptly perform, observe
and enforce all of the terms, covenants and conditions of the Management
Agreement on the part of such Borrower to be performed, observed and enforced to
the end that all things shall be done which are necessary to keep unimpaired the
rights of such Individual Borrower under such Management Agreement, (ii)
promptly notify Lender of any default under the Management Agreement; (iii)
promptly deliver to Lender a copy of any notice of default or other material
notice received by such Individual Borrower under the Management Agreement; (iv)
promptly give notice to Lender of any notice or information that such Individual
Borrower receives which

-63-

--------------------------------------------------------------------------------

 

indicates that Manager is terminating the Management Agreement or that Manager
is otherwise discontinuing its management of any portion of the Property; and
(v) promptly enforce the performance and observance of all of the covenants
required to be performed and observed by Manager under the Management Agreement.

(b)Borrower shall not, in each case, without the prior written consent of
Lender, (i) surrender, terminate or cancel any Management Agreement, consent to
any assignment of the Manager’s interest under any Management Agreement or
otherwise replace Manager or renew or extend any Management Agreement (exclusive
of, in each case, any automatic renewal or extension in accordance with its
terms) or enter into any other new or replacement management agreement with
respect to the Property; provided, however, that Borrower may replace Manager
and/or consent to the assignment of Manager’s interest under a Management
Agreement, in each case, in accordance with the applicable terms and conditions
hereof and of the other Loan Documents; (ii) reduce or consent to the reduction
of the term of any Management Agreement; (iii) increase or consent to the
increase of the amount of any charges under any Management Agreement; or (iv)
otherwise modify, change, alter or amend, in any material respect, or waive or
release any of its material rights and remedies under, any Management Agreement
in any material respect.

(c)If Borrower shall default in the performance or observance of any material
term, covenant or condition of any Management Agreement on the part of Borrower
to be performed or observed, then, without limiting the generality of the other
provisions of this Agreement, and without waiving or releasing Borrower from any
of its obligations hereunder, Lender shall have the right, but shall be under no
obligation, to pay any sums and to perform any act or take any action as may be
appropriate to cause all the terms, covenants and conditions of such Management
Agreement on the part of Borrower to be performed or observed to be promptly
performed or observed on behalf of Borrower, to the end that the rights of
Borrower in, to and under such Management Agreement shall be kept unimpaired and
free from default.  Lender and any Person designated by Lender shall have, and
are hereby granted, the right to enter upon the Property at any time and from
time to time for the purpose of taking any such action.  If Manager shall
deliver to Lender a copy of any notice sent to Borrower of default under any
Management Agreement, such notice shall constitute full protection to Lender for
any action taken or omitted to be taken by Lender in good faith, in reliance
thereon.  Borrower shall notify Lender if Manager sub-contracts to a third party
or an Affiliate any or all of its management responsibilities under any
Management Agreement.  

(d)Borrower shall, from time to time, use its best efforts to obtain from any
Manager under a Management Agreement such certificates of estoppel with respect
to compliance by Borrower with the terms of such Management Agreement as may be
reasonably requested by Lender.  Borrower shall exercise each individual option,
if any, to extend or renew the term of each Management Agreement upon demand by
Lender made at any time within one (1) year of the last day upon which any such
option may be exercised, and Borrower hereby expressly authorizes and appoints
Lender its attorney-in-fact to exercise any such option in the name of and upon
behalf of Borrower, which power of attorney shall be irrevocable and shall be
deemed to be coupled with an interest.  

-64-

--------------------------------------------------------------------------------

 

(e)In the event that any Management Agreement is scheduled to expire at any time
during the term of the Loan, Borrower shall submit to Lender by no later than 60
days prior to such expiration a draft replacement management agreement for
approval in accordance with the terms and conditions hereof.  Borrower’s failure
to submit the same within such time-frame shall, at Lender’s option, constitute
an immediate Event of Default.  

(f)Borrower shall have the right to replace Manager or consent to the assignment
of Manager’s rights under any Management Agreement, in each case, to the extent
that (i) no Event of Default has occurred and is continuing, (ii) Lender
receives at least sixty (60) days prior written notice of the same, (iii) such
replacement or assignment (as applicable) will not result in a Property Document
Event and (iv) the applicable New Manager is a Qualified Manager engaged
pursuant to a Qualified Management Agreement.  Manager shall not (and Borrower
shall not permit Manager to) resign as Manager or otherwise cease managing the
Property until a New Manager is engaged to manage the Property in accordance
with the applicable terms and conditions hereof and of the other Loan
Documents.  

(g)Without limitation of the foregoing, if any Management Agreement is
terminated or expires (including, without limitation, pursuant to the Assignment
of Management Agreement), comes up for renewal or extension (exclusive of, in
each case, any automatic renewal or extension in accordance with its terms),
ceases to be in full force or effect or is for any other reason no longer in
effect (including, without limitation, in connection with any Sale or Pledge),
then Lender, at its option, may require Borrower to engage, in accordance with
the terms and conditions set forth herein and in the Assignment of Management
Agreement, a New Manager to manage the Property, which such New Manager shall
(i) to the extent a Trigger Period is continuing and if opted by Lender,
selected by Lender and (ii) be a Qualified Manager and shall be engaged pursuant
to a Qualified Management Agreement.  Notwithstanding the foregoing, Lender
consent shall not be required if the Management Agreement is terminated in
connection with a self-management transaction consummated by Guarantor pursuant
to which Guarantor or one of its Affiliates that is at least 51% owned and
Controlled by Guarantor assumes management of each of the Individual Properties,
provided, that, for the avoidance of doubt, the new management agreement entered
into between Borrower and Guarantor or its Affiliate shall be (A) in
substantially the same form as the Management Agreement in effect on the date
hereof and provide for fees and expenses equal to or less than the fees and
expenses described in the Management Agreement in effect on the date hereof or
(B) in form and substance reasonably acceptable to Lender.

(h)As conditions precedent to any engagement of a New Manager hereunder, (i) New
Manager and Borrower shall execute an Assignment of Management Agreement in the
form required by Lender (with such changes thereto as may be required by the
Rating Agencies), (ii) to the extent that such New Manager is an Affiliated
Manager, Borrower shall deliver to Lender a New Non-Consolidation Opinion with
respect to such New Manager and new management agreement and (iii) if requested
by Lender, Borrower shall deliver to Lender evidence that the engagement of such
New Manager will not result in a Property Document Event.

(i)Borrower shall notify Lender in writing, within two (2) Business Days
following receipt thereof, of Borrower’s receipt of any early termination fee or
similar payment or other termination fee or similar payment paid by any Manager,
and Borrower further covenants and agrees that Borrower shall hold any such
termination fee or payment in trust for the benefit of

-65-

--------------------------------------------------------------------------------

 

Lender and that any use of such termination fee or payment shall be subject in
all respects to Lender’s prior written consent in Lender’s sole discretion
(which consent may include, without limitation, a requirement by Lender that
such termination fee or payment be placed in reserve with Lender to be disbursed
by Lender for replacing such Manager and/or for payment of the Debt or otherwise
in connection with the Loan evidenced by the Note and/or the Property, as so
determined by Lender).  The foregoing consent right of Lender (including,
without limitation, any reserve requirement) shall not be subject to any “cap”
or similar limit on the amount of Reserve Funds held by Lender.

(j)Any sums expended by Lender pursuant to this Section shall bear interest at
the Default Rate from the date such cost is incurred to the date of payment to
Lender, shall be deemed to constitute a portion of the Debt, shall be secured by
the lien of the Security Instrument and the other Loan Documents and shall be
immediately due and payable upon demand by Lender therefor.

Section 4.16Payment for Labor and Materials.  

(a)Subject to Section 4.16(b) below, Borrower will promptly pay (or cause to be
paid) when due all bills and costs for labor, materials, and specifically
fabricated materials incurred in connection with the Property (any such bills
and costs, a “Work Charge”) and never permit to exist in respect of the Property
or any part thereof any lien or security interest, even though inferior to the
liens and the security interests hereof, and in any event never permit to be
created or exist in respect of the Property or any part thereof any other or
additional lien or security interest other than the liens or security interests
created hereby and by the Security Instrument, except for the Permitted
Encumbrances.

(b)After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the validity of any Work Charge, the
applicability of any Work Charge to any Individual Borrower or to any Individual
Property or any alleged non-payment of any Work Charge and defer paying the
same, provided that (i) no Event of Default has occurred and is continuing; (ii)
such proceeding shall be permitted under and be conducted in accordance with the
provisions of any instrument to which any Individual Borrower is subject and
shall not constitute a default thereunder and such proceeding shall be conducted
in accordance with all applicable Legal Requirements; (iii) neither the
applicable Individual Property nor any part thereof or interest therein will be
in imminent danger of being sold, forfeited, terminated, cancelled or lost; (iv)
Borrower shall promptly upon final determination thereof pay (or cause to be
paid) any such contested Work Charge determined to be valid, applicable or
unpaid; (v) such proceeding shall suspend the collection of such contested Work
Charge from the applicable Individual Property or Borrower shall have paid the
same (or shall have caused the same to be paid) under protest; and (vi) Borrower
shall furnish (or cause to be furnished) such security as may be required in the
proceeding, or as may be reasonably requested by Lender, to insure payment of
such Work Charge, together with all interest and penalties payable in connection
therewith.  Lender may apply any such security or part thereof, as necessary to
pay for such Work Charge at any time when, in the reasonable judgment of Lender,
the validity, applicability or non-payment of such Work Charge is finally
established or the applicable Individual Property (or any part thereof or
interest therein) shall be in present danger of being sold, forfeited,
terminated, cancelled or lost.

-66-

--------------------------------------------------------------------------------

 

Performance of Other Agreements.

  Each Borrower Obligor shall observe and perform each and every term to be
observed or performed by such Borrower Obligor pursuant to the terms of any
agreement or recorded instrument affecting or pertaining to the Property, or
given by such Borrower Obligor to Lender for the purpose of further securing the
Debt and any amendments, modifications or changes thereto.

Debt Cancellation.

  Borrower shall not cancel or otherwise forgive or release any claim or debt
(other than termination of Leases in accordance herewith) owed to Borrower by
any Person, except for adequate consideration and in the ordinary course of
Borrower’s business.

Section 4.19ERISA; Establishment of Defined Benefit Plan.

(a)Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights hereunder or under the other Loan Documents) to be a
non-exempt prohibited transaction under ERISA.

(b)Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Security Instrument, as requested by Lender in its reasonable discretion, that
(i) Borrower is not an “employee benefit plan” as defined in Section 3(3) of
ERISA, or other retirement arrangement, which is subject to Title I of ERISA or
Section 4975 of the IRS Code, or a “governmental plan” within the meaning of
Section 3(32) of ERISA; (ii) Borrower is not subject to state statutes
regulating investments and fiduciary obligations with respect to governmental
plans; and (iii) one or more of the following circumstances is true:

(A)Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. § 2510.3 101(b)(2);

(B)Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R.§ 2510.3 101(f)(2); or

(C)Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R § 2510.3 101(c) or (e) or an investment
company registered under The Investment Company Act of 1940, as amended.

(c)Borrower shall not maintain, sponsor, contribute to or become obligated to
contribute to, or suffer or permit any member of Borrower’s “controlled group of
corporations” to maintain, sponsor, contribute to or become obligated to
contribute to a “defined benefit plan” or a “multiemployer pension plan”.  The
terms in quotes above are defined in Section 3.7 of this Agreement.  

(d)Notwithstanding any other term or provision of this Agreement or any other
Loan Document to the contrary, each Borrower Obligor agrees that it shall not
(i) establish or commence contributing to any Defined Benefit Plan or
(ii) acquire an interest in any Person if such Person

-67-

--------------------------------------------------------------------------------

 

sponsors, administers, maintains or contributes to, or has any liability in
respect of, any Defined Benefit Plan.

No Joint Assessment.

  Borrower shall not suffer, permit or initiate the joint assessment of any
Individual Property with (a) any other real property constituting a tax lot
separate from the applicable Individual Property, or (b) any portion of the
applicable Individual Property which may be deemed to constitute personal
property, or any other procedure whereby the lien of any taxes which may be
levied against such personal property shall be assessed or levied or charged to
the applicable Individual Property.

Alterations.

  Notwithstanding anything contained herein (including, without limitation,
Article 8 hereof) to the contrary, Lender’s prior approval shall be required in
connection with any alterations to any Improvements (a) that may have a Material
Adverse Effect, (b) the cost of which (including any related alteration,
improvement or replacement) is reasonably anticipated to exceed the Alteration
Threshold or (c) that are structural in nature, which approval may be granted or
withheld in Lender’s reasonable discretion.  If the total unpaid amounts
incurred and to be incurred with respect to any alterations to the Improvements
shall at any time exceed the Alteration Threshold, Borrower shall promptly
deliver to Lender as security for the payment of such amounts and as additional
security for Borrower’s obligations under the Loan Documents any of the
following: (i) cash, (ii) U.S. Obligations, (iii) other security acceptable to
Lender (provided that Lender shall have received a Rating Agency Confirmation as
to the form and issuer of same), or (iv) a completion bond (provided that Lender
shall have received a Rating Agency Confirmation as to the form and issuer of
same).  Such security shall be in an amount equal to the excess of the total
unpaid amounts incurred and to be incurred with respect to such alterations to
the Improvements over the Alteration Threshold.

Property Document Covenants.

  Without limiting the other provisions of this Agreement and the other Loan
Documents, each Borrower Obligor shall (i) promptly perform and/or observe, in
all material respects, all of the covenants and agreements required to be
performed and observed by it under the Property Documents and do all things
necessary to preserve and to keep unimpaired its material rights thereunder;
(ii) promptly notify Lender of any material default under the Property Documents
of which it is aware; (iii) promptly deliver to Lender a copy of each financial
statement, business plan, capital expenditures plan, notice, report and estimate
received by it under the Property Documents; (iv) enforce the performance and
observance of all of the covenants and agreements required to be performed
and/or observed under the Property Documents in a commercially reasonable
manner; (v) cause the applicable Individual Property to be operated, in all
material respects, in accordance with the Property Documents; and (vi) not,
without the prior written consent of Lender, (A) enter into any new Property
Document or replace or execute modifications to any existing Property Documents
or renew or extend the same (exclusive of, in each case, any automatic renewal
or extension in accordance with its terms), (B) surrender, terminate or cancel
the Property Documents, (C) reduce or consent to the reduction of the term of
the Property Documents, (D) increase or consent to the increase of the amount of
any charges under the Property Documents, (E) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, the Property Documents in any material respect or (F) following the
occurrence and during the continuance of an Event of Default, exercise any
rights, make any decisions, grant any approvals or otherwise take any action
under the Property Documents.

-68-

--------------------------------------------------------------------------------

 

Embargoed Person.

  At all times throughout the term of the Loan, including after giving effect to
any transfers of interests permitted pursuant to the Loan Documents, (a) none of
the funds or other assets of any Borrower Party shall constitute property of, or
will be beneficially owned, directly or indirectly, by any Embargoed Person with
the result that transactions involving or the investment in any such Borrower
Party (whether directly or indirectly, but for purposes of this Section 4.23,
excluding any investment by the shareholders of Guarantor) is prohibited by
applicable law or any Loan made by Lender is in violation of applicable law;
(b) no Embargoed Person shall have any interest of any nature whatsoever in any
Borrower Party, with the result that transactions involving or the investment in
any such Borrower Party (whether directly or indirectly), is prohibited by
applicable law or the Loan is in violation of applicable law; and (c) none of
the funds of any Borrower Party shall be derived from any unlawful activity with
the result that transactions involving or the investment in any such Borrower
Party (whether directly or indirectly, but for purposes of this Section 4.23,
excluding any investment by the shareholders of Guarantor), is prohibited by
applicable law or the Loan is in violation of applicable law.  Any violation of
the foregoing shall, at Lender’s option, constitute an Event of Default
hereunder.

Anti-Money Laundering and Economic Sanctions.

  Borrower covenants and agrees that in the event any Individual Borrower
receives any notice that any Borrower Party (or any of their respective
beneficial owners or Affiliates) became the subject of Sanctions or is indicted,
arraigned, or custodially detained on charges involving Sanctions, money
laundering or predicate crimes to money laundering, Borrower shall immediately
notify Lender.  It shall be an Event of Default hereunder if any Borrower Party
or any other party to any Loan Document becomes the subject of Sanctions or is
indicted, arraigned or custodially detained on charges involving Sanctions,
money laundering or predicate crimes to money laundering.  

Right to Match.

  Borrower shall provide Citibank, N.A., or an Affiliate thereof (“Citi”)
selected by Citi, the right to match the terms of any refinancing proposal with
respect to all or any portion of the Loan prior to refinancing with any third
party.  Borrower shall provide notice to Citi of Borrower’s (or its Affiliate’s)
intention to obtain any such financing, and Citi shall have a period of thirty
(30) days from receipt of such notice to elect to match such terms.  In the
event Citi elects to match, Borrower agrees to refinance with Citi on the same
or better terms.  

ARTICLE 5

ENTITY COVENANTS

Section 5.1Single Purpose Entity/Separateness.

(a)Each Individual Borrower will not:

(i)engage in any business or activity other than the ownership, operation and
maintenance of the applicable Individual Property, and activities incidental
thereto;

(ii)acquire or own any assets other than (A) the applicable Individual Property,
(B) such incidental Personal Property as may be necessary for the ownership,
leasing,

-69-

--------------------------------------------------------------------------------

 

maintenance and operation of the applicable Individual Property and (C) its
interest in the Nominee;

(iii)merge into or consolidate or amalgamate with any Person, divide into two
(2) or more limited liability companies or other legal entities or dissolve,
terminate, liquidate in whole or in part, transfer or otherwise dispose of all
or substantially all of its assets or change its legal structure;

(iv)fail to observe all organizational formalities, or fail to preserve its
existence as an entity duly organized, validly existing and in good standing (if
applicable) under the applicable Legal Requirements of the jurisdiction of its
organization or formation, or amend, modify, terminate or fail to comply with
the provisions of its organizational documents (provided, that, such
organizational documents may be amended or modified to the extent that, in
addition to the satisfaction of the requirements related thereto set forth
therein, Lender’s prior written consent and, if required by Lender, a Rating
Agency Confirmation are first obtained);

(v)own any subsidiary, or make any investment in, any Person (other than (x)
with respect to each Individual Borrower, in the Nominee and (y) any SPE
Component Entity, in the applicable Individual Borrower);

(vi)commingle its funds or assets with the funds or assets of any other Person,
other than as contemplated by the Loan Documents with respect to each other
Individual Borrower, including the commingling of Gross Rent and Operating
Income in an account established for all Individual Borrowers and utilized for
the purpose of the payment of Operating Expenses for the Property (the
“Borrower’s Operating Expense Account”);

(vii)incur any Indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (A) the Debt, (B) trade and
operational indebtedness incurred in the ordinary course of business with trade
creditors, provided such indebtedness is (1) unsecured, (2) not evidenced by a
note, (3) on commercially reasonable terms and conditions, and (4) due not more
than sixty (60) days past the date incurred and paid on or prior to such date,
and/or (C) Permitted Equipment Leases; provided however, the aggregate amount of
the indebtedness described in (B) and (C) shall not exceed at any time three
percent (3%) of the outstanding principal amount of the Debt.  No Indebtedness
other than the Debt may be secured (senior, subordinate or pari passu) by the
Property;

(viii)fail to maintain all of its books, records, financial statements and bank
accounts separate from those of any other Person (including, without limitation,
any Affiliates).  Such Individual Borrower’s assets have not and will not be
listed as assets on the financial statement of any other Person; provided,
however, that such Individual Borrower’s assets may be included in a
consolidated financial statement of its Affiliates provided that
(i)  appropriate notation shall be made on such consolidated financial
statements to indicate the separateness of such Individual Borrower and such
Affiliates and to indicate that such Individual Borrower’s assets and credit are
not available to satisfy the debts and other obligations of such Affiliates or
any other Person and (ii) such assets shall be listed on such Individual
Borrower’s own separate balance sheet.  Such Individual

-70-

--------------------------------------------------------------------------------

 

Borrower has maintained and will maintain its books, records, resolutions and
agreements as official records;

(ix)except for capital contributions or capital distributions permitted under
the terms and conditions of its organizational documents and property reflected
on its books and records, enter into any transaction with any partner, member,
shareholder, principal or Affiliate, except, in each case, upon terms and
conditions that are commercially reasonable and substantially similar to those
that would be available on an arm’s-length basis with unaffiliated third
parties;

(x)maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;

(xi)assume or guaranty the debts of any other Person, hold itself out to be
responsible for the debts of any other Person, or otherwise pledge its assets to
secure the obligations of any other Person or hold out its credit as being
available to satisfy the obligations of any other Person, except with respect to
each other Borrower Obligor as contemplated by the Loan Documents;

(xii)make any loans or advances to any Person;

(xiii)fail to file its own tax returns (unless prohibited by applicable Legal
Requirements from doing so);

(xiv)fail to (A) hold itself out to the public and identify itself, in each
case, as a legal entity separate and distinct from any other Person and not as a
division or part of any other Person, (B) conduct its business solely in its own
name (other than the utilization in the ordinary course of business of the
registered trademarks and brand names owned by SAM), (C) hold its assets in its
own name or (D) correct any known misunderstanding regarding its separate
identity;

(xv)fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations (to the extent there exists sufficient cash
flow from the applicable Individual Property to do so);

(xvi)without the prior unanimous written consent of all of its partners,
shareholders or members, as applicable, the prior unanimous written consent of
its board of directors or managers, as applicable, and the prior written consent
of each Independent Director (regardless of whether such Independent Director is
engaged at the Individual Borrower or SPE Component Entity level), (a) file or
consent to the filing of any petition, either voluntary or involuntary, to take
advantage of any Creditors Rights Laws, (b) seek or consent to the appointment
of a receiver, liquidator or any similar official, (c) take any action that
might cause such entity to become insolvent, (d) make an assignment for the
benefit of creditors or (e) take any Material Action with respect to any
Individual Borrower, any SPE Component Entity or the Nominee (provided, that,
none of any member, shareholder or partner (as applicable) of any Individual
Borrower or any SPE Component Entity or any board of directors or managers (as
applicable) of any Individual Borrower or

-71-

--------------------------------------------------------------------------------

 

any SPE Component Entity may vote on or otherwise authorize the taking of any of
the foregoing actions unless, in each case, there are at least one (1)
Independent Director then serving in such capacity in accordance with the terms
of the applicable organizational documents and  such Independent Director has
consented to such foregoing action);

(xvii)fail to allocate shared expenses (including, without limitation, shared
office space) or fail to use separate stationery, invoices and cheques, other
than in respect of cheques issued by Borrower in the operation of the Borrower’s
Operating Expense Account;

(xviii)fail to pay its own liabilities (including, without limitation, salaries
of its own employees) from its own funds (except as contemplated by the Loan
Documents with respect to each other Individual Borrower) or fail to maintain a
sufficient number of employees in light of its contemplated business operations
(in each case to the extent there exists sufficient cash flow from the
applicable Individual Property to do so);

(xix)acquire obligations or securities of its partners, members, shareholders or
other Affiliates, as applicable;

(xx)identify its partners, members, shareholders or other Affiliates, as
applicable, as a division or part of it; or

(xxi)violate or cause to be violated the assumptions made with respect to such
Individual Borrower and its principals in the Non-Consolidation Opinion or in
any New Non-Consolidation Opinion.

(b)If any Individual Borrower is a partnership or limited liability company
(other than an Acceptable LLC), each general partner (in the case of a
partnership) and at least one member (in the case of a limited liability
company) of such Individual Borrower, as applicable, shall be a corporation or
an Acceptable LLC (each, an “SPE Component Entity”) whose sole asset is its
interest in such Individual Borrower.  Each SPE Component Entity (i) will at all
times comply with each of the covenants, terms and provisions contained in
Section 5.1(a)(iii) - (vi) (inclusive) and (viii) – (xxi) (inclusive) and, if
such SPE Component Entity is an Acceptable LLC, Section 5.1(c) and (d) hereof,
as if such representation, warranty or covenant was made directly by such SPE
Component Entity; (ii) will not engage in any business or activity other than
owning an interest in the applicable Individual Borrower; (iii) will not acquire
or own any assets other than its partnership, membership, or other equity
ownership interest in the applicable Individual Borrower; (iv) will at all times
continue to own no less than a 0.5% direct equity ownership interest in the
applicable Individual Borrower; (v) will not incur any debt, secured or
unsecured, direct or contingent (including guaranteeing any obligation); and
(vi) will cause the applicable Individual Borrower to comply with the provisions
of this Section 5.1.

(c)In the event any Individual Borrower or any SPE Component Entity is an
Acceptable LLC, the limited liability company agreement of such Individual
Borrower or such SPE Component Entity (as applicable) (the “LLC Agreement”)
shall provide that (i) upon the occurrence of any event that causes the last
remaining member of such Individual Borrower or such SPE Component Entity (as
applicable) (“Member”) to cease to be the member of such

-72-

--------------------------------------------------------------------------------

 

Individual Borrower or such SPE Component Entity (as applicable) (other than (A)
upon an assignment by Member of all of its limited liability company interest in
such Individual Borrower or such SPE Component Entity (as applicable) and the
admission of the transferee in accordance with the Loan Documents and the LLC
Agreement, or (B) the resignation of Member and the admission of an additional
member of such Individual Borrower or such SPE Component Entity (as applicable)
in accordance with the terms of the Loan Documents and the LLC Agreement),  any
person acting as an Independent Director of such Individual Borrower or such SPE
Component Entity (as applicable) shall, without any action of any other Person
and simultaneously with the Member ceasing to be the member of such Individual
Borrower or such SPE Component Entity (as applicable) automatically be admitted
to such Individual Borrower or such SPE Component Entity (as applicable) as a
member with a 0% economic interest (“Special Member”) and shall continue such
Individual Borrower or such SPE Component Entity (as applicable) without
dissolution and (ii) Special Member may not resign from such Individual Borrower
or such SPE Component Entity (as applicable) or transfer its rights as Special
Member unless (A) a successor Special Member has been admitted to such
Individual Borrower or such SPE Component Entity (as applicable) as a Special
Member in accordance with requirements of Delaware law and (B) after giving
effect to such resignation or transfer, there remains at least one (1)
Independent Director of such SPE Component Entity or such Individual Borrower
(as applicable) in accordance with Section 5.2 below.  The LLC Agreement shall
further provide that (i) Special Member shall automatically cease to be a member
of such Individual Borrower or such SPE Component Entity (as applicable) upon
the admission to such Individual Borrower or such SPE Component Entity (as
applicable) of the first substitute member, (ii) Special Member shall be a
member of such Individual Borrower or such SPE Component Entity (as applicable)
that has no interest in the profits, losses and capital of such Individual
Borrower or such SPE Component Entity (as applicable) and has no right to
receive any distributions of the assets of such Individual Borrower or such SPE
Component Entity (as applicable), (iii) pursuant to the applicable provisions of
the limited liability company act of the State of Delaware (the “Act”), Special
Member shall not be required to make any capital contributions to such
Individual Borrower or such SPE Component Entity (as applicable) and shall not
receive a limited liability company interest in such Individual Borrower or such
SPE Component Entity (as applicable), (iv) Special Member, in its capacity as
Special Member, may not bind such Individual Borrower or such SPE Component
Entity (as applicable) and (v) except as required by any mandatory provision of
the Act, Special Member, in its capacity as Special Member, shall have no right
to vote on, approve or otherwise consent to any action by, or matter relating
to, such Individual Borrower or such SPE Component Entity (as applicable)
including, without limitation, the merger, consolidation or conversion of such
Individual Borrower or such SPE Component Entity (as applicable); provided,
however, such prohibition shall not limit the obligations of Special Member, in
its capacity as Independent Director, to vote on such matters required by the
Loan Documents or the LLC Agreement.  In order to implement the admission to
such Individual Borrower or such SPE Component Entity (as applicable) of Special
Member, Special Member shall execute a counterpart to the LLC Agreement.  Prior
to its admission to such Individual Borrower or such SPE Component Entity (as
applicable) as Special Member, Special Member shall not be a member of such
Individual Borrower or such SPE Component Entity (as applicable), but Special
Member may serve as an Independent Director of such Individual Borrower or such
SPE Component Entity (as applicable).

(d)The LLC Agreement shall further provide that (i) upon the occurrence of any
event that causes the Member to cease to be a member of such Individual Borrower
or such SPE

-73-

--------------------------------------------------------------------------------

 

Component Entity (as applicable) to the fullest extent permitted by law, the
personal representative of Member shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of Member in
such Individual Borrower or such SPE Component Entity (as applicable) agree in
writing (A) to continue such Individual Borrower or such SPE Component Entity
(as applicable) and (B) to the admission of the personal representative or its
nominee or designee, as the case may be, as a substitute member of such
Individual Borrower or such SPE Component Entity (as applicable) effective as of
the occurrence of the event that terminated the continued membership of Member
in such Individual Borrower or such SPE Component Entity (as applicable), (ii)
any action initiated by or brought against Member or Special Member under any
Creditors Rights Laws shall not cause Member or Special Member to cease to be a
member of such Individual Borrower or such SPE Component Entity (as applicable)
and upon the occurrence of such an event, the business of such Individual
Borrower or such SPE Component Entity (as applicable) shall continue without
dissolution and (iii) each of Member and Special Member waives any right it
might have to agree in writing to dissolve such Individual Borrower or such SPE
Component Entity (as applicable) upon the occurrence of any action initiated by
or brought against Member or Special Member under any Creditors Rights Laws, or
the occurrence of an event that causes Member or Special Member to cease to be a
member of such Individual Borrower or such SPE Component Entity (as applicable).

(e)Nominee shall have as its sole asset the Individual Properties owned by
Nominee.  Nominee (i) will at all times comply with each of the covenants, terms
and provisions contained in Section 5.1(a)(iii) - (vi) (inclusive), (viii) –
(xv) (inclusive) and (xvii) – (xxii) (inclusive), as if such representation,
warranty or covenant was made directly by Nominee; (ii) will not engage in any
business or activity other than holding bare title to the applicable Individual
Property(ies) and related Personal Property beneficially owned by the applicable
Individual Borrower and activities incidental thereto; (iii) will not acquire or
own any assets other than bare legal title to the applicable Individual
Property(ies) beneficially owned by the applicable Individual Borrower and all
Personal Property related thereto; (iv) will not incur any Indebtedness, secured
or unsecured, direct or contingent (including guaranteeing any obligation) other
than the Loan and the Nominee Guaranty; and (v) without the prior unanimous
written consent of the applicable Individual Borrower and the prior written
consent of each Independent Director of such Individual Borrower, (A) file or
consent to the filing of any petition, either voluntary or involuntary, to take
advantage of the BIA, the CCAA or any other Creditors Rights Laws, (B) seek or
consent to the appointment of a receiver, trustee, liquidator or any similar
official, (C) take any action that might cause such entity to become insolvent,
(D) make an assignment for the benefit of creditors or (E) take any Material
Action with respect to the Nominee.

(f)Solar ULC shall have as its sole asset the revenue from the Solar
Documents.  Solar ULC (i) will at all times comply with each of the covenants,
terms and provisions contained in Section 5.1(a)(iii) - (vi) (inclusive),
(viii) – (xv) (inclusive) and (xvii) – (xxii) (inclusive), as if such
representation, warranty or covenant was made directly by Solar ULC; (ii) will
not engage in any business or activity other than in its capacity as landlord
under the Solar Documents and activities incidental thereto; (iii) will not
acquire or own any assets other than the Solar Documents; (iv) will not incur
any Indebtedness, secured or unsecured, direct or contingent (including
guaranteeing any obligation) other than the Loan and the Solar ULC Guaranty; and
(v) without the prior unanimous written consent of the applicable Individual
Borrower and the prior written consent of each Independent Director of such
Individual Borrower, (A) file or consent to the filing

-74-

--------------------------------------------------------------------------------

 

of any petition, either voluntary or involuntary, to take advantage of the BIA,
the CCAA or any other Creditors Rights Laws, (B) seek or consent to the
appointment of a receiver, trustee, liquidator or any similar official, (C) take
any action that might cause such entity to become insolvent, (D) make an
assignment for the benefit of creditors or (E) take any Material Action with
respect to the Solar ULC.

Section 5.2Independent Director.

(a)The organizational documents of each Individual Borrower (to the extent such
Individual Borrower is a corporation or an Acceptable LLC) or the applicable SPE
Component Entity, as applicable, shall provide that at all times there shall be
at least one duly appointed independent director or manager of such entity
(each, an “Independent Director”) who shall (I) not have been at the time of
each such individual’s initial appointment, and shall not have been at any time
during the preceding five years, and shall not be at any time while serving as
Independent Director, (i) a shareholder (or other equity owner) of, or an
officer, director (other than in its capacity as Independent Director), partner,
member or employee of, any Individual Borrower, the applicable SPE Component
Entity or any of their respective shareholders, partners, members, subsidiaries
or Affiliates, (ii) a customer of, or supplier to, or other Person who derives
any of its purchases or revenues from its activities with, any Individual
Borrower, the applicable SPE Component Entity or any of their respective
shareholders, partners, members, subsidiaries or Affiliates, (iii) a Person who
Controls or is under common Control with any such shareholder, officer,
director, partner, member, employee supplier, customer or other Person, (iv) a
member of the immediate family of any such shareholder, officer, director,
partner, member, employee, supplier, customer or other Person or (v) a trustee
or similar Person in any proceeding under Creditors Rights Laws involving any
Individual Borrower, the applicable SPE Component Entity or any of their
respective shareholders, partners, members, subsidiaries or Affiliates (II)
shall have, at the time of their appointment, had at least three (3) years
experience in serving as an independent director and (III) be employed by, in
good standing with and engaged by the applicable Individual Borrower in
connection with, in each case, an Approved ID Provider.  Notwithstanding
anything to the contrary contained herein, it shall be an additional covenant
and requirement under this Article that any entity housing an Independent
Director (whether any Individual Borrower and/or any SPE Component Entity) shall
be an Acceptable LLC.

(b)The organizational documents of each Individual Borrower and each SPE
Component Entity shall further provide that (I) the board of directors or
managers of such Individual Borrower and each SPE Component Entity and the
constituent equity owners of such entities (constituent equity owners, the
“Constituent Members”) shall not take any action set forth in Section
5.1(a)(xvi) or any other action which, under the terms of any organizational
documents of such Individual Borrower or any SPE Component Entity, requires the
vote of the Independent Director unless, in each case, at the time of such
action there shall be at least one Independent Director engaged as provided by
the terms hereof and such Independent Director votes in favor of or otherwise
consents to such action; (II) any resignation, removal or replacement of any
Independent Director shall not be effective without (1) prior written notice to
Lender and the Rating Agencies (which such prior written notice must be given on
the earlier of five (5) days or three (3) Business Days prior to the applicable
resignation, removal or replacement) and (2) evidence that the replacement
Independent Director satisfies the applicable terms and conditions hereof and of
the applicable organizational documents (which such evidence must accompany the

-75-

--------------------------------------------------------------------------------

 

aforementioned notice); (III) to the fullest extent permitted by applicable law,
including Section 18-1101(c) of the Act and notwithstanding any duty otherwise
existing at law or in equity, the Independent Director shall consider only the
interests of the Constituent Members and such Individual Borrower and each SPE
Component Entity (including such Individual Borrower’s and each SPE Component
Entity’s respective creditors) in acting or otherwise voting on the matters
provided for herein and in such Individual Borrower’s and each SPE Component
Entity’s organizational documents (which such fiduciary duties to the
Constituent Members and such Individual Borrower and each SPE Component Entity
(including such Individual Borrower’s and each SPE Component Entity’s respective
creditors), in each case, shall be deemed to apply solely to the extent of their
respective economic interests in such Individual Borrower or the applicable SPE
Component Entity (as applicable) exclusive of (x) all other interests
(including, without limitation, all other interests of the Constituent Members),
(y) the interests of other Affiliates of the Constituent Members, such
Individual Borrower and each SPE Component Entity and (z) the interests of any
group of Affiliates of which the Constituent Members, such Individual Borrower
or any SPE Component Entity is a part)); (IV) other than as provided in
subsection (III) above, the Independent Director shall not have any fiduciary
duties to any Constituent Members, any directors of such Individual Borrower or
any SPE Component Entity or any other Person; (V) the foregoing shall not
eliminate the implied contractual covenant of good faith and fair dealing under
applicable law; and (VI) to the fullest extent permitted by applicable law,
including Section 18-1101(e) of the Act, an Independent Director shall not be
liable to such Individual Borrower, any SPE Component Entity, any Constituent
Member or any other Person for breach of contract or breach of duties (including
fiduciary duties), unless the Independent Director acted in bad faith or engaged
in willful misconduct.

Change of Name, Identity or Structure.

  Borrower shall not change (or permit to be changed) any Individual Borrower’s,
any SPE Component Entity’s, the Nominee’s or Solar ULC’s (a) name, (b) identity
(including its trade name or names), (c) principal place of business set forth
in the introductory paragraph of this Agreement, (d) chief executive office, or
(e) if not an individual, any Individual Borrower’s, any SPE Component Entity’s,
the Nominee’s or Solar ULC’s corporate, partnership or other structure or
jurisdiction of formation, without, in each case, notifying Lender of such
change in writing at least thirty (30) days prior to the effective date of such
change and, in the case of a change in any Individual Borrower’s, any SPE
Component Entity’s, the Nominee’s structure or Solar ULC’s, jurisdiction of
formation or location of chief executive office, without first obtaining the
prior written consent of Lender and, if required by Lender, a Rating Agency
Confirmation with respect thereto.  Borrower shall execute and deliver to
Lender, prior to or contemporaneously with the effective date of any such
change, any financing statement or financing statement change reasonably
required by Lender to establish or maintain the validity, perfection and
priority of the security interest granted herein.  At the request of Lender,
Borrower shall execute a certificate in form satisfactory to Lender listing the
trade names under which any Individual Borrower, any applicable SPE Component
Entity, the Nominee or Solar ULC intends to operate the Property, and
representing and warranting that such Individual Borrower, the applicable SPE
Component Entity, the Nominee and/or Solar ULC does business under no other
trade name with respect to the applicable Individual Property.

Business and Operations.

  Each Individual Borrower will continue to engage in the businesses now
conducted by it as and to the extent the same are necessary for the ownership,
maintenance, management and operation of the applicable Individual
Property.  Each

-76-

--------------------------------------------------------------------------------

 

Individual Borrower will qualify to do business and will remain in good standing
under the laws of its jurisdiction of formation or incorporation, as applicable,
and each other applicable province and jurisdiction in which the applicable
Individual Property is located, in each case, as and to the extent the same are
required for the ownership, maintenance, management and operation of the
applicable Individual Property.

Recycled Entity.

 

(a)  Each Individual Borrower has not, since the date of its formation to, but
not including, the date hereof:

(i)engaged in any business or activity other than the ownership, operation and
maintenance of the applicable Individual Property, and activities incidental
thereto;

(ii)acquired or owned any assets other than (A) the applicable Individual
Property, (B) such incidental Personal Property as was necessary for the
ownership, leasing, maintenance and operation of the applicable Individual
Property, (C) its interest in the Nominee, and (D) its interest in its
respective Prior Nominee;

(iii)Intentionally omitted;

(iv)failed to observe all organizational formalities, or failed to preserve its
existence as an entity duly organized, validly existing and in good standing (if
applicable) under the applicable Legal Requirements of the jurisdiction of its
organization or formation;

(v)owned any subsidiary, or made any investment in, any Person (other than, with
respect to each Individual Borrower in the Nominee and each Individual Borrower
in its respective Prior Nominee) and is not the survivor of a merger with or of
any other entities;

(vi)except with respect to co-borrowers under prior loans that have been repaid
in full or that will be repaid in full on the date hereof,  and other than the
commingling of Gross Rent and Operating Income in the Borrower’s Operating
Expense Account, commingled its funds or assets with the funds or assets of any
other Person;

(vii)incurred any Indebtedness that is still outstanding other than indebtedness
that is permitted under the Loan Documents;

(viii)failed to maintain all of its books, records, financial statements and
bank accounts separate from those of any other Person (including, without
limitation, any Affiliates).  Such Individual Borrower’s assets have not been
listed as assets on the financial statement of any other Person; provided,
however, that such Individual Borrower’s assets may have been included in a
consolidated financial statement of its Affiliates provided that (i) appropriate
notation was made on such consolidated financial statements to indicate the
separateness of such Individual Borrower and such Affiliates and to indicate
that such Individual Borrower’s assets and credit were not available to satisfy
the debts and other obligations of such Affiliates or any other Person and (ii)
such assets

-77-

--------------------------------------------------------------------------------

 

were also listed on such Individual Borrower’s own separate balance sheet.  Such
Individual Borrower has maintained its books, records, resolutions and
agreements as official records;

(ix)except for capital contributions or capital distributions that were
permitted under the terms and conditions of its organizational documents and
were properly reflected on its books and records, entered into any transaction
with any partner, member, shareholder, principal or Affiliate, except upon terms
and conditions that were commercially reasonable and substantially similar to
those that would have been available on an arm’s-length basis with unaffiliated
third parties;

(x)maintained its assets in such a manner that would be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;

(xi)except with respect to co-borrowers under prior loans that have been repaid
in full or that will be repaid in full on the date hereof, assumed or guaranteed
the debts of any other Person, held itself out to be responsible for the debts
of any other Person, otherwise pledged its assets to secure the obligations of
any other Person or held out its credit as being available to satisfy the
obligations of any other Person;

(xii)made any loans or advances to any Person;

(xiii)failed to file its own tax returns (unless prohibited by applicable Legal
Requirements from doing so);

(xiv)failed to (A) hold itself out to the public and identify itself, in each
case, as a legal entity separate and distinct from any other Person and not as a
division or part of any other Person, (B) conduct its business solely in its own
name (other than the utilization in the ordinary course of business of the
registered trademarks and brand names owned by SAM), (C) hold its assets in its
own name or (D) correct any known misunderstanding regarding its separate
identity;

(xv)failed to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations (to the extent there existed sufficient cash
flow from the applicable Individual Property to do so);

(xvi)Intentionally omitted;

(xvii)failed to allocate shared expenses (including, without limitation, shared
office space) or failed to use separate stationery, invoices and cheques, other
than on respect of cheques issued by Borrower in the operation of the Borrower’s
Operating Expense Account;

(xviii)except with respect to co-borrowers under prior loans that have been
repaid in full or that will be repaid in full on the date hereof, failed to pay
its own liabilities (including, without limitation, salaries of its own
employees) from its own funds or failed to maintain a sufficient number of
employees in light of its contemplated business

-78-

--------------------------------------------------------------------------------

 

operations (in each case to the extent there existed sufficient cash flow from
the applicable Individual Property to do so);

(xix)acquired obligations or securities of its partners, members, shareholders
or other Affiliates, as applicable; or

(xx)identified its partners, members, shareholders or other Affiliates, as
applicable, as a division or part of it.

(b)Nominee, as the survivor of a merger with each of the Prior Nominees,
represents with respect to itself and each Prior Nominee that it (i) has at all
times complied with each of the covenants, terms and provisions contained in
Sections 5.5(a)(iv), (vi) and (vii) – (xx) (inclusive), as if such
representation, warranty or covenant was made directly by the Nominee or Prior
Nominee; (ii) has not engaged in any business or activity other than holding
bare legal title to the applicable Individual Property(ies) and related Personal
Property beneficially owned by the applicable Individual Borrower and activities
incidental thereto; (iii) has not acquired or owned any assets other than bare
legal title to the applicable Individual Property(ies) beneficially owned by the
applicable Individual Borrower and all Personal Property related thereto; and
(iii) has not owned any subsidiary, or made any investment in, any Person and is
not the survivor of a merger with or of any other entities, except for the
merger between the Nominee and each of the Prior Nominees.

(c)Solar ULC represents with respect to itself that it (i) has at all times
complied with each of the covenants, terms and provisions contained in Sections
5.5(a)(iv), (vi) and (vii) – (xx) (inclusive), as if such representation,
warranty or covenant was made directly by Solar ULC; (ii) has not engaged in any
business or activity other than in its capacity as landlord under the Solar
Documents and activities incidental thereto; (iii) has not acquired or owned any
assets other than the Solar Documents; and (iii) has not owned any subsidiary,
or made any investment in, any Person and is not the survivor of a merger with
or of any other entities.

 

(d)Each Individual Borrower and Nominee and Solar ULC hereby represents and
warrants to Lender that such Individual Borrower, Nominee (in respect of itself
and each Prior Nominee) and Solar ULC has not, since its formation: (a) failed
to be duly formed, validly existing, and in good standing in the applicable
jurisdiction(s) of its formation and the province in which: (i) in respect of
each Individual Borrower and Nominee, the Individual Property owned by such
Individual Borrower is located, and (ii) in respect of the Solar ULC, the
Individual Property in respect of which the Solar Leases have been entered into;
(b) had any judgments or liens of any nature against it except for (i) tax liens
not yet delinquent, (ii) judgments which have been satisfied in full and (iii)
liens in connection with the Prior Loan; (c) failed to comply in all material
respects with all laws, regulations, and orders applicable to it or failed to
receive all Permits necessary for it to operate; (d) been involved in any
dispute with any taxing authority which is unresolved as of the Closing Date or
failed to pay all taxes owed prior to the delinquency thereof (or, if later,
then with all applicable penalties, interest and other sums due in connection
therewith); (e) ever been party to any lawsuit, arbitration, summons, or legal
proceeding that is still pending or that resulted in a judgment against it that
has not been paid in full; (f) failed to comply with all separateness covenants
contained in its organizational documents since its formation; (g) had any
material contingent or actual obligations not related to the applicable
Individual Property; or (h) except as

-79-

--------------------------------------------------------------------------------

 

expressly disclosed to Lender in connection with the closing of the Loan,
amended, modified, supplemented, restated, replaced or terminated its
organizational documents (or consented to any of the foregoing).  In addition,
each Individual Borrower hereby represents and warrants to Lender that (i) any
amendment or restatement of any organizational document of such Individual
Borrower has been accomplished in accordance with, and was permitted by, the
relevant provisions of said document prior to its amendment or restatement from
time to time, and (ii) any assignment of limited liability company interests in
such Individual Borrower by all prior members of such Individual Borrower to
their successor member and the admission of their successor member as a member
of such Individual Borrower, was accomplished in accordance with, and permitted
by, the limited liability company agreement of such Individual Borrower in
effect the time of such assignment or transfer.

ARTICLE 6

NO SALE OR ENCUMBRANCE

Transfer Definitions.

Section 1.1.  As used herein and in the other Loan Documents,

(a)“Restricted Party” shall mean: (1) each Borrower Obligor, Guarantor, any SPE
Component Entity, any Affiliated Manager, or (2) any shareholder, partner,
member or non-member manager, or any direct or indirect legal or beneficial
owner of any Borrower Obligor, Guarantor, any SPE Component Entity, any
Affiliated Manager or any non-member manager, and which, for greater certainty,
shall exclude any shareholder of the Guarantor;

(b)“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
mortgage, grant, bargain, encumbrance, pledge, assignment, grant of any options
with respect to, or any other transfer or disposition of (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, and
whether or not for consideration or of record) of a legal or beneficial
interest; and

(c)“Change in Control” of a Person shall mean an event or series of events by
which, if such Person is a corporation, during any period of twelve (12)
consecutive months, a majority of the members of the board of directors of such
Person cease to be composed of individuals (i) who were members of that board on
the first day of such period (the “Incumbent Board”), (ii) whose election or
nomination to that board was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that board or (iii) whose election or nomination to that board was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that board
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); provided, however, that any individual who
becomes a member of the board of directors subsequent to the date of this
Agreement whose election, or nomination for election by such Person’s
stockholders, was approved by a vote of at

-80-

--------------------------------------------------------------------------------

 

least a majority of those individuals who are members of the board of directors
and who were also members of the Incumbent Board (or deemed to be such pursuant
to this provision) shall be considered as though such individual were a member
of the Incumbent Board.

Section 6.2No Sale/Encumbrance.

(a)It shall be an Event of Default hereof if, without the prior written consent
of Lender, a Sale or Pledge of an Individual Property or any part thereof or any
legal or beneficial interest therein (including, without limitation, the Loan
and/or Loan Documents) occurs, a Sale or Pledge of an interest in any Restricted
Party occurs and/or any Borrower Obligor shall acquire any real property in
addition to the real property owned by such Borrower Obligor as of the Closing
Date (each of the foregoing, collectively, a “Prohibited Transfer”), other than
(i) pursuant to Leases of space in the Improvements to Tenants in accordance
with the provisions of Section 4.14 and (ii) as permitted pursuant to the
express terms of this Article 6.

(b)A Prohibited Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein any Borrower Obligor agrees to sell any
Individual Property or any part thereof for a price to be paid in installments;
(ii) an agreement by any Borrower Obligor leasing all or a substantial part of
any Individual Property for other than actual occupancy by a Tenant thereunder
or a sale, assignment or other transfer of, or the grant of a security interest
in, Borrower’s right, title and interest in and to any (A) Leases or any Rents
or (B) Property Documents; (iii) if a Restricted Party is a corporation, any
merger, amalgamation, consolidation if such Restricted Party is not the
surviving entity, any division into two (2) or more legal entities or Sale or
Pledge of such corporation’s stock or the creation or issuance of new stock in
one or a series of transactions; (iv) if a Restricted Party is a limited or
general partnership or joint venture, any merger, amalgamation or consolidation
if such Restricted Party is not the surviving entity, any division into two (2)
or more legal entities or the change, removal, resignation or addition of a
general partner or the Sale or Pledge of the partnership interest of any general
or limited partner or any profits or proceeds relating to such partnership
interests or the creation or issuance of new limited partnership interests; (v)
if a Restricted Party is a limited liability company, any merger, amalgamation
or consolidation if such Restricted Party is not the surviving entity, any
division into two (2) or more limited liability companies or other legal
entities or the change, removal, resignation or addition of a managing member or
non-member manager (or if no managing member, any member) or the Sale or Pledge
of the membership interest of any member or any profits or proceeds relating to
such membership interest; (vi) if a Restricted Party is a trust or nominee
trust, any merger, amalgamation, consolidation if such Restricted Party is not
the surviving entity, any division into two (2) or more legal entities or the
Sale or Pledge of the legal or beneficial interest in such Restricted Party or
the creation or issuance of new legal or beneficial interests in such Restricted
Party or the revocation, rescission or termination of such Restricted Party;
(vii) the removal or the resignation of Manager (including, without limitation,
an Affiliated Manager) or the engagement of a New Manager, in each case, other
than in accordance with Section 4.15; (viii) any action for partition of any
Individual Property (or any portion thereof or interest therein) or any similar
action instituted or prosecuted by any Borrower Obligor or by any other Person,
pursuant to any contractual agreement or other instrument or under applicable
law (including, without limitation, common law) and/or any other action
instituted by (or at the behest of) any Borrower Obligor or its Affiliates or
consented to or acquiesced in by any Borrower Obligor or its Affiliates which

-81-

--------------------------------------------------------------------------------

 

results in a Property Document Event and/or (ix) the incurrence of any
property-assessed clean energy loans or similar indebtedness with respect to any
Borrower Obligor and/or any Individual Property, including, without limitation,
if such loans or indebtedness are made or otherwise provided by any Governmental
Authority and/or secured or repaid (directly or indirectly) by any taxes or
similar assessments.

Permitted Equity Transfers.

  Notwithstanding the restrictions contained in this Article 6, the following
transfers shall be permitted without Lender’s consent: (a) a transfer (but not a
pledge) by devise or descent or by operation of law upon the death of a
Restricted Party or any member, partner or shareholder of a Restricted Party,
(b) the transfer (but not the pledge), in one or a series of transactions, of
the stock, partnership interests or membership interests (as the case may be) in
a Restricted Party or (c) the sale, transfer or issuance of shares of common
stock in any Restricted Party that is a publicly traded entity, provided such
shares of common stock are listed on the New York Stock Exchange or another
nationally recognized stock exchange (provided, that, the foregoing provisions
of clauses (a), (b) and (c) above shall not be deemed to waive, qualify or
otherwise limit any Borrower Obligor’s obligation to comply (or to cause the
compliance with) the other covenants set forth herein and in the other Loan
Documents (including, without limitation, the covenants contained herein
relating to ERISA matters)); provided, further, that, with respect to the
transfers listed in clauses (a) and/or (b) above, (i) Lender shall receive not
less than thirty (30) days prior written notice of such transfers (provided,
that, for purposes of clarification, with respect to the transfers contemplated
in subsection (a) above, the aforesaid notice shall only be deemed to be
required thirty (30) days prior to the consummation of the applicable transfers
made as a result of probate or similar process following such death (as opposed
to prior notice of the applicable death)); (ii) no such transfers (A) shall
result in a Change in Control of Guarantor or (B) Affiliated Manager no longer
being Controlled by SAM, an Affiliate of SAM or an Affiliate of Guarantor; (iii)
after giving effect to such transfers, Guarantor shall (A) own at least a 51%
direct or indirect equity ownership interest in each Borrower Obligor and any
SPE Component Entity; (B) Control each Borrower Obligor and any SPE Component
Entity and (C) control the day-to-day operation of each Individual Property;
(iv) after giving effect to such transfers, each Individual Property shall
continue to be managed by Manager or a New Manager approved in accordance with
the applicable terms and conditions hereof; (v) in the case of the transfer of
any direct equity ownership interests in any Borrower Obligor or in any SPE
Component Entity, such transfers shall be conditioned upon continued compliance
with the relevant provisions of Article 5 hereof; (vi) in the case of (1) the
transfer of the management of any Individual Property to a new Affiliated
Manager in accordance with the applicable terms and conditions hereof, (2) the
addition and/or replacement of a Guarantor in accordance with the applicable
terms and conditions hereof and of the Guaranty or (3) the transfer of any
equity ownership interests (I) directly in any Borrower Obligor or in any SPE
Component Entity, or (II) in any Restricted Party whose sole asset is a direct
or indirect equity ownership interest in any Borrower Obligor or in any SPE
Component Entity, such transfers shall be conditioned upon delivery to Lender of
a New Non-Consolidation Opinion addressing such transfer, addition and/or
replacement; (vii) such transfers shall be conditioned upon Borrower’s ability
to, after giving effect to the transfer in question (I) remake the
representations contained herein relating to ERISA, OFAC, Patriot Act and AML
Legislation matters (and, upon Lender’s request, Borrower shall deliver to
Lender an Officer’s Certificate containing such updated representations
effective as of the date of the consummation of the applicable transfer) and
(II) continue to comply with the covenants contained herein relating to ERISA,
OFAC, Patriot Act and AML Legislation matters;

-82-

--------------------------------------------------------------------------------

 

(viii) to the extent that any transfer results in the transferee (either itself
or collectively with its affiliates) owning a 10% or greater percentage equity
interest (directly or indirectly) in any Borrower Obligor or in any SPE
Component Entity, Lender’s receipt of the Satisfactory Search Results shall be a
condition precedent to such transfer, provided, the foregoing shall not apply to
any issuance of preferred equity; (ix) such transfers shall be permitted
pursuant to the terms of the Property Documents; and (x) after giving effect to
such transfers, the Guarantor Control Condition shall continue to be
satisfied.  Upon request from Lender, Borrower shall promptly provide Lender a
revised version of the Organizational Chart delivered to Lender in connection
with the Loan reflecting any transfer consummated in accordance with this
Section 6.3.  Upon request from Lender, Borrower shall promptly provide Lender a
revised version of the organizational chart delivered to Lender in connection
with the Loan reflecting any equity transfer consummated in accordance with this
Section 6.3.

Section 6.4Additional Permitted Transfers.  Notwithstanding anything to the
contrary contained herein or in any of the other Loan Documents, the following
transactions shall constitute additional permitted transfers, shall not be
deemed to be Prohibited Transfers and shall not require Lender’s consent:

 

(a)the issuance, sale, conveyance, transfer, redemption, disposition or other
voluntary or involuntary sale, conveyance, mortgage, grant, bargain, assignment,
grant of any options with respect to, or any other transfer or disposition of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) of any shares of
stock of Guarantor;

(b)  the issuance, sale, conveyance, transfer, redemption, disposition or other
voluntary or involuntary sale, conveyance, mortgage, grant, bargain,
encumbrance, pledge, assignment, grant of any options with respect to, or any
other transfer or disposition of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) of any limited partnership interests in SSOP II,
provided that  Guarantor continues to own at least sixty-seven percent (67%) of
the aggregate of (i) the common equity interests and (ii) any other
equity  interests with voting rights similar in nature to those voting rights
attributable to the common equity interests in SSOP II after such transfer;

(c) the issuance, sale, conveyance, transfer, redemption, disposition or other
voluntary or involuntary sale, conveyance, mortgage, grant, bargain, assignment,
grant of any options with respect to, or any other transfer or disposition of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) of any membership
interests in SmartStop Asset Management, LLC, a Delaware limited liability
company (“SAM”); SS Asset Management Holdings, LLC, a Delaware limited liability
company or Encore Capital Group, LLC, a Nevada limited liability company;

(d)  the issuance, sale, conveyance, transfer, redemption, disposition or other
voluntary or involuntary sale, conveyance, mortgage, grant, bargain, assignment,
grant of any options with respect to, or any other transfer or disposition of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) of a legal or
beneficial interest in any Restricted Party resulting from the consummation of a
self-managed transaction by the Guarantor pursuant to which, inter alia, the
Guarantor is no longer

-83-

--------------------------------------------------------------------------------

 

externally advised by SAM or its Affiliate and the Guarantor acquires 100% of
the equity interests in the Affiliated Manager and/or other Affiliates of SAM,
which may include certain employees of SAM; or

(e)the merger of Guarantor with Strategic Storage Growth Trust, Inc., provided
that if the surviving entity is not Guarantor, the surviving entity shall
execute a replacement environmental indemnity and guaranty in the same form as
the Environmental Indemnity and Guaranty.

provided, in each case, such transaction shall not result in (I) a Change in
Control of Borrower or Guarantor or (II) Affiliated Manager no longer being
Controlled by SAM, an Affiliate of SAM or an Affiliate of Guarantor.

 

For the avoidance of doubt, the transfers described in this Section 6.4(a), (b),
(d) and (e) shall be subject to the requirements set forth in Section
6.3(c)(vii) and (viii) above.

Lender’s Rights.

  Lender reserves the right to condition the consent to a Prohibited Transfer
requested hereunder upon (a) a modification of the terms hereof and on
assumption of this Agreement and the other Loan Documents as so modified by the
proposed Prohibited Transfer, (b) payment of a transfer fee of 1% of outstanding
principal balance of the Loan and all of Lender’s expenses incurred in
connection with such Prohibited Transfer, (c) receipt of a Rating Agency
Confirmation with respect to the Prohibited Transfer, (d) the proposed
transferee’s continued compliance with the covenants set forth in this
Agreement, including, without limitation, the covenants in Article 5, (e)
receipt of a New Non-Consolidation Opinion with respect to the Prohibited
Transfer and/or (f) such other conditions and/or legal opinions as Lender shall
determine in its sole discretion to be in the interest of Lender.  All expenses
incurred by Lender shall be payable by Borrower whether or not Lender consents
to the Prohibited Transfer.  Lender shall not be required to demonstrate any
actual impairment of its security or any increased risk of default hereunder in
order to declare the Debt immediately due and payable upon a Prohibited Transfer
without Lender’s consent.  This provision shall apply to every Prohibited
Transfer, whether or not Lender has consented to any previous Prohibited
Transfer.

Economic Sanctions, Anti-Money Laundering and Transfers.

  Each Borrower Obligor shall (and shall cause its Constituent Owners (other
than the shareholders of Guarantor) and its Affiliates to) (a) at all times
comply with the representations and covenants contained in Sections 3.29, 3.30
and 3.31 such that the same remain true, correct and not violated or breached
and (b) not permit a Prohibited Transfer to occur and shall cause the ownership
and Control requirements specified in this Article 6 (including, without
limitation, those stipulated in Section 6.3 hereof) to be complied with at all
times.  Each Borrower Obligor hereby represents that, other than in connection
with the Loan, the Loan Documents and any Permitted Encumbrances, as of the date
hereof, there exists no Sale or Pledge of (i) the Property or any part thereof
or any legal or beneficial interest therein or (ii) any interest in any
Restricted Party.  For purposes of clarification, references hereunder and/or
under the other Loan Documents to “equity ownership interest” or words of
similar import shall be deemed to refer to the legal and/or beneficial interests
in a Person (as applicable); provided, that, when hereunder or under the other
Loan Documents a specified percentage of the aforesaid “equity ownership
interest” (or words of similar import) in a Person is required to be held, the
same shall be deemed to refer to both the

-84-

--------------------------------------------------------------------------------

 

legal and beneficial interest in such Person.  Notwithstanding anything to the
contrary contained herein or in any other Loan Document (including, without
limitation Sections 6.3 and 6.4 hereof), in no event shall any Borrower Obligor
or any SPE Component Entity be (I) a Prohibited Entity, (II) Controlled
(directly or indirectly) by any Prohibited Entity or (II) more than 49% owned
(directly or indirectly) by any Prohibited Entities (whether individually or in
the aggregate), unless, in the case of each of the foregoing, Lender’s prior
written consent is first obtained (which such consent shall be given or withheld
in Lender’s sole discretion and may be conditioned on, among other things,
Lender’s receipt of a Rating Agency Confirmation).

ARTICLE 7

INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

Section 7.1Insurance.

(a)Borrower shall obtain and maintain, or cause to be obtained and maintained,
insurance for each Individual Borrower and each Individual Property providing at
least the following coverages:

(i)insurance with respect to the Improvements and the Personal Property insuring
against any peril now or hereafter included within the classification “All Risk”
or “Special Perils” (including, without limitation, fire, lightning, windstorm /
named storms, hail, terrorism and similar acts of sabotage, explosion, riot,
riot attending a strike, civil commotion, vandalism, aircraft, vehicles and
smoke), in each case (A) in an amount equal to 100% of the “Full Replacement
Cost,” which for purposes of this Agreement shall mean actual replacement value
exclusive of costs of excavations, foundations, underground utilities and
footings, with a waiver of depreciation; (B) containing an agreed amount
endorsement waiving all coinsurance provisions or shall be written on a no
coinsurance form; (C) providing for no deductible in excess of $25,000 except
(I) with respect to windstorm/named storms, which such insurance shall provide
for no deductible in relation to such coverage in excess of 5% of the total
insurable value of the Property and (II) as otherwise expressly and specifically
permitted herein; (D) at all times insuring against at least those hazards that
are commonly insured against under a “special causes of loss” form of policy, as
the same shall exist on the date hereof, and together with any increase in the
scope of coverage provided under such form after the date hereof; and (E)
containing “law and ordinance” coverage if any of the Improvements or the use of
the Property (or any portion thereof) shall at any time constitute a legal
non-conforming structure or use.  The Full Replacement Cost shall be
re-determined from time to time (but not more frequently than once in any twelve
(12) calendar months) at the request of Lender by an appraiser or contractor
designated and paid by Borrower and approved by Lender, or by an engineer or
appraiser in the regular employ of the insurer.  After the first appraisal,
additional appraisals may be based on construction cost indices customarily
employed in the trade.  No omission on the part of Lender to request any such
ascertainment shall relieve Borrower of any of its obligations under this
subsection;

(ii)commercial general liability insurance against all claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
applicable

-85-

--------------------------------------------------------------------------------

 

Individual Property, including “Dram Shop” or other liquor liability coverage if
alcoholic beverages are sold, manufactured or distributed from the applicable
Individual Property, such insurance (A) to be on the so-called “occurrence” form
with a general aggregate limit of not less than $2,000,000 and a per occurrence
limit of not less than $1,000,000, with a deductible no greater than $1,000; (B)
to continue at not less than the aforesaid limit until required to be changed by
Lender in writing by reason of changed economic conditions making such
protection inadequate; and (C) to cover at least the following hazards: (1)
premises and operations; (2) products and completed operations on an “if any”
basis; (3) independent contractors; (4) contractual liability for all insured
contracts; (5) contractual liability covering the indemnities contained in
Article 13 hereof to the extent the same is available; and (6) acts of terrorism
and similar acts of sabotage;

(iii)loss of rents and/or business interruption insurance (A) with loss payable
to Lender; (B) covering all risks required to be covered by the insurance
provided for in Section 7.1(a)(i), (iv) and (vi) through (viii); (C) in an
amount equal to 100% of the projected gross income from the applicable
Individual Property (on an actual loss sustained basis) for a period continuing
until the Restoration of the applicable Individual Property is completed; the
amount of such business interruption/loss of rents insurance shall be determined
prior to the Closing Date and at least once each year thereafter based on
Lender’s determination of the projected gross income from the applicable
Individual Property for a twenty four (24) month period including the lease up
phase which provides that after the physical loss to the Improvements and the
Personal Property has been repaired, the continued loss of income will be
insured until such income either returns to the same level it was at prior to
the loss.  Notwithstanding anything to the contrary contained herein or in any
other Loan Documents, to the extent that insurance proceeds are payable to
Lender pursuant to this subsection (the “Rent Loss Proceeds”) and Borrower is
entitled to disbursement of Net Proceeds for Restoration in accordance with the
terms hereof, (1) a Trigger Period shall be deemed to exist and (2) such Rent
Loss Proceeds shall be deposited by Lender in the Cash Management Account and
disbursed as provided in Article 9 hereof; provided, however, that (I) nothing
herein contained shall be deemed to relieve Borrower of its obligations to pay
the obligations secured hereunder on the respective dates of payment provided
for in the Note except to the extent such amounts are actually paid out of the
Rent Loss Proceeds and (II) in the event the Rent Loss Proceeds are paid in a
lump sum in advance and Borrower is entitled to disbursement of such Rent Loss
Proceeds in accordance with the terms hereof, Lender or Servicer shall hold such
Rent Loss Proceeds in a segregated interest-bearing Eligible Account (which
shall deemed to be included within the definition of the “Accounts” hereunder)
and Lender or Servicer shall estimate the number of months required for Borrower
to restore the damage caused by the applicable Casualty, shall divide the
applicable aggregate Rent Loss Proceeds by such number of months and shall
disburse such monthly installment of Rent Loss Proceeds from such Eligible
Account into the Cash Management Account each month during the performance of
such Restoration;

(iv)at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements (and only if the existing
property and/or liability coverage forms do not otherwise apply) (A) commercial
general liability and umbrella liability insurance covering claims related to
the construction, repairs or

-86-

--------------------------------------------------------------------------------

 

alterations being made which are not covered by or under the terms or provisions
of the commercial general liability and umbrella insurance policies required
hereunder; and (B) the insurance provided for in Section 7.1(a)(i) written in a
so-called builder’s risk completed value form (1) on a non-reporting basis, (2)
against all risks insured against and on terms consistent with the coverages
required pursuant to Sections 7.1(a)(i), (iii) and (vi) through (viii), (3)
including permission to occupy the applicable Individual Property, and (4) with
an agreed amount endorsement waiving co-insurance provisions;

(v)workers’ compensation, subject to the statutory limits of the province in
which the Property is located, and employer’s liability insurance with a limit
of at least $1,000,000 per accident and per disease per employee, and $1,000,000
for disease aggregate in respect of any work or operations on or about the
Property, or in connection with the Property or its operation (if applicable);

(vi)comprehensive boiler and machinery insurance and equipment breakdown
coverage, in each case, covering all mechanical and electrical equipment and
pressure vessels and boilers in an amount not less than their replacement cost
or in such other amount as shall be reasonably required by Lender;

(vii)if any portion of the Improvements is at any time located in an area
identified by (A) the applicable conservation authority as an area having
special flood hazards and/or (B) other local government agency having special
flood hazards, flood hazard insurance (1) in an amount equal to the maximum
limit of coverage available for the Property from the Borrower’s insurers plus
such additional amounts or other related and/or excess coverage as Lender may,
in each case, require in its sole discretion and (2) with deductibles acceptable
to Lender;

(viii)earthquake, sinkhole and mine subsidence insurance, if required, in
amounts equal to one and one half times (1.5x) the scenario expected loss (SEL)
of the applicable Individual Property plus business income, in each case, as
determined by Lender in its sole discretion and in form and substance
satisfactory to Lender, subject to a deductible not to exceed 5% of the total
insurable value of the applicable Individual Property, provided that the
insurance pursuant to this subsection (viii) shall otherwise be on terms
consistent with the all risk insurance policy required under Section 7.1(a)(i);

(ix)umbrella liability insurance in an amount not less than $25,000,000 per
occurrence (which may be satisfied through a combination of primary and
excess/umbrella limits) and in the aggregate on terms consistent with the
commercial general liability insurance policy required under subsection (ii)
above;

(x)intentionally omitted;

(xi)if applicable, motor vehicle liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles containing minimum limits per
occurrence, including umbrella coverage, of $1,000,000; and

(xii)such other insurance and in such amounts as (A) may be required pursuant to
the terms of the Property Documents and (B) Lender from time to time may
reasonably

-87-

--------------------------------------------------------------------------------

 

request against such other insurable hazards which at the time are commonly
insured against for property similar to the applicable Individual Property
located in or around the region in which the applicable Individual Property is
located.

(b)All insurance provided for in Section 7.1(a) hereof shall be obtained under
valid and enforceable policies (the “Policies” or in the singular, the
“Policy”), in such forms, amounts, coverages, deductibles, loss payees and
insureds, in each case, as may be satisfactory to Lender, issued by financially
sound and responsible insurance companies authorized to do business in the
province in which the applicable Individual Property is located and approved by
Lender. Such insurance companies must have a general policy rating of A or
better and a financial class of X or better by A.M. Best Company, Inc., or a
claims paying ability/financial strength rating of “A” or better by S&P (each
such insurer shall be referred to below as a “Qualified Insurer”).  Not less
than fifteen (15) days prior to the expiration dates of the Policies theretofore
furnished to Lender pursuant to Section 7.1(a), Borrower shall deliver certified
copies of the Policies marked “premium paid” or accompanied by evidence
satisfactory to Lender of payment of the premiums due thereunder (the “Insurance
Premiums”), provided, however, that in the case of renewal Policies, Borrower
may furnish Lender with binders and Acord Form 28 Certificates therefor to be
followed by the original Policies when issued.

(c)Borrower shall not obtain (or permit to be obtained) (i) any umbrella or
blanket liability or casualty Policy unless, in each case, such Policy is
approved in advance in writing by Lender, Lender’s interest is included therein
as provided in this Agreement, such Policy is issued by a Qualified Insurer and
such Policy includes such changes to the coverages and requirements set forth
herein as may be required by Lender (including, without limitation, increases to
the amount of coverages required herein) or (ii) separate insurance concurrent
in form or contributing in the event of loss with that required in Section
7.1(a) to be furnished by, or which may be reasonably required to be furnished
by, Borrower.  In the event Borrower obtains (or causes to be obtained) separate
insurance or an umbrella or a blanket Policy, Borrower shall notify Lender of
the same and shall cause complete copies of each Policy to be delivered as
required in Section 7.1(a), except binders shall be submitted in the event such
policies have not yet been issued, to be followed by complete copies of Policies
upon issuance.  Notwithstanding Lender’s approval of any umbrella or blanket
liability or casualty Policy hereunder, Lender reserves the right, in its sole
discretion, to require Borrower to obtain a separate Policy in compliance with
this Section 7.1.

(d)All Policies of insurance provided for or contemplated by Section 7.1(a)
shall name Borrower as a named insured and, in the case of liability Policies
(except for the Policies referenced in Sections 7.1(a)(v) and (xi)), shall name
Lender as an additional insured, as their respective interests may appear, and,
in the case of property damage Policies (including, but not limited to,
terrorism, rent loss, business interruption, boiler and machinery, earthquake
and flood insurance), such Policies shall contain a standard noncontributing
mortgagee clause in favor of the Collateral Agent providing that the loss
thereunder shall be payable to the Collateral Agent.

(e)All Policies of insurance provided for in Section 7.1(a) shall contain
clauses or endorsements to the effect that:

(i)With respect to the property policies, (1) the following shall in no way
affect the validity or enforceability of the Policy insofar as the Collateral
Agent is concerned:  (A)

-88-

--------------------------------------------------------------------------------

 

any act or negligence of Borrower, or of any other Person named as an insured,
(B) any foreclosure or other similar exercise of remedies and (C) the failure to
comply with the provisions of the Policy which might otherwise result in a
forfeiture of the insurance or any part thereof, (2) the property policies shall
not be cancelled without at least 30 days’ written notice to Lender, except ten
(10) days’ notice for non-payment of premium and (3) the issuer(s) of the
policies shall give written notice to Lender if the issuers elect not to renew
the policies prior to its expiration;

(ii)if obtainable by Borrower using commercially reasonable efforts, the Policy
shall not be materially changed (other than to increase the coverage provided
thereby), terminated or cancelled without at least 30 days’ written notice to
the Collateral Agent;

(iii)if obtainable by Borrower using commercially reasonable efforts, the
issuer(s) of the Policy shall give written notice to Lender (via certified mail,
postage prepaid, return receipt requested) if the Policy has not been renewed
thirty (30) days prior to its expiration;

(iv)neither the Collateral Agent nor Lender shall not be liable for any
Insurance Premiums thereon or subject to any assessments or commissions
thereunder and that the related issuer(s) waive any related claims to the
contrary;

(v)Lender, on its own behalf or on behalf of the Collateral Agent, shall, at its
option and with no obligation to do so, have the right to directly pay Insurance
Premiums in order to avoid cancellation, expiration and/or termination of the
Policy due to non-payment of Insurance Premiums; and

(vi)the Policies shall not exclude coverage for acts of terror or similar acts
of sabotage.

Borrower shall promptly forward to Lender a copy of each written notice received
by Borrower of any modification, reduction or cancellation of any of the
Policies or of any of the coverages afforded under any of the Policies.

(f)By no later than five (5) days following the expiration date of any Policies,
Borrower shall furnish to Lender a statement certified by Borrower or a
Responsible Officer of Borrower of the amounts of insurance maintained in
compliance herewith, of the risks covered by such insurance and of the insurance
company or companies which carry such insurance and, if requested by Lender,
verification of the adequacy of such insurance by an independent insurance
broker or appraiser acceptable to Lender.  Without limitation of the foregoing,
Borrower shall also comply with the foregoing within ten (10) days of written
request of Lender.  Borrower shall promptly forward to Lender a copy of each
written notice received by any Borrower Party of any modification, reduction or
cancellation of any of the Policies or of any of the coverages afforded under
any of the Policies.

(g)If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems

-89-

--------------------------------------------------------------------------------

 

appropriate, and all expenses incurred by Lender in connection with such action
or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and until paid shall be secured by the Security
Instrument and shall bear interest at the Default Rate.

(h)In the event of a foreclosure of the Security Instrument or other transfer of
title to the any Individual Property in extinguishment in whole or in part of
the Debt, all right, title and interest of Borrower in and to the Policies then
in force concerning the  applicable Individual Property and all proceeds payable
thereunder shall thereupon vest exclusively in the Collateral Agent or the
purchaser at such foreclosure or other transferee in the event of such other
transfer of title.

(i)As an alternative to the Policies required to be maintained pursuant to the
preceding provisions of this Section 7.1, Borrower will not be in default under
this Section 7.1 if Borrower maintains (or causes to be maintained) Policies
which (i) have coverages, deductibles and/or other related provisions other than
those specified above and/or (ii) are provided by insurance companies not
meeting the credit ratings requirements set forth above (any such Policy, a
“Non-Conforming Policy”), provided, that, prior to obtaining such Non-Conforming
Policies (or permitting such Non-Conforming Policies to be obtained), Borrower
shall have (1) received Lender’s prior written consent thereto and (2) confirmed
that Lender has received a Rating Agency Confirmation with respect to any such
Non-Conforming Policy.  Notwithstanding the foregoing, Lender hereby reserves
the right to deny its consent to any Non-Conforming Policy regardless of whether
or not Lender has consented to the same on any prior occasion.

(j)Borrower shall cooperate with Lender in obtaining for Lender the benefits of
any Awards or insurance proceeds lawfully or equitably payable in connection
with any Individual Property, and Lender shall be reimbursed for any expenses
incurred in connection therewith (including reasonable, actual attorneys’ fees
and disbursements, and the payment by Borrower of the expense of an appraisal on
behalf of Lender in case of a Casualty or Condemnation affecting any Individual
Property or any part thereto) out of such Awards or insurance proceeds.  Any Net
Proceeds related to such Awards or insurance proceeds shall be deposited with
Lender and held and applied in accordance with the applicable terms and
conditions hereof.

(k)Each Borrower Obligor hereby represents that the physical address(es) for
each portion of the Improvements for all purposes (including, without
limitation, insurance purposes) are as follows:

530 Martin Street, Milton, ON L9T 3H6
1207 Appleby Line, Burlington, ON L7L 5H9
2055 Cornwall Road, Oakville, ON L6J 7S2
480 South Service Road West, Oakville, ON l6K 2H4
4491 Mainway Drive, Burlington, ON L7L 7P3
4548 Dufferin Street, North York, ON M3H 5R9
3136 Mavis Road, Mississauga, ON M3H 5R9
8 Brewster Road, Brampton, ON L6T 5B7
600 Granite Court, Pickering, ON L1W 3K1
515 Centennial Road, Scarborough, ON M1C 2A5

-90-

--------------------------------------------------------------------------------

 

Casualty.

  If any Individual Property shall be damaged or destroyed, in whole or in part,
by fire or other casualty (a “Casualty”), Borrower shall give prompt notice of
such damage to Lender and shall promptly commence and diligently prosecute the
completion of the Restoration of the applicable Individual Property and
otherwise comply with the provisions of Section 7.4.  Borrower shall pay all
costs of Restoration (including, without limitation, any applicable deductibles
under the Policies) whether or not such costs are covered by the Net
Proceeds.  Lender may, but shall not be obligated to, make proof of loss if not
made promptly by Borrower.

Condemnation.

  Borrower shall promptly give Lender notice of the actual or threatened
commencement of any proceeding for the Condemnation of any Individual Property
(or any portion thereof) of which Borrower has knowledge and shall deliver to
Lender copies of any and all papers served in connection with such
proceedings.  Lender or the Collateral Agent (at the direction of the Lender)
may participate in any such proceedings, and Borrower shall from time to time
deliver to Lender and the Collateral Agent (if directed by the Lender) all
instruments requested by it to permit such participation.  Borrower shall, at
its expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings.  Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including but not
limited to any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt.  Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the
Note.  If any Individual Property or any portion thereof is taken by a
condemning authority, Borrower shall promptly commence and diligently prosecute
the Restoration of such Individual Property and otherwise comply with the
provisions of Section 7.4.  Borrower shall pay all costs of Restoration whether
or not such costs are covered by the Net Proceeds.  If any Individual Property
is sold, through foreclosure or otherwise, prior to the receipt by Lender of the
Award, Lender shall have the right, whether or not a deficiency judgment on the
Note shall have been sought, recovered or denied, to receive the Award, or a
portion thereof sufficient to pay the Debt.  Notwithstanding the foregoing or
anything to the contrary contained herein, if, in connection with any Casualty
or Condemnation, a prepayment of the Debt (in whole or in part) is required
under REMIC Requirements, (a) the applicable Net Proceeds shall be applied to
the Debt in accordance with Section 7.4(c) hereof and (b) to the extent that the
amount of the applicable Net Proceeds actually applied to the Debt in connection
therewith is insufficient under REMIC Requirements, Borrower shall, within five
(5) days of demand by Lender, prepay the principal amount of the Debt in
accordance with the applicable terms and conditions hereof in an amount equal to
such insufficiency plus the amount of any then applicable Interest Shortfall
(such prepayment, together with any related Interest Shortfall payment,
collectively, the “REMIC Payment”).  Lender may require Borrower to deliver a
REMIC Opinion in connection with each of the foregoing.

Restoration.

  The following provisions shall apply in connection with the Restoration of any
Individual Property:

-91-

--------------------------------------------------------------------------------

 

(a)If the Net Proceeds shall be less than the Restoration Threshold and the
costs of completing the Restoration shall be less than the Restoration
Threshold, the Net Proceeds will be disbursed by Lender to Borrower upon
receipt, provided that all of the conditions set forth in Section 7.4(b)(i) are
met and Borrower delivers to Lender a written undertaking to expeditiously
commence and to satisfactorily complete with due diligence the Restoration in
accordance with the terms of this Agreement.

(b)If the Net Proceeds are equal to or greater than the Restoration Threshold or
the costs of completing the Restoration are equal to or greater than the
Restoration Threshold, Lender shall make the Net Proceeds available for the
Restoration in accordance with the provisions of this Section 7.4.

(i)The Net Proceeds shall be made available for Restoration provided that each
of the following conditions are met:

(A)no Event of Default shall have occurred and be continuing;

(B)(1) in the event the Net Proceeds are insurance proceeds, such insurance
proceeds represent (i) less than 30% of the fair market value of the applicable
Individual Property as reasonably determined by Lender, and (ii) less than 30%
of the rentable area of the applicable Individual Property has been damaged,
destroyed or rendered unusable as a result of a Casualty or (2) in the event the
Net Proceeds are condemnation proceeds, such condemnation proceeds represent:
(i) less than ten percent (10%) of the fair market value of the applicable
Individual Property as reasonably determined by Lender and (ii) less than ten
percent (10%) of rentable area of the applicable Individual Property is taken,
(3) such land is located along the perimeter or periphery of the applicable
Individual Property, (4) no portion of the Improvements is located on such land,
and (5) such taking does not materially impair the existing access to the
applicable Individual Property;

(C)Leases demising in the aggregate a percentage amount equal to or greater than
75% of the total rentable space in the applicable Individual Property which has
been demised under executed and delivered Leases in effect as of the date of the
occurrence of such fire or other casualty or taking, whichever the case may be,
shall remain in full force and effect during and after the completion of the
Restoration, notwithstanding the occurrence of any such Casualty or
Condemnation, whichever the case may be, and Borrower furnishes to Lender
evidence satisfactory to Lender that all Tenants under Major Leases shall
continue to operate their respective space at the applicable Individual Property
after the completion of the Restoration;

(D)Borrower shall commence (or shall cause the commencement of) the Restoration
as soon as reasonably practicable (but in no event later than thirty (30) days
after the issuance of a building permit with respect thereto) and shall
diligently pursue the same to satisfactory completion in compliance with all
applicable Legal

-92-

--------------------------------------------------------------------------------

 

Requirements, including, without limitation, all applicable Environmental Laws,
and the applicable requirements of any applicable Property Documents;

(E)Lender shall be reasonably satisfied that any operating deficits which will
be incurred with respect to the applicable Individual Property as a result of
the occurrence of any such fire or other casualty or taking will be covered out
of (1) the Net Proceeds, (2) the insurance coverage referred to in Section
7.1(a)(iii) above, or (3) by other funds of Borrower;

(F)Lender shall be reasonably satisfied that the Net Proceeds together with any
cash or cash equivalent deposited by Borrower with Lender are sufficient to
cover the cost of the Restoration;

(G)Lender shall be reasonably satisfied that (I) upon the completion of the
Restoration, the fair market value and cash flow of the applicable Individual
Property will not be less than the fair market value and cash flow of the
applicable Individual Property as the same existed immediately prior to the
applicable Casualty or Condemnation and (II) Restoration of the Improvements on
the Land (as each existed immediately prior to the applicable casualty or
condemnation (with such changes to the Improvements as may be reasonably
acceptable to Lender (taking into account subsection (I) above)) is permitted
under applicable Legal Requirements and any applicable Property Documents;

(H)Lender shall be reasonably satisfied that the Restoration will be completed
on or before the earliest to occur of (1) six (6) months prior to the Maturity
Date, (2) six (6) months after the occurrence of such fire or other casualty or
taking, (3) the earliest date required for such completion under the terms of
any Leases and any applicable Property Documents, (4) such time as may be
required under applicable Legal Requirements or (5) the expiration of the
insurance coverage referred to in Section 7.1(a)(iii) above;

(I)Borrower and Guarantor shall execute and deliver to Lender a completion
guaranty in form and substance satisfactory to Lender and its counsel pursuant
to the provisions of which Borrower and Guarantor shall jointly and severally
guaranty to Lender the lien-free completion by Borrower of the Restoration in
accordance with the provisions of this Section 7.4(b);

(J)the applicable Individual Property and the use thereof after the Restoration
will be in compliance with and permitted under all applicable Legal Requirements
and any applicable Property Documents;

(K)the Restoration shall be done and completed in an expeditious and diligent
fashion and in compliance with all applicable Legal Requirements and any
applicable Property Documents;

(L)any applicable Property Documents will remain in full force and effect during
and after the Restoration and no Property Document Event shall occur as a result
of the applicable Casualty, Condemnation and/or Restoration; and

-93-

--------------------------------------------------------------------------------

 

(M)Lender shall be satisfied that making the Net Proceeds available for
Restoration shall be permitted pursuant to REMIC Requirements and, in that
regard, Lender may require Borrower to deliver a REMIC Opinion in connection
therewith.

(ii)The Net Proceeds shall be held by Lender and, until disbursed in accordance
with the provisions of this Section 7.4(b), shall constitute additional security
for the Debt and other obligations under this Agreement, the Security
Instrument, the Note and the other Loan Documents.  The Net Proceeds (other than
the Rent Loss Proceeds) shall be disbursed by Lender to, or as directed by,
Borrower from time to time during the course of the Restoration, upon receipt of
evidence satisfactory to Lender that (A) all materials installed and work and
labor performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with the related Restoration item have
been paid for in full, and (B) there exist no notices of pendency, stop orders,
mechanic’s or materialman’s liens or notices of intention to file same, or any
other liens or encumbrances of any nature whatsoever on any Individual Property
which have not either been fully bonded to the satisfaction of Lender and
discharged of record or in the alternative fully insured to the satisfaction of
Lender by the title company issuing the applicable Title Insurance Policy.

(iii)All plans and specifications required in connection with the Restoration
shall be subject to prior review and acceptance in all respects by Lender and by
an independent consulting engineer selected by Lender (the “Casualty
Consultant”).  Lender shall have the use of the plans and specifications and all
permits, licenses and approvals required or obtained in connection with the
Restoration.  The identity of the contractors, subcontractors and materialmen
engaged in the Restoration shall be subject to prior review and acceptance by
Lender and the Casualty Consultant.  All costs and expenses incurred by Lender
in connection with making the Net Proceeds available for the Restoration
including, without limitation, reasonable counsel fees and disbursements and the
Casualty Consultant’s fees, shall be paid by Borrower.  Borrower shall have the
right to settle all claims under the Policies jointly with Lender, provided that
(a) no Event of Default exists, (b) Borrower promptly and with commercially
reasonable diligence negotiates a settlement of any such claims and (c) the
insurer with respect to the Policy under which such claim is brought has not
raised any act of the insured as a defense to the payment of such claim.  If an
Event of Default exists, Lender shall, at its election, have the exclusive right
to settle or adjust any claims made under the Policies in the event of a
Casualty.

(iv)In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Restoration Retainage.  The term “Restoration
Retainage” as used in this Section 7.4(b) shall mean an amount equal to 10% of
the costs actually incurred for work in place as part of the Restoration, as
certified by the Casualty Consultant, until such time as the Casualty Consultant
certifies to Lender that Net Proceeds representing 50% of the required
Restoration have been disbursed.  There shall be no Restoration Retainage with
respect to costs actually incurred by Borrower for work in place in completing
the last 50% of the required Restoration.  The Restoration Retainage shall in no
event, and notwithstanding anything to the contrary set forth above in this
Section 7.4(b), be less than the amount

-94-

--------------------------------------------------------------------------------

 

actually held back by Borrower from contractors, subcontractors and materialmen
engaged in the Restoration.  The Restoration Retainage shall not be released
until the Casualty Consultant certifies to Lender that the Restoration has been
completed in accordance with the provisions of this Section 7.4(b) and that all
approvals necessary for the re-occupancy and use of the applicable Individual
Property have been obtained from all appropriate governmental and
quasi-governmental authorities, and Lender receives evidence satisfactory to
Lender that the costs of the Restoration have been paid in full or will be paid
in full out of the Restoration Retainage, provided, however, that Lender will
release the portion of the Restoration Retainage being held with respect to any
contractor, subcontractor or materialman engaged in the Restoration as of the
date upon which the Casualty Consultant certifies to Lender that the contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of the contractor’s,
subcontractor’s or materialman’s contract, and the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the title company insuring the lien of the Security
Instrument.  If required by Lender, the release of any such portion of the
Restoration Retainage shall be approved by the surety company, if any, which has
issued a payment or performance bond with respect to the contractor,
subcontractor or materialman.

(v)Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

(vi)If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made.  The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 7.4(b) shall constitute additional security for the Debt and other
obligations under this Agreement, the Security Instrument, the Note and the
other Loan Documents.

(vii)The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 7.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing under
this Agreement, the Security Instrument, the Note or any of the other Loan
Documents.

(c)All Net Proceeds not required (i) to be made available for the Restoration or
(ii) to be returned to Borrower as excess Net Proceeds pursuant to Section
7.4(b)(vii) shall be retained and applied by Lender toward the payment of the
Debt whether or not then due and payable in

-95-

--------------------------------------------------------------------------------

 

such order, priority and proportions as Lender in its discretion shall deem
proper.  If Lender shall receive and retain Net Proceeds, the lien of the
Security Instrument shall be reduced only by the amount thereof received and
retained by Lender and actually applied by Lender in reduction of the Debt.

(d)In addition to the foregoing, in connection with any partial Condemnation or
any Casualty, if (i) the estimated Net Proceeds shall be equal to or greater
than sixty percent (60%) of the Allocated Loan Amount in respect of the
applicable Individual Property, or (ii) provided no Event of Default shall be
continuing, any Net Proceeds shall be equal to or greater than the Restoration
Threshold and after Borrower shall have used commercially reasonable efforts to
satisfy each of the other conditions set forth in Section 7.4(b)(i) Borrower
shall be unable to satisfy all such conditions and Lender does not disburse the
Net Proceeds to Borrower for Restoration, then Borrower shall have the right,
but not the obligation, regardless of the provisions of Section 2.7(a) hereof,
to elect not to proceed with a Restoration and to prepay the Release Price of
the applicable Individual Property (a “Casualty/Condemnation Prepayment”)
utilizing the Net Proceeds (together with other funds of the Borrower if such
Net Proceeds are less than the Release Price) and obtain the release of the
applicable Individual Property from the Lien of the Security Instrument thereon
and related Loan Documents, provided that (i) Borrower shall have satisfied the
requirements of Section 2.14 hereof), (ii) Borrower shall consummate the
Casualty/Condemnation Prepayment on or before the second Payment Date occurring
following date the Net Proceeds shall be available to Borrower for such
Casualty/Condemnation Prepayment and (iii) Borrower shall pay to Lender,
concurrently with making such Casualty/Condemnation Prepayment, any other
amounts required pursuant to Section 2.7(b) hereof.  

ARTICLE 8

RESERVE FUNDS

Section 8.1Immediate Repair Funds.

(a)Borrower shall perform the repairs at the Property as set forth on Schedule
IV hereto (all such repairs are hereinafter referred to as “Immediate Repairs”)
and shall complete each of the Immediate Repairs on or before the respective
deadline for each repair as set forth on Schedule IV hereto (as such deadlines
may be extended by Lender in its sole discretion).  On the Closing Date,
Borrower shall deposit into an Eligible Account held by Lender or Servicer (the
“Immediate Repair Account”) an amount equal to $23.747.50, such amount
representing 115% of the estimated costs of the Immediate Repairs.  Amounts
deposited pursuant to this Section 8.1 are referred to herein as the “Immediate
Repair Funds”.

(b)Lender shall disburse to Borrower the Immediate Repair Funds upon
satisfaction by Borrower of each of the following conditions: (i) Borrower shall
submit a request for payment to Lender at least ten (10) days prior to the date
on which Borrower requests such payment be made and specifies the Immediate
Repairs to be paid; (ii) on the date such request is received by Lender and on
the date such payment is to be made, no Event of Default shall exist and remain
uncured; (iii) Lender shall have received a certificate from Borrower (A)
stating that all Immediate Repairs to be funded by the requested disbursement
have been completed in a good and workmanlike manner and in accordance with all
applicable Legal Requirements, such certificate

-96-

--------------------------------------------------------------------------------

 

to be accompanied by a copy of any license, permit or other approval by any
Governmental Authority required in connection with the Immediate Repairs, (B)
identifying each Person that supplied materials or labor in connection with the
Immediate Repairs to be funded by the requested disbursement, and (C) stating
that each such Person has been paid in full or will be paid in full upon such
disbursement, such certificate to be accompanied by lien waivers, invoices
and/or other evidence of payment satisfactory to Lender; (iv) at Lender’s
option, if the cost of the Immediate Repairs exceeds $25,000, a title search for
the applicable Individual Property indicating that the applicable Individual
Property is free from all liens, claims and other encumbrances other than
Permitted Encumbrances; (v) at Lender’s option, if the cost of the Immediate
Repairs exceeds $25,000, Lender shall have received a report satisfactory to
Lender in its reasonable discretion from an architect or engineer approved by
Lender in respect of such architect or engineer’s inspection of the required
repairs; and (vi) Lender shall have received such other evidence as Lender shall
reasonably request that the Immediate Repairs to be funded by the requested
disbursement have been completed and are paid for or will be paid upon such
disbursement to Borrower.  Lender shall not be required to disburse Immediate
Repair Funds more frequently than once each calendar month nor in an amount less
than the Minimum Disbursement Amount (or a lesser amount if the total Immediate
Repair Funds is less than the Minimum Disbursement Amount, in which case only
one disbursement of the amount remaining in the account shall be made).

Section 8.2Replacement Reserve Funds.

(a)Borrower shall deposit into an Eligible Account held by Lender or Servicer
(the “Replacement Reserve Account”) on each Monthly Payment Date an amount equal
to $10,553.61 (the “Replacement Reserve Monthly Deposit”) for the
Replacements.  Amounts deposited pursuant to this Section 8.2 are referred to
herein as the “Replacement Reserve Funds”.  Lender may reassess its estimate of
the amount necessary for Replacements from time to time and, and may require
Borrower to increase the monthly deposits required pursuant to this Section 8.2
upon thirty (30) days notice to Borrower if Lender determines in its reasonable
discretion that an increase is necessary to maintain proper operation of the
Property.

(b)Lender shall disburse Replacement Reserve Funds only for
Replacements.  Lender shall disburse to Borrower the Replacement Reserve Funds
upon satisfaction by Borrower of each of the following conditions: (i) Borrower
shall submit a request for payment to Lender at least ten (10) days prior to the
date on which Borrower requests such payment be made and specifies the
Replacements to be paid; (ii) on the date such request is received by Lender and
on the date such payment is to be made, no Event of Default shall exist and
remain uncured, (iii) Lender shall have received a certificate from Borrower (A)
stating that the items to be funded by the requested disbursement are
Replacements, (B) stating that all Replacements at the applicable Individual
Property to be funded by the requested disbursement have been completed in a
good and workmanlike manner and in accordance with all applicable Legal
Requirements, such certificate to be accompanied by a copy of any license,
permit or other approval required by any Governmental Authority in connection
with the Replacements, (C) identifying each Person that supplied materials or
labor in connection with the Replacements to be funded by the requested
disbursement and (D) stating that each such Person has been paid in full or will
be paid in full upon such disbursement, such certificate to be accompanied by
lien waivers, invoices and/or other evidence of payment satisfactory to Lender;
(iv) at Lender’s option, if the cost of any individual

-97-

--------------------------------------------------------------------------------

 

Replacement exceeds $25,000, a title search for the applicable Individual
Property indicating that the applicable Individual Property is free from all
liens, claims and other encumbrances other than Permitted Encumbrances; (v) at
Lender’s option, if the cost of any individual Replacement exceeds $25,000,
Lender shall have received a report satisfactory to Lender in its reasonable
discretion from an architect or engineer approved by Lender in respect of such
architect or engineer’s inspection of the required repairs; and (vi) Lender
shall have received such other evidence as Lender shall reasonably request that
the Replacements at the applicable Individual Property to be funded by the
requested disbursement have been completed and are paid for or will be paid upon
such disbursement to Borrower.  Lender shall not be required to disburse
Replacement Reserve Funds more frequently than once each calendar month nor in
an amount less than the Minimum Disbursement Amount (or a lesser amount if the
total amount of Replacement Reserve Funds is less than the Minimum Disbursement
Amount, in which case only one disbursement of the amount remaining in the
account shall be made).

(c)Nothing in this Section 8.2 shall (i) make Lender responsible for making or
completing the Replacements; (ii) require Lender to expend funds in addition to
the Replacement Reserve Funds to complete any Replacements; (iii) obligate
Lender to proceed with the Replacements; or (iv) obligate Lender to demand from
Borrower additional sums to complete any Replacements.

(d)Borrower shall permit Lender and Lender’s agents and representatives
(including, without limitation, Lender’s engineer, architect, or inspector) or
third parties to enter onto the applicable Individual Property during normal
business hours (subject to the rights of Tenants under their Leases) to inspect
the progress of any Replacements and all materials being used in connection
therewith and to examine all plans and shop drawings relating to such
Replacements.  Borrower shall cause all contractors and subcontractors to
cooperate with Lender or Lender’s representatives or such other Persons
described above in connection with inspections described in this Section.

Section 8.3Environmental Report Funds.   On the Closing Date, Borrower shall
deposit into an Eligible Account held by Lender or Servicer (the “Environmental
Report Account”) an amount equal to $73,700.00, such amount representing the
estimated costs of Phase II Environmental Site Assessments for the Individual
Properties located at (a) 4548 Dufferin Street, North York, Ontario, (b) 530
Martin Street, Milton, Ontario, and (c) 4491 Mainway Drive, Burlington,
Ontario.  Amounts deposited pursuant to this Section 8.3 are referred to herein
as the “Environmental Report Funds”. Lender shall disburse Environmental Report
Funds to Borrower to pay for the cost of the applicable Phase II Environmental
Site Assessment upon satisfaction of each of the following conditions: (i)
Borrower shall submit a request for payment to Lender at least ten (10) days
prior to the date on which Borrower requests such payment be made and specifies
the Phase II Environmental Site Assessment to be paid, (ii) Borrower shall
deliver to Lender a Phase II Environmental Site Assessment in form and substance
acceptable to Lender, (iii) no Event of Default shall exist and remain uncured,
(iv) Borrower shall deliver to Lender a guaranty or letter of credit in
accordance with Section 4 of that certain Post-Closing Letter, and (v) Borrower
shall deliver to Lender an invoice for the applicable Phase II Environmental
Site Assessment and other third party costs related thereto.

-98-

--------------------------------------------------------------------------------

 

Operating Expense Funds.

  On each Monthly Payment Date occurring on and after the occurrence and during
the continuance of a Trigger Period, Borrower shall deposit (or shall cause
there to be deposited) into an Eligible Account held by Lender or Servicer (the
“Operating Expense Account”) an amount equal to the aggregate amount of Approved
Operating Expenses and Approved Extraordinary Expenses to be incurred by
Borrower for the then current Interest Accrual Period (such amount, the “Op Ex
Monthly Deposit”).  Amounts deposited pursuant to this Section 8.4 are referred
to herein as the “Operating Expense Funds”.  Provided no Event of Default has
occurred and is continuing, Lender shall disburse the Operating Expense Funds to
Borrower to pay Approved Operating Expenses and/or Approved Extraordinary
Expenses upon Borrower’s request (which such request shall be accompanied by an
Officer’s Certificate detailing the applicable expenses to which the requested
disbursement relates and attesting that such expense shall be paid with the
requested disbursement).

Excess Cash Flow Funds.

  On each Monthly Payment Date occurring on and after the occurrence and during
the continuance of a Trigger Period, Borrower shall deposit (or cause to be
deposited) into an Eligible Account with Lender or Servicer (the “Excess Cash
Flow Account”) an amount equal to the Excess Cash Flow generated by the Property
for the immediately preceding Interest Accrual Period (each such monthly deposit
being herein referred to as the “Monthly Excess Cash Flow Deposits” and the
amounts on deposit in the Excess Cash Flow Account being herein referred to as
the “Excess Cash Flow Funds”).  Provided no Event of Default has occurred and is
continuing, any Excess Cash Flow Funds remaining in the Excess Cash Flow Account
shall be disbursed to Borrower upon the expiration of any Trigger Period in
accordance with the applicable terms and conditions hereof.

Tax and Insurance Funds.

  In addition to the initial deposits with respect to Taxes and, if applicable,
Insurance Premiums made by Borrower to Lender on the Closing Date to be held in
Eligible Accounts by Lender or Servicer and hereinafter respectively referred to
as the “Tax Account” and the “Insurance Account”, Borrower shall pay (or cause
to be paid) to Lender on each Monthly Payment Date (a) one-twelfth of an amount
which would be sufficient to pay the Taxes payable, or reasonably estimated by
Lender to be payable, during the next ensuing twelve (12) months assuming that
said Taxes are to be paid in full on the Tax Payment Date (the “Monthly Tax
Deposit”), each of which such deposits shall be held in the Tax Account, and (b)
one-twelfth of an amount which would be sufficient to pay the Insurance Premiums
due for the renewal of the coverage afforded by the Policies upon the expiration
thereof (the “Monthly Insurance Deposit”), each of which such deposits shall be
held in the Insurance Account (amounts held in the Tax Account and the Insurance
Account are collectively herein referred to as the “Tax and Insurance
Funds”).  In the event Lender shall elect, after the Closing Date, to collect
payments in escrow for Insurance Premiums or Taxes, Borrower shall make a True
Up Payment with respect to the same into the applicable Reserve
Account.  Additionally, if, at any time, Lender reasonably determines that
amounts on deposit in or scheduled to be deposited in (i) the Tax Account will
be insufficient to pay all applicable Taxes in full on the Tax Payment Date
and/or (ii) the Insurance Account will be insufficient to pay all applicable
Insurance Premiums in full on the Insurance Payment Date, Borrower shall make a
True Up Payment with respect to such insufficiency into the applicable Reserve
Account.  Borrower agrees to notify Lender immediately of any changes to the
amounts, schedules and instructions for payment of any Taxes and Insurance
Premiums of which it has or obtains knowledge and authorizes Lender or its agent
to obtain the bills for Taxes directly from the appropriate taxing
authority.  Provided there are sufficient

-99-

--------------------------------------------------------------------------------

 

amounts in the Tax Account and Insurance Account, respectively, and no Event of
Default exists, Lender shall be obligated to pay the Taxes and Insurance
Premiums as they become due on their respective due dates on behalf of Borrower
by applying the Tax and Insurance Funds to the payment of such Taxes and
Insurance Premiums.  If the amount of the Tax and Insurance Funds shall exceed
the amounts due for Taxes and Insurance Premiums pursuant to Sections 4.5 and
7.1 hereof, Lender shall return any excess to Borrower or credit such excess
against future payments to be made to the Tax and Insurance Funds.  

Section 8.7The Accounts Generally.

(a)Borrower grants to Lender a first-priority perfected security interest in
each of the Accounts and any and all sums now or hereafter deposited in the
Accounts as additional security for payment of the Debt.  Until expended or
applied in accordance herewith, the Accounts and the funds deposited therein
shall constitute additional security for the Debt.  Borrower acknowledges and
agrees that the Accounts are subject to the sole dominion, control and
discretion of Lender, its authorized agents or designees, subject to the terms
hereof, and Borrower shall have no right of withdrawal with respect to any
Account except with the prior written consent of Lender or as otherwise provided
herein.  The funds on deposit in the Accounts shall not constitute trust funds
and may be commingled with other monies held by Lender.  Notwithstanding
anything to the contrary contained herein, unless otherwise consented to in
writing by Lender, Borrower shall only be permitted to request (and Lender shall
only be required to disburse) Reserve Funds on account of the liabilities,
costs, work and other matters (as applicable) for which said sums were
originally reserved hereunder, in each case, as reasonably determined by Lender.

(b)Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in the Accounts or the
sums deposited therein or permit any lien to attach thereto, or any levy to be
made thereon, or any PPSA financing statements or UCC-1 Financing Statements,
except those naming Lender as the secured party, to be filed with respect
thereto.  Borrower hereby authorizes Lender to file a financing statement or
statements under the PPSA and the UCC in connection with any of the Accounts and
the Account Collateral in the form required to properly perfect Lender’s
security interest therein.  Borrower agrees that at any time and from time to
time, at the expense of Borrower, Borrower will promptly execute and deliver all
further instruments and documents, and take all further action, that may be
reasonably necessary or desirable, or that Lender may reasonably request, in
order to perfect and protect any security interest granted or purported to be
granted hereby (including, without limitation, any security interest in and to
any Permitted Investments) or to enable Lender to exercise and enforce its
rights and remedies hereunder with respect to any Account or Account Collateral.

(c)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon the occurrence and during the continuance of an Event of
Default, without notice from Lender or Servicer (i) Borrower shall have no
rights in respect of the Accounts, (ii) Lender may liquidate and transfer any
amounts then invested in Permitted Investments pursuant to the applicable terms
hereof to the Accounts or reinvest such amounts in other Permitted Investments
as Lender may reasonably determine is necessary to perfect or protect any
security interest granted or purported to be granted hereby or pursuant to the
other Loan Documents or to enable Lender to exercise and enforce Lender’s rights
and remedies hereunder or under any other Loan Document with respect to any
Account or any Account Collateral, and (iii) Lender shall have all rights and

-100-

--------------------------------------------------------------------------------

 

remedies with respect to the Accounts and the amounts on deposit therein and the
Account Collateral as described in this Agreement and in the Security
Instrument, in addition to all of the rights and remedies available to a secured
party under the PPSA or the UCC, and, notwithstanding anything to the contrary
contained in this Agreement or in the Security Instrument, may apply the amounts
of such Accounts as Lender determines in its sole discretion including, but not
limited to, payment of the Debt.

(d)The insufficiency of funds on deposit in the Accounts shall not absolve
Borrower of the obligation to make any payments, as and when due pursuant to
this Agreement and the other Loan Documents, and such obligations shall be
separate and independent, and not conditioned on any event or circumstance
whatsoever.

(e)Borrower shall indemnify Lender and hold Lender harmless from and against any
and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys fees and expenses) arising from or in any way connected with the
Accounts, the sums deposited therein or the performance of the obligations for
which the Accounts were established, except to the extent arising from the gross
negligence or willful misconduct of Lender, its agents or employees.  Borrower
shall assign to Lender all rights and claims Borrower may have against all
Persons supplying labor, materials or other services which are to be paid from
or secured by the Accounts; provided, however, that Lender may not pursue any
such right or claim unless an Event of Default has occurred and remains uncured.

(f)Borrower and Lender (or Servicer on behalf of Lender) shall maintain each
applicable Account as an Eligible Account, except as otherwise expressly agreed
to in writing by Lender.  In the event that Lender or Servicer no longer
satisfies the criteria for an Eligible Institution, Borrower shall cooperate
with Lender in transferring the applicable Accounts to an institution that
satisfies such criteria.  Borrower hereby grants Lender power of attorney
(irrevocable for so long as the Loan is outstanding) with respect to any such
transfers and the establishment of accounts with a successor institution.

(g)Interest accrued on any Account shall not be required to be remitted either
to Borrower or to any Account and may instead be retained by Lender.

(h)Intentionally Omitted.

(i)Borrower acknowledges and agrees that it solely shall be, and shall at all
times remain, liable to Lender or Servicer for all fees, charges, costs and
expenses in connection with the Accounts as provided in this Agreement and the
enforcement hereof, including, without limitation, any reasonable monthly or
annual fees or charges as may be assessed by Lender or Servicer in connection
with the administration of the Accounts and the reasonable fees and expenses of
legal counsel to Lender and Servicer as needed to enforce, protect or preserve
the rights and remedies of Lender and/or Servicer under this Agreement.

-101-

--------------------------------------------------------------------------------

 

ARTICLE 9

CASH MANAGEMENT

Section 9.1Establishment of Certain Accounts.

(a)Borrower shall, simultaneously herewith, establish certain Eligible Accounts
(collectively, the “Restricted Account”) pursuant to the Restricted Account
Agreement in the name of Borrower for the sole and exclusive benefit of Lender
into which Borrower and Solar ULC shall deposit, or cause to be deposited, all
revenue generated by the Property (and into which Borrower shall direct each of
the credit card companies with which Borrower has entered into merchant
agreements (collectively, “Credit Card Companies”) to deposit all credit card
receipts with respect to the Property (net of any expenses charged for such
processing).  Pursuant to the Restricted Account Agreement, funds on deposit in
the Restricted Account shall be transferred on each Business Day to or at the
direction of Borrower unless a Trigger Period exists, in which case such funds
shall be transferred on each Business Day to the Cash Management Account.

(b)Upon the first occurrence of a Trigger Period, Lender, on Borrower’s behalf,
shall establish an Eligible Account (the “Cash Management Account”) with Cash
Management Bank in the name of Borrower for the sole and exclusive benefit of
Lender. Upon the first occurrence of a Trigger Period, Lender, on Borrower’s
behalf, shall also establish with Lender or Servicer an Eligible Account into
which Borrower shall deposit, or cause to be deposited on a monthly basis but
only during the continuance of the Trigger Period the amounts required for the
payment of monthly debt service under the Loan (the “Debt Service Account”).

Section 9.2Deposits into the Restricted Account; Maintenance of Restricted
Account.  

(a)Each Individual Borrower represents, warrants and covenants that, so long as
the Debt remains outstanding, (i) such Individual Borrower shall, or shall cause
Manager to, immediately deposit all revenue derived from the applicable
Individual Property and received by such Individual Borrower or Manager, as the
case may be, into the Restricted Account; (ii) such Individual Borrower shall
instruct Manager to immediately deposit (A) all revenue derived from the
applicable Individual Property collected by Manager, if any, pursuant to the
Management Agreement (or otherwise) into the Restricted Account and (B) all
funds otherwise payable to such Individual Borrower by Manager pursuant to the
Management Agreement (or otherwise in connection with the applicable Individual
Property) into the Restricted Account; (iii) (A) on or before the Closing Date,
such Individual Borrower shall have sent (and hereby represents that it has
sent) a notice, substantially in the form of Exhibit A attached hereto, to all
Tenants under Commercial Leases now occupying space at the applicable Individual
Property directing them to pay all rent and other sums due under the Lease to
which they are a party into the Restricted Account (such notice, the “Tenant
Direction Notice”), (B) simultaneously with the execution of any Commercial
Lease entered into on or after the date hereof in accordance with the applicable
terms and conditions hereof, such Individual Borrower shall furnish each Tenant
under each such Commercial Lease the Tenant Direction Notice and (C) Borrower
shall continue to send the aforesaid Tenant Direction Notices until each
addressee thereof complies with the terms thereof; (iv) on or before the Closing
Date, such Individual Borrower shall instruct each of the Credit Card

-102-

--------------------------------------------------------------------------------

 

Companies that all credit card receipts with respect to each Individual Property
owned by such Individual Borrower (net of any expenses charged for such
processing) received by such Credit Card Companies shall be transferred by such
Credit Card Companies by wire transfer or the ACH system to the applicable
Restricted Account Bank for such Individual Property pursuant to an instruction
letter in the form of Exhibit B attached hereto (the “Credit Card Company
Payment Direction Letter”), (B) simultaneously with the execution of any future
merchant agreements with any Credit Card Companies entered into on or after the
date hereof, such Individual Borrower shall furnish to such Credit Card Company
a Credit Card Company Payment Direction Letter, and (C) such Individual Borrower
shall continue to send the aforesaid Credit Card Payment Direction Letters until
each addressee thereof complies with the terms thereof; (v) there shall be no
other accounts maintained by such Individual Borrower or any other Person into
which revenues from the ownership and operation of any Individual Property are
directly deposited; and (vi) neither such Individual Borrower nor any other
Person shall open any other such account with respect to the direct deposit of
income in connection with any Individual Property.  Until deposited into the
Restricted Account, any Rents and other revenues from any Individual Property
held by any Individual Borrower shall be deemed to be collateral and shall be
held in trust by it for the benefit of Lender pursuant to the Security
Instrument and shall not be commingled with any other funds or property of any
Individual Borrower.  Each Individual Borrower warrants and covenants that it
shall not rescind, withdraw or change any notices or instructions required to be
sent by it pursuant to this Section 9.2 without Lender’s prior written consent.

(b)Solar ULC represents, warrants and covenants that, so long as the Debt
remains outstanding, (i) Solar ULC shall immediately deposit all revenue derived
from the applicable Individual Property and received by Solar ULC into the
Restricted Account; (ii) Solar ULC shall cause each tenant or contractor, as
applicable, under the Solar Documents to pay all rent and other sums due under
the Solar Documents into the Restricted Account; (iii) there shall be no other
accounts maintained by Solar ULC or any other Person into which revenues from
the ownership and operation of any Individual Property are directly deposited;
and (iv) neither Solar ULC nor any other Person shall open any other such
account with respect to the direct deposit of income in connection with any
Individual Property.  Until deposited into the Restricted Account, any Rents and
other revenues from any Individual Property held by Solar ULC shall be deemed to
be collateral and shall be held in trust by it for the benefit of Lender
pursuant to the Security Instrument and shall not be commingled with any other
funds or property of Solar ULC.  

(c)Borrower shall maintain the Restricted Account, which Restricted Account
shall be under the sole dominion and control of Lender (subject to the terms
hereof and of the Restricted Account Agreement).  The Restricted Account shall
have a title evidencing the foregoing in a manner reasonably acceptable to
Lender.  Borrower hereby grants to Lender a first-priority security interest in
the Restricted Account and all deposits at any time contained therein and the
proceeds thereof and will take all actions necessary to maintain in favor of
Lender a perfected first priority security interest in the Restricted
Account.  Borrower hereby authorizes Lender to file PPSA or UCC Financing
Statements, as applicable, and continuations thereof to perfect Lender’s
security interest in the Restricted Account and all deposits at any time
contained therein and the proceeds thereof.  All costs and expenses for
establishing and maintaining the Restricted Account (or any successor thereto)
shall be paid by Borrower and Solar ULC.  All monies now or hereafter deposited
into the Restricted Account shall be deemed additional security for the
Debt.  Borrower and Solar ULC shall pay all sums due under and otherwise comply
with the Restricted Account

-103-

--------------------------------------------------------------------------------

 

Agreement.  Neither Borrower nor Solar ULC shall alter or modify either the
Restricted Account or the Restricted Account Agreement, in each case without the
prior written consent of Lender.  The Restricted Account Agreement shall provide
(and Borrower and Solar ULC shall provide) Lender online access to bank and
other financial statements relating to the Restricted Account (including,
without limitation, a listing of the receipts being collected therein).  In
connection with any Secondary Market Transaction, Lender shall have the right to
cause the Restricted Account to be entitled with such other designation as
Lender may select to reflect an assignment or transfer of Lender’s rights and/or
interests with respect to the Restricted Account.  Lender shall provide
Borrower  and Solar ULC with prompt written notice of any such renaming of the
Restricted Account.  Neither Borrower nor Solar ULC shall further pledge, assign
or grant any security interest in the Restricted Account or the monies deposited
therein or permit any lien or encumbrance to attach thereto, or any levy to be
made thereon, or any UCC or PPSA Financing Statements, as applicable, except
those naming Lender as the secured party, to be filed with respect thereto.  The
Restricted Account (i) shall be an Eligible Account and (ii) shall not be
commingled with other monies held by Borrower, Solar ULC or Bank.  Upon (A) Bank
ceasing to be an Eligible Institution, (B) the Restricted Account ceasing to be
an Eligible Account, (C) any resignation by Bank or termination of the
Restricted Account Agreement by Bank or Lender and/or (D) the occurrence and
continuance of an Event of Default, Borrower and Solar ULC shall, within fifteen
(15) days of Lender’s request, (1) terminate the existing Restricted Account
Agreement, (2) appoint a new Bank (which such Bank shall (I) be an Eligible
Institution, (II) other than during the continuance of an Event of Default, be
selected by Borrower and approved by Lender and (III) during the continuance of
an Event of Default, be selected by Lender), (3) cause such Bank to open a new
Restricted Account (which such account shall be an Eligible Account) and enter
into a new Restricted Account Agreement with Lender on substantially the same
terms and conditions as the previous Restricted Account Agreement, (4) send new
Tenant Direction Notices and the other notices required pursuant to the terms
hereof relating to such new Restricted Account Agreement and Restricted Account,
and (5) send new Credit Card Payment Direction Letters and the other notices
required pursuant to the terms hereof relating to such new Restricted Account
Agreement and Restricted Account.  Each of Borrower and Solar ULC constitutes
and appoints Lender its true and lawful attorney-in-fact with full power of
substitution to complete or undertake any action required of Borrower or Solar
ULC under this Section 9.2 in the name of Borrower or Solar ULC, as applicable,
in the event Borrower or Solar ULC fails to do the same.  Such power of attorney
shall be deemed to be a power coupled with an interest and cannot be revoked.

Disbursements from the Cash Management Account.

  Following the occurrence and during the continuance of a Trigger Period, on
each Monthly Payment Date (except during the continuance of an Event to Default
(and in such event, at the sole option of Lender), Lender or Servicer, as
applicable, shall allocate all funds, if any, on deposit in the Cash Management
Account and disburse such funds in the following amounts and order of priority:

(a)First, funds sufficient to pay the Monthly Tax Deposit due for the then
applicable Monthly Payment Date, if any, shall be deposited in the Tax Account;

(b)Second, funds sufficient to pay the Monthly Insurance Deposit due for the
then applicable Monthly Payment Date, if any, shall be deposited in the
Insurance Account;

-104-

--------------------------------------------------------------------------------

 

(c)Third, funds sufficient to pay any interest accruing at the Default Rate and
late payment charges, if any, shall be deposited into the Debt Service Account;

(d)Fourth, funds sufficient to pay the Debt Service due on the then applicable
Monthly Payment Date (without duplication of any portion thereof already
deposited therein under subsection (c) above) shall be deposited in the Debt
Service Account;

(e)Fifth, funds sufficient to pay the Replacement Reserve Monthly Deposit for
the then applicable Monthly Payment Date, if any, shall be deposited in the
Replacement Reserve Account;

(f)Sixth, funds sufficient to pay any other amounts due and owing to Lender, the
Collateral Agent and/or Servicer pursuant to the terms hereof and/or of the
other Loan Documents, if any, shall be deposited with or as directed by Lender;

(g)Seventh, funds sufficient to pay the Op Ex Monthly Deposit for the then
applicable Monthly Payment Date, if any, shall be deposited in the Operating
Expense Account; and

(h)Eighth, all amounts remaining in the Cash Management Account after deposits
for items (a) through (g) above (“Excess Cash Flow”) shall be deposited into the
Excess Cash Flow Account.

Withdrawals from the Debt Service Account.

  Prior to the occurrence and continuance of an Event of Default, funds on
deposit in the Debt Service Account, if any, shall be used to pay Debt Service
when due, together with any late payment charges.  

Payments Received Under this Agreement.

  Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, provided no Event of Default has occurred and is
continuing, Borrower’s obligations with respect to the monthly payment of Debt
Service and amounts due for the Reserve Accounts shall (provided Lender is not
prohibited from withdrawing or applying any funds in the applicable Accounts by
operation of law or otherwise) be deemed satisfied to the extent sufficient
amounts are deposited in applicable Accounts to satisfy such obligations on the
dates each such payment is required, regardless of whether any of such amounts
are so applied by Lender.

ARTICLE 10

EVENTS OF DEFAULT; REMEDIES

Section 10.1Event of Default.

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

(a)if (A) any monthly Debt Service payment or the payment due on the Maturity
Date is not paid when due, (B) any deposit to any of the Accounts required
hereunder or under the other Loan Documents is not paid within three (3) days
after such deposit is due or (C) any other portion

-105-

--------------------------------------------------------------------------------

 

of the Debt is not paid when due and such non-payment continues for five (5)
days following notice to Borrower that the same is due and payable;

(b)if any of the Taxes or Other Charges are not paid when the same are due and
payable except to the extent (A) sums sufficient to pay the Taxes or Other
Charges in question had been reserved hereunder prior to the applicable due date
for the Taxes or Other Charges in question for the express purpose of paying the
Taxes or Other Charges in question and Lender failed to pay the Taxes or Other
Charges in question when required hereunder, (B) Lender’s access to such sums
was not restricted or constrained in any manner and (C) no Event of Default was
continuing;

(c)if the Policies are not kept in full force and effect or if evidence of the
same is not delivered to Lender as provided in Section 7.1 hereof;

(d)if any of the representations or covenants contained in Article 5, Article 6,
Section 3.35 or Section 4.22 hereof or in the Property Document Provisions are
breached or violated;

(e)if any representation or warranty made herein, in the Guaranty or in the
Environmental Indemnity or in any other guaranty, or in any certificate, report,
financial statement or other instrument or document furnished to Lender in
connection with the Loan shall have been false or misleading in any material
adverse respect when made;

(f)if (i) any Borrower Obligor, any SPE Component Entity, any Affiliated Manager
or Guarantor shall commence any case, proceeding or other action (A) under any
Creditors Rights Laws seeking to have an order for relief entered with respect
to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, liquidation or dissolution, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Borrower Obligor or any
managing member or general partner of any Borrower Obligor, any SPE Component
Entity, any Affiliated Manager or Guarantor shall make a general assignment for
the benefit of its creditors; (ii) there shall be commenced against any Borrower
Obligor or any managing member or general partner of any Borrower Obligor, any
SPE Component Entity, any Affiliated Manager or Guarantor any case, proceeding
or other action of a nature referred to in clause (i) above (other than any
case, action or proceeding already constituting an Event of Default by operation
of the other provisions of this subsection) which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of sixty (60) days; (iii)
there shall be commenced against any Borrower Obligor, any SPE Component Entity,
any Affiliated Manager or Guarantor any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets (other than any case, action
or proceeding already constituting an Event of Default by operation of the other
provisions of this subsection) which results in the entry of any order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; (iv) any Borrower
Obligor, any SPE Component Entity, any Affiliated Manager or Guarantor shall
take any action in furtherance of, in collusion with respect to, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; (v) any Borrower Obligor, any SPE Component
Entity, any Affiliated Manager or Guarantor shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; (vi) any Restricted Party is substantively

-106-

--------------------------------------------------------------------------------

 

consolidated with any other entity in connection with any proceeding under the
Bankruptcy Code, BIA, the CCAA or any other Creditors Rights Laws involving
Guarantor or its subsidiaries; or (vii) a Bankruptcy Event occurs;

(g)if any Borrower Obligor shall be in default beyond applicable notice and
grace periods under any other mortgage or other security agreement covering any
part of any Individual Property whether it be superior or junior in lien to the
Security Instrument;

(h)if any Individual Property becomes subject to any mechanic’s, materialman’s
or other lien other than a lien for any Taxes not then due and payable and the
lien shall remain undischarged of record (by payment, bonding or otherwise) for
a period of thirty (30) days;

(i)if any federal tax lien is filed against any Borrower Obligor, any SPE
Component Entity, Guarantor or any Individual Property and the same is not
discharged of record (by payment, bonding or otherwise) within thirty (30) days
after same is filed;

(j)if Borrower shall fail to deliver to Lender, within ten (10) days after
request by Lender, the estoppel certificates required by Section 4.13(a) or (c)
hereof;

(k)if any default occurs under any guaranty or indemnity executed in connection
herewith (including, without limitation, the Environmental Indemnity and/or the
Guaranty) and such default continues after the expiration of applicable grace
periods, if any;

(l)if any of the assumptions contained in the Non-Consolidation Opinion, or in
any New Non-Consolidation Opinion (including, without limitation, in any
schedules thereto and/or certificates delivered in connection therewith) are
untrue or shall become untrue in any material respect;

(m)if any Individual Borrower defaults under the Management Agreement beyond the
expiration of applicable notice and grace periods, if any, thereunder or if the
Management Agreement is canceled, terminated or surrendered, expires pursuant to
its terms or otherwise ceased to be in full force and effect, unless, in each
such case, such Individual Borrower, contemporaneously with such cancellation,
termination, surrender, expiration or cessation, enters into a Qualified
Management Agreement with a Qualified Manager in accordance with the applicable
terms and provisions hereof;

(n)if Borrower fails to appoint a New Manager upon the request of Lender and/or
fails to comply with any limitations on instructing the Manager, each as
required by and in accordance with, as applicable, the terms and provisions of,
this Agreement, the Assignment of Management Agreement and the Security
Instrument;

(o)if any representation and/or covenant herein relating to ERISA matters is
breached;

(p)if (A) any Individual Borrower shall fail (beyond any applicable notice or
grace period) to pay any rent, additional rent or other charges payable under
any Property Document as and when payable thereunder, (B) any Individual
Borrower defaults under the Property Documents beyond the expiration of
applicable notice and grace periods, if any, thereunder, (C) any of the Property
Documents are amended, supplemented, replaced, restated or otherwise modified
without

-107-

--------------------------------------------------------------------------------

 

Lender’s prior written consent or if any Individual Borrower consents to a
transfer of any party’s interest thereunder without Lender’s prior written
consent, (D) any Property Document and/or the estate created thereunder is
canceled, rejected, terminated, surrendered or expires pursuant to its terms,
unless in such case the applicable Individual Borrower enters into a replacement
thereof in accordance with the applicable terms and provisions hereof or (E) a
Property Document Event occurs;

(q)if Borrower shall fail to observe, perform or discharge any of Borrower’s
obligations, covenants, conditions or agreements under the Interest Rate Cap
Agreement and otherwise comply with the covenants set forth in Section 2.8
hereof;

(r)With respect to any default or breach of any term, covenant or condition of
this Agreement not specified in subsections (a) through (q) above or not
otherwise specifically specified as an Event of Default in this Agreement, if
the same is not cured (i) within ten (10) days after notice from Lender (in the
case of any default which can be cured by the payment of a sum of money) or (ii)
for thirty (30) days after notice from Lender (in the case of any other default
or breach); provided, that, with respect to any default or breach specified in
subsection (ii), if the same cannot reasonably be cured within such thirty (30)
day period and Borrower shall have commenced to cure the same within such thirty
(30) day period and thereafter diligently and expeditiously proceeds to cure the
same, such thirty (30) day period shall be extended for so long as it shall
require Borrower in the exercise of due diligence to cure the same, it being
agreed that no such extension shall be for a period in excess of sixty (60)
days; or

(s)if any default shall exist under any of the other Loan Documents beyond any
applicable cure periods contained in such Loan Documents or if any other such
event shall occur or condition shall exist, if the effect of such event or
condition is to accelerate the maturity of any portion of the Debt as provided
herein or to permit Lender to accelerate the maturity of all or any portion of
the Debt as provided herein.

Section 10.2Remedies.

(a)Upon the occurrence and during the continuance of an Event of Default (other
than an Event of Default described in Section 10.1(f) above with respect to any
Borrower Obligor or any SPE Component Entity) and at any time thereafter Lender
may, in addition to any other rights or remedies available to it and the
Collateral Agent pursuant to this Agreement, the Security Instrument, the Note
and the other Loan Documents or at law or in equity, take such action, without
notice or demand, that Lender (or the Collateral Agent at the direction of
Lender) deems advisable to protect and enforce its rights against any Borrower
Obligor and in the Property, including, without limitation, declaring the Debt
to be immediately due and payable, and Lender (or the Collateral Agent at the
direction of Lender) may enforce or avail itself of any or all rights or
remedies provided in this Agreement, the Security Instrument, the Note and the
other Loan Documents against any Borrower Obligor and the Property, including,
without limitation, all rights or remedies available at law or in equity.  Upon
any Event of Default described in Section 10.1(f) above with respect to any
Borrower Obligor or any SPE Component Entity, the Debt and all other obligations
of the Borrower Obligors under this Agreement, the Security Instrument, the Note
and the other Loan Documents shall immediately and automatically become due and
payable, without notice or demand, and each Borrower Obligor hereby expressly
waives any such notice or demand,

-108-

--------------------------------------------------------------------------------

 

anything contained herein or in the Security Instrument, the Note and the other
Loan Documents to the contrary notwithstanding.

(b)Upon the occurrence and during the continuance of an Event of Default, all or
any one or more of the rights, powers, privileges and other remedies available
to Lender against any Borrower Obligor under this Agreement, the Security
Instrument, the Note or the other Loan Documents executed and delivered by, or
applicable to, the Borrower Obligors or at law or in equity may be exercised by
Lender (or the Collateral Agent at the direction of Lender) at any time and from
time to time, whether or not all or any of the Debt shall be declared due and
payable, and whether or not Lender shall have commenced any foreclosure
proceeding or other action for the enforcement of its rights and remedies under
this Agreement, the Security Instrument, the Note or the other Loan Documents
with respect to the Property.  Any such actions taken by Lender shall be
cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by
applicable law, without impairing or otherwise affecting the other rights and
remedies of Lender or the Collateral Agent permitted by applicable law, equity
or contract or as set forth herein or in the Security Instrument, the Note or
the other Loan Documents.  No delay or omission to exercise any remedy, right or
power accruing upon an Event of Default shall impair any such remedy, right or
power or shall be construed as a waiver thereof, but any such remedy, right or
power may be exercised from time to time and as often as may be deemed
expedient.  A waiver of one Default or Event of Default with respect to any
Borrower Obligor shall not be construed to be a waiver of any subsequent Default
or Event of Default by any Borrower Obligor or to impair any remedy, right or
power consequent thereon.

(c)With respect to each Borrower Obligor and the Individual Properties, nothing
contained herein or in any other Loan Document shall be construed as requiring
the Collateral Agent or Lender to resort to any Individual Property for the
satisfaction of any of the Debt in preference or priority to any other
Individual Property, and Lender (or the Collateral Agent at the direction of
Lender) may seek satisfaction out of all of the Individual Properties or any
part thereof, in its absolute discretion in respect of the Debt.  In addition,
Lender (or the Collateral Agent at the direction of Lender) shall have the right
from time to time to partially foreclose the Security Instrument in any manner
and for any amounts secured by the Security Instrument then due and payable as
determined by Lender in its sole discretion including, without limitation, the
following circumstances: (i) in the event Borrower defaults beyond any
applicable grace period in the payment of one or more scheduled payments of
principal and interest, Lender (or the Collateral Agent at the direction of
Lender) may foreclose the Security Instrument to recover such delinquent
payments, or (ii) in the event Lender elects to accelerate less than the entire
outstanding principal balance of the Loan, Lender (or the Collateral Agent at
the direction of Lender) may foreclose the Security Instrument to recover so
much of the principal balance of the Loan as Lender may accelerate and such
other sums secured by the Security Instrument as Lender may (or the Collateral
Agent at the direction of Lender) elect.  Notwithstanding one or more partial
foreclosures, the applicable Individual Properties shall remain subject to the
Security Instrument to secure payment of sums secured by the Security Instrument
and not previously recovered.

(d)Upon the occurrence and during the continuation of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, security instruments and other
security documents (the “Severed Loan

-109-

--------------------------------------------------------------------------------

 

Documents”) in such denominations as Lender shall determine in its sole
discretion for purposes of evidencing and enforcing its rights and remedies
provided hereunder.  Each Borrower Obligor shall execute and deliver to Lender
from time to time, promptly after the request of Lender, a severance agreement
and such other documents as Lender shall request in order to effect the
severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender.  Each Borrower Obligor hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, such Borrower Obligor ratifying all
that its said attorney shall do by virtue thereof; provided, however, Lender
shall not make or execute any such documents under such power until three (3)
days after notice has been given to such Borrower Obligor by Lender of Lender’s
intent to exercise its rights under such power.  No Borrower Obligor shall be
obligated to pay any costs or expenses incurred in connection with the
preparation, execution, recording or filing of the Severed Loan Documents and
the Severed Loan Documents shall not contain any representations, warranties or
covenants not contained in the Loan Documents and any such representations and
warranties contained in the Severed Loan Documents will be given by each
Borrower Obligor only as of the Closing Date.

(e)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, any amounts recovered from any Individual Property or any other
collateral for the Loan and/or paid to or received by Lender may, after an Event
of Default, be applied by Lender toward the Debt in such order, priority and
proportions as Lender in its sole discretion shall determine.

(f)Lender may, but without any obligation to do so and without notice to or
demand on Borrower and without releasing any Borrower Obligor from any
obligation hereunder or being deemed to have cured any Event of Default
hereunder, make, do or perform any obligation of any Borrower Obligor hereunder
in such manner and to such extent as Lender may deem necessary.  Lender (and the
Collateral Agent at the direction of Lender) is authorized to enter upon the
Property for such purposes, or appear in, defend, or bring any action or
proceeding to protect its interest in the Property for such purposes, and the
cost and expense thereof (including reasonable attorneys’ fees to the extent
permitted by applicable law), with interest as provided in this Section, shall
constitute a portion of the Debt and shall be due and payable to Lender upon
demand.  All such costs and expenses incurred by Lender in remedying such Event
of Default or such failed payment or act or in appearing in, defending, or
bringing any action or proceeding shall bear interest at the Default Rate, for
the period after such cost or expense was incurred into the date of payment to
Lender.  All such costs and expenses incurred by Lender together with interest
thereon calculated at the Default Rate shall be deemed to constitute a portion
of the Debt and be secured by the liens, claims and security interests provided
to Lender under the Loan Documents and shall be immediately due and payable upon
demand by Lender therefore.

ARTICLE 11

SECONDARY MARKET

Section 11.1Securitization.

-110-

--------------------------------------------------------------------------------

 

(a)Lender shall have the right (i) to sell or otherwise transfer the Loan (or
any portion thereof and/or interest therein), (ii) to sell participation
interests in the Loan (or any portion thereof and/or interest therein) or (iii)
to securitize the Loan (or any portion thereof and/or interest therein) in a
single asset securitization or a pooled asset securitization.  The transactions
referred to in clauses (i), (ii) and (iii) above shall hereinafter be referred
to collectively as “Secondary Market Transactions” and the transactions referred
to in clause (iii) shall hereinafter be referred to as a “Securitization”.  Any
certificates, notes or other securities issued in connection with a
Securitization are hereinafter referred to as “Securities”.

(b)If requested by Lender, each Borrower Obligor shall assist Lender in
satisfying the market standards to which Lender customarily adheres or which may
be reasonably required in the marketplace or by the Rating Agencies in
connection with any Secondary Market Transactions, including, without
limitation, to:

(i)provide (A) updated financial and other information with respect to the
Property, the business operated at the Property, any Borrower Obligor,
Guarantor, SPE Component Entity and Manager, (B) updated budgets relating to the
Property, (C) updated appraisals, market studies, environmental reviews (Phase
I’s and, if appropriate, Phase II’s), property condition reports and other due
diligence investigations of the Property (the “Updated Information”), together,
if customary, with appropriate verification of the Updated Information through
letters of auditors or opinions of counsel acceptable to Lender and the Rating
Agencies and (D) revisions to and other agreements with respect to the Property
Documents in form and substance acceptable to Lender and the Rating Agencies;

(ii)provide new and/or updated opinions of counsel, which may be relied upon by
Lender, the Rating Agencies and their respective counsel, agents and
representatives, as to substantive non-consolidation, fraudulent conveyance,
matters of Delaware and federal bankruptcy law relating to limited liability
companies, true sale, true lease and any other opinion customary in Secondary
Market Transactions or required by the Rating Agencies with respect to the
Property, Property Documents, any Borrower  Obligor and any Borrower Obligor’s
Affiliates, which counsel and opinions shall be satisfactory in form and
substance to Lender and the Rating Agencies;

(iii)provide updated, as of the closing date of the Secondary Market
Transaction, representations and warranties made in the Loan Documents and such
additional representations and warranties as the Rating Agencies may require;
and

(iv)execute such amendments to the Loan Documents, the Property Documents and
any Borrower Obligor’s or any SPE Component Entity’s organizational documents as
may be reasonably requested by Lender or requested by the Rating Agencies to
effect any Secondary Market Transaction, including, without limitation, (A)
amend and/or supplement the Independent Director provisions provided herein and
therein (including, without limitation, amending the Independent Director
provisions to add a second Independent Director), in each case, in accordance
with the applicable requirements of the Rating Agencies, (B) bifurcating the
Loan into two or more components and/or additional separate notes and/or
creating additional senior/subordinate note structure(s) (any of the

-111-

--------------------------------------------------------------------------------

 

foregoing, a “Loan Bifurcation”) and (C) to modify all operative dates
(including but not limited to payment dates, interest period start dates and end
dates, etc.) under the Loan Documents, by up to ten (10) days; provided,
however, that Borrower shall not be required to so modify or amend any Loan
Document if such modification or amendment would change any material or economic
terms of the Loan Documents, or otherwise materially increase the obligations or
materially decrease the rights of Borrower pursuant to the Loan Documents,
change the interest rate, the stated maturity (except as provided in subclause
(C) above) or the amortization of principal set forth herein, except in
connection with a Loan Bifurcation which may result in varying fixed interest
rates and amortization schedules, but which shall have the same initial weighted
average coupon of the original Note.

(c)Upon request, Borrower shall furnish to Lender from time to time such
financial data and financial statements as Lender determines to be necessary,
advisable or appropriate for complying with any applicable legal requirements
(including those applicable to Lender or any Servicer (including, without
limitation and to the extent applicable, Regulation AB)) within the timeframes
necessary, advisable or appropriate in order to comply with such legal
requirements.

Section 11.2Disclosure.

(a)Each Borrower Obligor (on its own behalf and on behalf of each other Borrower
Party) understands that information provided to Lender by such Borrower Obligor,
any other Borrower Party and/or their respective agents, counsel and
representatives may be (i) included in (A) the Disclosure Documents and (B)
filings under the Securities Act and/or the Exchange Act and (ii) made available
to Investors, the Rating Agencies and service providers, in each case, in
connection with any Secondary Market Transaction.  

(b)Each Borrower Obligor shall indemnify Lender and its officers, directors,
partners, employees, representatives, agents and affiliates against any losses,
claims, damages or liabilities (collectively, the “Liabilities”) to which Lender
and/or its officers, directors, partners, employees, representatives, agents
and/or affiliates may become subject in connection with any Disclosure Document
and/or any Covered Rating Agency Information, in each case, insofar as such
Liabilities arise out of or are based upon any untrue statement of any material
fact in the Provided Information and/or arise out of or are based upon the
omission to state a material fact in the Provided Information required to be
stated therein or necessary in order to make the statements in the applicable
Disclosure Document and/or Covered Rating Agency Information, in light of the
circumstances under which they were made, not misleading.  

(c)Intentionally Omitted.

(d)In connection with filings under Exchange Act and/or the Securities Act, each
Borrower Obligor shall (i) indemnify Lender, the Lender Group and the
Underwriter Group for Liabilities to which Lender, the Lender Group or the
Underwriter Group may become subject insofar as the Liabilities arise out of or
are based upon the omission or alleged omission to state in the Disclosure
Document a material fact required to be stated in the Disclosure Document in
order to make the statements in the Disclosure Document, in light of the
circumstances under which they were made, not misleading and (ii) reimburse
Lender, the Lender Group or the Underwriter Group

-112-

--------------------------------------------------------------------------------

 

for any legal or other expenses reasonably incurred by Lender, the Lender Group
or the Underwriter Group in connection with defending or investigating the
Liabilities.

(e)Promptly after receipt by an indemnified party under this Section 11.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 11.2, notify the indemnifying party in writing of the commencement
thereof (but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party).  In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party.  After notice from the indemnifying party to such indemnified
party under this Section 11.2, such indemnifying party shall pay for any legal
or other expenses subsequently incurred by such indemnifying party in connection
with the defense thereof; provided, however, if the defendants in any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there are any legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party, the indemnified
party or parties shall have the right to select separate counsel to assert such
legal defenses and to otherwise participate in the defense of such action on
behalf of such indemnified party at the cost of the indemnifying party.

(f)The liabilities and obligations of each Borrower Obligor and Lender under
this Section 11.2 shall survive the termination of this Agreement and the
satisfaction and discharge of the Debt.  Failure by any Borrower Obligor and/or
any Borrower Party to comply with the provisions of Section 11.1 and/or Section
11.2 within the timeframes specified therein shall, at Lender’s option,
constitute a breach of the terms thereof and/or an Event of Default.  Each
Borrower Obligor (on its own behalf and on behalf of each Borrower Party) hereby
expressly authorizes and appoints Lender its attorney-in-fact to take any
actions required of any Borrower Party under Sections 11.1, 11.2 and/or 11.6 in
the event any Borrower Party fails to do the same, which power of attorney shall
be irrevocable and shall be deemed to be coupled with an
interest.  Notwithstanding anything to the contrary contained herein, (i) except
as may otherwise expressly provided to the contrary in this Article 11, each
Borrower Party shall bear its own cost of compliance with this Article
(including, without limitation, the costs of any ongoing financial reporting or
similar provisions contained herein) and (ii) to the extent that the timeframes
for compliance with such ongoing financial reporting and similar provisions are
shorter than the timeframes allowed for comparable reporting obligations under
Section 4.12 hereof (if any), the timeframes under this Article 11 shall
control.

Reserves/Escrows.

  In the event that Securities are issued in connection with the Loan, all funds
held by Lender in escrow or pursuant to reserves in accordance with this
Agreement and the other Loan Documents shall be deposited in “eligible accounts”
at “eligible institutions” and, to the extent applicable, invested in “permitted
investments” as then defined and required by the Rating Agencies.

-113-

--------------------------------------------------------------------------------

 

Servicer.

  At the option of Lender, the Loan may be serviced by a servicer/special
servicer/trustee selected by Lender (collectively, the “Servicer”) and Lender
may delegate all or any portion of its responsibilities under this Agreement and
the other Loan Documents to such Servicer pursuant to a servicing agreement
between Lender and such Servicer.  Without limitation of any other provision
contained herein, Borrower shall be liable for the costs and expenses of Lender
incurred with respect to any Servicer, including, without limitation, any
initial set up costs and fees and ongoing monthly costs and fees, in each case,
charged by such Servicer.

Rating Agency Costs.

  In connection with any Rating Agency Confirmation or other Rating Agency
consent, approval or review required hereunder (other than the initial review of
the Loan by the Rating Agencies in connection with a Securitization), Borrower
shall pay all of the costs and expenses of Lender, Servicer and each Rating
Agency in connection therewith, and, if applicable, shall pay any fees imposed
by any Rating Agency in connection therewith.

Mezzanine Option.

  Lender shall have the option (the “Mezzanine Option”) at any time to divide
the Loan into two parts, a mortgage loan and a mezzanine loan, provided, that
(i) the total loan amounts for such mortgage loan and such mezzanine loan shall
equal the then outstanding amount of the Loan immediately prior to Lender’s
exercise of the Mezzanine Option, and (ii) the weighted average interest rate of
such mortgage loan and mezzanine loan shall initially equal the Interest
Rate.  Borrower shall, at Lender’s cost and expense (including, for greater
certainty, payment of Borrower’s reasonable legal fees incurred in connection
with compliance with this Section 11.6), cooperate with Lender in Lender’s
exercise of the Mezzanine Option in good faith and in a timely manner, which
such cooperation shall include, but not be limited to, (i) executing such
amendments to the Loan Documents and Borrower or any SPE Component Entity’s
organizational documents as may be reasonably requested by Lender or requested
by the Rating Agencies, (ii) creating one or more Single Purpose Entities (the
“Mezzanine Borrower”), which such Mezzanine Borrower shall (A) own, directly or
indirectly, 100% of the equity ownership interests in Borrower (the “Equity
Collateral”), and (B) together with such constituent equity owners of such
Mezzanine Borrower as may be designated by Lender, execute such agreements,
instruments and other documents as may be required by Lender in connection with
the mezzanine loan (including, without limitation, a promissory note evidencing
the mezzanine loan and a pledge and security agreement pledging the Equity
Collateral to Lender as security for the mezzanine loan); and (iii) delivering
such opinions, title endorsements, UCC or PPSA, as applicable, title insurance
policies, documents and/or instruments relating to the Property Documents and
other materials as may be required by Lender or the Rating Agencies.

Conversion to Registered Form.

  At the request of Lender, Borrower shall appoint, as its agent, a registrar
and transfer agent (the “Registrar”) reasonably acceptable to Lender which shall
maintain, subject to such reasonable regulations as it shall provide, such books
and records as are necessary for the registration and transfer of the Note in a
manner that shall cause the Note to be considered to be in registered form for
purposes of Section 163(f) of the IRS Code.  The option to convert the Note into
registered form once exercised may not be revoked.  Any agreement setting out
the rights and obligation of the Registrar shall be subject to the reasonable
approval of Lender.  Borrower may revoke the appointment of any particular
person as Registrar, effective upon the effectiveness of the appointment of a
replacement Registrar.  The

-114-

--------------------------------------------------------------------------------

 

Registrar shall not be entitled to any fee from Borrower or Lender or any other
lender in respect of transfers of the Note and other Loan Documents.

Syndication.

  Without limiting Lender’s rights under Section 11.1, the provisions of this
Section 11.8 shall only apply in the event that the Loan is syndicated in
accordance with the provisions of this Section 11.8 set forth below.

(a)Sale of Loan, Co-Lenders, Participations and Servicing.

(i)Lender and any Co-Lender may, at their option, without Borrower’s consent
(but with reasonable notice to Borrower), sell with novation all or any part of
their right, title and interest in, and to, and under the Loan (the
“Syndication”), to one or more additional lenders (each a “Co-Lender”).  Each
additional Co-Lender shall enter into an assignment and assumption agreement
(the “Assignment and Assumption”) assigning a portion of Lender’s or Co-Lender’s
rights and obligations under the Loan, and pursuant to which the additional
Co-Lender accepts such assignment and assumes the assigned obligations.  From
and after the effective date specified in the Assignment and Assumption (i) each
Co-Lender shall be a party hereto and to each Loan Document to the extent of the
applicable percentage or percentages set forth in the Assignment and Assumption
and, except as specified otherwise herein, shall succeed to the rights and
obligations of Lender and the Co-Lenders hereunder and thereunder in respect of
the Loan, and (ii) Lender, as lender and each Co-Lender, as applicable, shall,
to the extent such rights and obligations have been assigned by it pursuant to
such Assignment and Assumption, relinquish its rights and be released from its
obligations hereunder and under the Loan Documents.

(ii)The liabilities of Lender and each of the Co-Lenders shall be several and
not joint, and Lender’s and each Co-Lender’s obligations to Borrower under this
Agreement shall be reduced by the amount of each such Assignment and
Assumption.  Neither Lender nor any Co-Lender shall be responsible for the
obligations of any other Co-Lender.  Lender and each Co-Lender shall be liable
to Borrower only for their respective proportionate shares of the Loan.

(iii)Borrower agrees that it shall, in connection with any sale of all or any
portion of the Loan, whether in whole or to an additional Co-Lender or
Participant, within ten (10) Business Days after requested by Agent, furnish
Agent with the certificates required under Sections 4.12 and 4.13 hereof and
such other information as reasonably requested by any additional Co-Lender or
Participant in performing its due diligence in connection with its purchase of
an interest in the Loan.

(iv)Lender (or an Affiliate of Lender) shall act as administrative agent for
itself and the Co-Lenders (together with any successor administrative agent, the
“Agent”) pursuant to this Section 11.8.  Borrower acknowledges that Lender, as
Agent, shall have the sole and exclusive authority to execute and perform this
Agreement and each Loan Document on behalf of itself, as Lender and as agent for
itself and the Co-Lenders subject to the terms of the Co-Lending
Agreement.  Lender acknowledges that Lender, as Agent, shall retain the
exclusive right to grant approvals and give consents with respect to all matters
requiring consent hereunder.  Except as otherwise provided herein, Borrower
shall

-115-

--------------------------------------------------------------------------------

 

have no obligation to recognize or deal directly with any Co-Lender, and no
Co-Lender shall have any right to deal directly with Borrower with respect to
the rights, benefits and obligations of Borrower under this Agreement, the Loan
Documents or any one or more documents or instruments in respect
thereof.  Borrower may rely conclusively on the actions of Lender as Agent to
bind Lender and the Co-Lenders, notwithstanding that the particular action in
question may, pursuant to this Agreement or the Co-Lending Agreement be subject
to the consent or direction of some or all of the Co-Lenders.  Lender may resign
as Agent of the Co-Lenders, in its sole discretion, or if required to by the
Co-Lenders in accordance with the term of the Co-Lending Agreement, in each case
without the consent of but upon prior written notice to Borrower.  Upon any such
resignation, a successor Agent shall be determined pursuant to the terms of the
Co-Lending Agreement.  The term Agent shall mean any successor Agent.

(v)Notwithstanding any provision to the contrary in this Agreement, the Agent
shall not have any duties or responsibilities except those expressly set forth
herein (and in the Co-Lending Agreement) and no covenants, functions,
responsibilities, duties, obligations or liabilities of Agent shall be implied
by or inferred from this Agreement, the Co-Lending Agreement, or any other Loan
Document, or otherwise exist against Agent.

(vi)Except to the extent its obligations hereunder and its interest in the Loan
have been assigned pursuant to one or more Assignments and Assumption, Lender,
as Agent, shall have the same rights and powers under this Agreement as any
other Co-Lender and may exercise the same as though it were not Agent,
respectively.  The term “Co-Lender” or “Co-Lenders” shall, unless otherwise
expressly indicated, include Lender in its individual capacity.  Lender and the
other Co-Lenders and their respective Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, and generally engage in any kind
of business with, Borrower, or any Affiliate of Borrower and any Person who may
do business with or own securities of Borrower or any Affiliate of Borrower, all
as if they were not serving in such capacities hereunder and without any duty to
account therefor to each other.

(vii)If required by any Co-Lender, Borrower hereby agrees to execute
supplemental notes in the principal amount of such Co-Lender’s pro rata share of
the Loan substantially in the form of the Note, and such supplemental note shall
(i) be payable to order of such Co-Lender, (ii) be dated as of the Closing Date,
and (iii) mature on the Maturity Date.  Such supplemental note shall provide
that it evidences a portion of the existing indebtedness hereunder and under the
Note and not any new or additional indebtedness of Borrower.  The term “Note” as
used in this Agreement and in all the other Loan Documents shall include all
such supplemental notes.

(viii)Lender, as Agent, shall maintain at its domestic lending office or at such
other location as Lender, as Agent, shall designate in writing to each Co-Lender
and Borrower a copy of each Assignment and Assumption delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Co-Lenders, the amount of each Co-Lender’s proportionate share of the Loan and
the name and address of each Co-Lender’s agent for service of process (the
“Register”).  The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and Borrower, Lender, as

-116-

--------------------------------------------------------------------------------

 

Agent, and the Co-Lenders may treat each person or entity whose name is recorded
in the Register as a Co-Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection and copying by
Borrower or any Co-Lender during normal business hours upon reasonable prior
notice to the Agent.  A Co-Lender may change its address and its agent for
service of process upon written notice to Lender, as Agent, which notice shall
only be effective upon actual receipt by Lender, as Agent, which receipt will be
acknowledged by Lender, as Agent, upon request.

(ix)Notwithstanding anything herein to the contrary, any financial institution
or other entity may be sold a participation interest in the Loan by Lender or
any Co-Lender without Borrower’s consent (such financial institution or entity,
a “Participant”).  No Participant shall have any rights under this Agreement,
the Note or any of the Loan Documents and the Participant’s rights in respect of
such participation shall be solely against Lender or Co-Lender, as the case may
be, as set forth in the participation agreement executed by and between Lender
or Co-Lender, as the case may be, and such Participant.  Borrower may rely
conclusively on the actions of Lender as Agent to bind Lender and any
Participant, notwithstanding that the particular action in question may,
pursuant to this Agreement or any participation agreement be subject to the
consent or direction of some or all of the Participants.  No participation shall
relieve Lender or Co-Lender, as the case may be, from its obligations hereunder
or under the Note or the Loan Documents and Lender or Co- Lender, as the case
may be, shall remain solely responsible for the performance of its obligations
hereunder.

(x)Notwithstanding any other provision set forth in this Agreement, Lender or
any Co-Lender may at any time create a security interest in all or any portion
of its rights under this Agreement (including, without limitation, amounts owing
to it in favor of any Federal Reserve Bank in accordance with Regulation A of
the Board of Governors of the Federal Reserve System).

(b)Cooperation in Syndication.

(i)Borrower agrees to assist Lender in completing a Syndication satisfactory to
Lender.  Such assistance shall include (i) direct contact between senior
management and advisors of Borrower and Guarantor and the proposed Co-Lenders,
(ii) reasonable assistance in the preparation of a confidential information
memorandum and other marketing materials to be used in connection with the
Syndication, (iii) the hosting, with Lender, of one or more meetings of
prospective Co-Lenders or with the Rating Agencies, (iv) the delivery of
appraisals satisfactory to Lender if required, and (v) working with Lender to
procure a rating for the Loan by the Rating Agencies.

(ii)Lender shall manage all aspects of the Syndication of the Loan, including
decisions as to the selection of institutions to be approached and when they
will be approached, when their commitments will be accepted, which institutions
will participate, the allocations of the commitments among the Co-Lenders and
the amount and distribution of fees among the Co-Lenders.  To assist Lender in
its Syndication efforts, Borrower agrees promptly to prepare and provide to
Lender all information with respect to Borrower, Manager, Guarantor, any SPE
Component Entity (if any) and the Property contemplated

-117-

--------------------------------------------------------------------------------

 

hereby, including all financial information and projections (the “Projections”),
as Lender may reasonably request in connection with the Syndication of the
Loan.  Borrower hereby represents and covenants that (i) all information other
than the Projections (the “Information”) that has been or will be made available
to Lender by Borrower or any of their representatives is or will be, when
furnished, complete and correct in all material respects and does not or will
not, when furnished, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made and (ii) the Projections that have been or will be made
available to Lender by Borrower or any of their representatives have been or
will be prepared in good faith based upon reasonable assumptions.  Borrower
understands that in arranging and syndicating the Loan, Lender, the Co-Lenders
and, if applicable, the Rating Agencies, may use and rely on the Information and
Projections without independent verification thereof.

(iii)If required in connection with the Syndication, Borrower hereby agrees to:

(A)amend the Loan Documents to give Lender the right, at Lender’s sole cost and
expense, to have the Property reappraised on an annual basis;

(B)deliver updated financial and operating statements and other information
reasonably required by Lender to facilitate the Syndication;

(C)deliver reliance letters reasonably satisfactory to Lender with respect to
the environmental assessments and reports delivered to Lender prior to the
Closing Date, which will run to Lender, any Co-Lender and their respective
successors and assigns;

(D)execute modifications to the Loan Documents required by the Co- Lenders,
provided that such modification will not (except as set forth in clause (E)
below), change any material or economic terms of the Loan Documents, or
otherwise materially increase the obligations or materially decrease the rights
of Borrower pursuant to the Loan Documents; and

(E)if Lender elects, in its sole discretion, prior to or upon a Syndication, to
split the Loan into two or more parts, or the Note into multiple component notes
or tranches which may have different interest rates, principal amounts, payment
priorities and maturities, Borrower agrees to cooperate with Lender in
connection with the foregoing and to execute the required modifications and
amendments to the Note, this Agreement and the Loan Documents and to provide
opinions necessary to effectuate the same.  Such Notes or components may be
assigned different interest rates, so long as the initial weighted average of
such interest rates does not exceed the applicable Interest Rate.

(iv)Borrower shall be responsible for payments of its legal fees incurred in
connection with compliance with the requests made under this Section.  All other
reasonable third party costs and expenses incurred by Borrower in connection
with Borrower’s complying with requests made under this Section (other than
Borrower’s legal

-118-

--------------------------------------------------------------------------------

 

fees and expenses) shall be paid by Lender.  The costs and expenses incurred by
Lender in connection with a Syndication shall be paid by Lender.

(c)Limitation of Liability.  No claim may be made by Borrower, or any other
Person against Agent, Lender or any Co-Lenders or the Affiliates, directors,
officers, employees, attorneys or agent of any of such Persons for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement or any act, omission or event
occurring in connection therewith; and Borrower hereby waives, releases and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.

(d)No Joint Venture.  Notwithstanding anything to the contrary herein contained,
neither Agent, Lender nor any Co-Lender by entering into this Agreement or by
taking any action pursuant hereto, will be deemed a partner or joint venturer
with Borrower.

(e)Voting Rights of Co-Lenders.  Borrower acknowledges that the Co-Lending
Agreement may contain provisions which require that amendments, waivers,
extensions, modifications, and other decisions with respect to the Loan
Documents shall require the approval of all or a number of the Co-Lenders
holding in the aggregate a specified percentage of the Loan or any one or more
Co-Lenders that are specifically affected by such amendment, waiver, extension,
modification or other decision.

ARTICLE 12

INDEMNIFICATIONS

General Indemnification.

  Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses imposed upon or incurred by or asserted against any Indemnified Parties
and directly or indirectly arising out of or in any way relating to any one or
more of the following: (a) any accident, injury to or death of persons or loss
of or damage to property occurring in, on or about the Property or any part
thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (b) any use, nonuse or condition in, on or about
the Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (c) performance of any
labor or services or the furnishing of any materials or other property in
respect of the Property or any part thereof; (d) any failure of the Property (or
any portion thereof) to be in compliance with any applicable Legal Requirements;
(e) any and all claims and demands whatsoever which may be asserted against
Lender by reason of any alleged obligations or undertakings on its part to
perform or discharge any of the terms, covenants, or agreements contained in any
Lease, any Management Agreement or any Property Document; (f) the payment of any
commission, charge or brokerage fee to anyone (other than a broker or other
agent retained by Lender) which may be payable in connection with the funding of
the Loan evidenced by the Note and secured by the Security Instrument; and/or
(g) the holding or investing of the funds on deposit in the Accounts or the
performance of any work or the disbursement of funds in each case in connection
with the Accounts.  Any amounts payable to Lender by reason of

-119-

--------------------------------------------------------------------------------

 

the application of this Section 12.1 shall become immediately due and payable
and shall bear interest at the Default Rate from the date loss or damage is
sustained by Lender until paid.  

Mortgage and Intangible Tax Indemnification.

  Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses imposed upon or incurred by or asserted against any Indemnified Parties
and directly or indirectly arising out of or in any way relating to any tax on
the making and/or recording of the Security Instrument, the Note or any of the
other Loan Documents.

ERISA Indemnification.

  Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses (including, without limitation, reasonable attorneys’ fees and costs
incurred in the investigation, defense, and settlement of Losses incurred in
correcting any prohibited transaction or in the sale of a prohibited loan, and
in obtaining any individual prohibited transaction exemption under ERISA that
may be required, in Lender’s sole discretion) that Lender may incur, directly or
indirectly, as a result of a default under Sections 3.7 or 4.19 of this
Agreement.

Duty to Defend, Legal Fees and Other Fees and Expenses.

  Upon written request by any Indemnified Party, Borrower shall defend such
Indemnified Party (if requested by any Indemnified Party, in the name of the
Indemnified Party) by attorneys and other professionals approved by the
Indemnified Parties.  Notwithstanding the foregoing, any Indemnified Parties
may, in their sole discretion, engage their own attorneys and other
professionals to defend or assist them, and, at the option of Indemnified
Parties, their attorneys shall control the resolution of any claim or
proceeding.  Upon demand, Borrower shall pay or, in the sole discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.

Survival.

  The obligations and liabilities of Borrower under this Article 12 shall fully
survive indefinitely notwithstanding any termination, satisfaction, assignment,
entry of a judgment of foreclosure, exercise of any power of sale, or delivery
of a deed in lieu of foreclosure of the Security Instrument.

Environmental Indemnity.

  Simultaneously herewith, Borrower and Guarantor have executed and delivered
the Environmental Indemnity to Lender and the Collateral Agent, which
Environmental Indemnity is not secured by the Security Instrument.

ARTICLE 13

EXCULPATION

Section 13.1Exculpation.

(a)Subject to the qualifications below, Lender shall not enforce the liability
and obligation of any Borrower Obligor to perform and observe the obligations
contained in the Note, this Agreement, the Security Instrument or the other Loan
Documents by any action or proceeding

-120-

--------------------------------------------------------------------------------

 

wherein a money judgment or any deficiency judgment or other judgment
establishing personal liability shall be sought against any Borrower Obligor or
any principal, director, officer, employee, beneficiary, shareholder, partner,
member, trustee, agent, or Affiliate of such Borrower Obligor or any legal
representatives, successors or assigns of any of the foregoing (collectively,
the “Exculpated Parties”), except that Lender (or the Collateral Agent at the
direction of Lender) may bring a foreclosure action, an action for specific
performance or any other appropriate action or proceeding to enable Lender to
enforce and realize upon its interest under the Note, this Agreement, the
Security Instrument and the other Loan Documents, or in the Property (or any
portion thereof), the Rents, or any other collateral given to Lender or the
Collateral Agent pursuant to the Loan Documents; provided, however, that, except
as specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against any Borrower Obligor only to the extent of such
Borrower Obligor’s interest in the Property (or any portion thereof), in the
Rents and in any other collateral given to Lender or the Collateral Agent, and
Lender, by accepting the Note, this Agreement, the Security Instrument and the
other Loan Documents, shall not sue for, seek or demand any deficiency judgment
against any Borrower Obligor or any of the Exculpated Parties in any such action
or proceeding under or by reason of or under or in connection with the Note,
this Agreement, the Security Instrument or the other Loan Documents.  The
provisions of this Section shall not, however, (1) constitute a waiver, release
or impairment of any obligation evidenced or secured by any of the Loan
Documents; (2) impair the right of Lender or the Collateral Agent to name
Borrower (or any Borrower Obligor) as a party defendant in any action or suit
for foreclosure and sale under the Security Instrument; (3) affect the validity
or enforceability of any indemnity, guaranty or similar instrument (including,
without limitation, indemnities set forth in Article 12 hereof, Section 11.2
hereof, in the Guaranty and the Environmental Indemnity) made in connection with
the Loan or any of the rights and remedies of Lender thereunder (including,
without limitation, Lender’s right to enforce said rights and remedies against
any Borrower Obligor and/or Guarantor (as applicable) personally and without the
effect of the exculpatory provisions of this Article 13); (4) impair the rights
of Lender or the Collateral Agent to (A) obtain the appointment of a receiver
and/or (B) enforce its rights and remedies provided in Articles 8 and 9 hereof;
(5) impair the enforcement of the assignment of leases and rents contained in
the Security Instrument and in any other Loan Documents; (6) impair the right of
Lender to enforce Section 4.12(e) of this Agreement; (7) constitute a
prohibition against Lender or the Collateral Agent to seek a deficiency judgment
against Borrower (or any Borrower Obligor) in order to fully realize the
security granted by the Security Instrument or to commence any other appropriate
action or proceeding in order for Lender to exercise its remedies against any
Individual Property (or any portion thereof); or (8) constitute a waiver of the
right of Lender to enforce the liability and obligation of  any Borrower
Obligor, by money judgment or otherwise, to the extent of any Loss incurred by
Lender (including attorneys’ fees and costs reasonably incurred) arising out of
or in connection with the following:

(i)fraud or intentional misrepresentation by any Borrower Party in connection
with the Loan;

(ii)the gross negligence or willful misconduct of any Borrower Party;

(iii)if Guarantor (or any Person comprising Guarantor), any Borrower Party or
any Affiliate of any of the foregoing, in connection with any enforcement action
or exercise or assertion of any right or remedy by or on behalf of Lender under
or in connection with

-121-

--------------------------------------------------------------------------------

 

the Guaranty, the Note, the Mortgage or any other Loan Document, raises a
defense or seeks judicial intervention or injunctive or other equitable relief
of any kind, or asserts in a pleading filed in connection with a judicial
proceeding any defense against Lender or any right in connection with any
security for the Loan, in each case other than a defense raised or judicial
intervention or injunctive or other relief sought in good faith;

(iv)waste to any Individual Property caused by the intentional acts or
intentional omissions of any Borrower Party and/or the removal or disposal of
any portion of any Individual Property after an Event of Default;

(v)the misapplication, misappropriation or conversion by any Borrower Party of
(A) any insurance proceeds paid by reason of any loss, damage or destruction to
any Individual Property (or any portion thereof), (B) any Awards or other
amounts received in connection with the Condemnation of all or a portion of any
Individual Property, (C) any Rents, (D) any Security Deposits or Rents collected
in advance or (E) any other monetary collateral for the Loan (including, without
limitation, any Reserve Funds and/or any portion thereof disbursed to (or at the
direction of) any Borrower Obligor);

(vi)failure to pay Taxes, charges for labor or materials or other charges that
can create liens on any portion of any Individual Property in accordance with
the terms and provisions hereof;

(vii)failure to pay Insurance Premiums, to maintain the Policies in full force
and effect and/or to provide Lender evidence of the same, in each case, as
expressly provided herein;

(viii)any Security Deposits which are not delivered to Lender within the
timeframe required hereunder except to the extent any such Security Deposits
were applied in accordance with the terms and conditions of any of the Leases
prior to the occurrence of the applicable Event of Default.  For purposes of
clarification, for a Security Deposit to be deemed “delivered to Lender” in
connection with the foregoing, the same must be in the form of cash or in a
letter of credit solely in Lender’s name;

(ix)any tax on the making and/or recording of the Security Instrument, the Note
or any of the other Loan Documents or any transfer or similar taxes (whether due
upon the making of the same or upon Lender’s exercise of its remedies under the
Loan Documents), but excluding any income, franchise or other similar taxes;

(x)any violation or breach of any applicable law mandating the forfeiture or
seizure of any Individual Property (or any portion thereof and/or interest
therein);

(xi)the failure to make any REMIC Payment and/or any True Up Payment, to permit
on-site inspections of any Individual Property (or any portion thereof) and/or
to provide the Required Financial Items, in each case, as and when required
herein;

(xii)any violation or breach of the Property Document Provisions and/or any
Property Document Event;

-122-

--------------------------------------------------------------------------------

 

(xiii)the failure to purchase or replace (as applicable) any Interest Rate Cap
Agreement or Replacement Interest Rate Cap Agreement (as applicable), in each
case, as and when required by the terms hereof; and/or

(xiv)any indemnity obligations of Lender to Bank under the Restricted Account
Agreement; and/or

(xv)the failure of any Borrower Obligor to comply with any Cash Management
Provisions.

(b)Notwithstanding anything to the contrary in this Agreement, the Note or any
of the Loan Documents, (A) Lender or the Collateral Agent shall not be deemed to
have waived any right which Lender or the Collateral Agent may have under
Section 506(a), 506(b), 1111(b) or any other provisions of the Bankruptcy Code,
the BIA or any other Creditors Rights Laws, as applicable, to file a claim for
the full amount of the Debt or to require that all collateral shall continue to
secure all of the Debt owing to Lender in accordance with the Loan Documents,
and (B) the Debt shall be fully recourse to the Borrower Obligors in the event
that:  (i) any representation, warranty or covenant contained in Article 5 or
Article 6 hereof is violated or breached; (ii) a Bankruptcy Event occurs; or
(iii) Sections 11.1 or 11.6 or 11.8 hereof are violated or breached.

ARTICLE 14

NOTICES

Notices.

  All notices or other written communications hereunder shall be deemed to have
been properly given (a) upon delivery, if delivered in person or by facsimile
transmission with receipt acknowledged by the recipient thereof and confirmed by
telephone by sender, (b) one (1) Business Day after having been deposited for
overnight delivery with any reputable overnight courier service, or (c) three
(3) Business Days after having been deposited in any post office or mail
depository regularly maintained by the applicable Governmental Authority and
sent by registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

 

If to Borrower:

Strategic Storage Trust II, Inc.
10 Terrace Road
Ladera Ranch, California 92694
Attention:  H. Michael Schwartz
Facsimile No.:  (949) 429-6606

With a copy to:

Norton Rose Fulbright Canada LLP
45 O’Connor Street, Suite 1500
Ottawa, Ontario
CANADA K1P 1A4
Attention:  Norman B. Lieff, Esq.
Facsimile No.:  (613) 230-5459

-123-

--------------------------------------------------------------------------------

 

If to Lender:

Citibank, N.A.
388 Greenwich Street
6th Floor
New York, New York 10013
Attention:  Ana Rosu Marmann
Facsimile No.:  (646) 328-2938

With a copy to:

KeyCorp Real Estate Capital Markets, Inc.
11501 Outlook Street, Suite 300
Overland Park, Kansas 66211
Attention:  Samantha Prier
Facsimile No.:  (877) 379-1625

With a copy to:

Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, New York  10281
Attention:  Bonnie Neuman, Esq.
Facsimile No.:  (212) 504-6666

If to Collateral Agent:

Computershare Trust Company of Canada
510 Burrard Street, 3rd Floor
Vancouver, British Columbia  V6C 3B9
Attention:  General Manager, Corporate
Trust Facsimile No.:  (604) 661-9403

 

or addressed as such party may from time to time designate by written notice to
the other parties.

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

ARTICLE 15

FURTHER ASSURANCES

Replacement Documents.

  Upon receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note, this Agreement or any of the other Loan
Documents which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of the Note, this Agreement or such
other Loan Document, each Borrower Obligor will issue, in lieu thereof, a
replacement thereof, dated the date of the Note, this Agreement or such other
Loan Document, as applicable, in the same principal amount thereof and otherwise
of like tenor.

Section 15.2Recording of Security Instrument, etc.  

(a)Each Borrower Obligor forthwith upon the execution and .delivery of the
Security Instrument and thereafter, from time to time, will cause the Security
Instrument and any of the

-124-

--------------------------------------------------------------------------------

 

other Loan Documents creating a lien or security interest or evidencing the lien
hereof upon the Property and each instrument of further assurance to be filed,
registered or recorded in such manner and in such places as may be required by
any present or future law in order to publish notice of and fully to protect and
perfect the lien or security interest hereof upon, and the interest of Lender
and the Collateral Agent (if applicable) in, the Property.  Borrower will pay
all taxes, filing, registration or recording fees, and all expenses incident to
the preparation, execution, acknowledgment and/or recording of the Note, the
Security Instrument, this Agreement, the other Loan Documents, any note, deed of
trust or mortgage supplemental hereto, any security instrument with respect to
the Property and any instrument of further assurance, and any modification or
amendment of the foregoing documents, and all federal, provincial, state, county
and municipal taxes, duties, imposts, assessments and charges arising out of or
in connection with the execution and delivery of the Security Instrument, any
deed of trust or mortgage supplemental hereto, any security instrument with
respect to the Property or any instrument of further assurance, and any
modification or amendment of the foregoing documents, except where prohibited by
applicable law so to do. The foregoing taxes, fees, expenses, duties, imposts,
assessments and charges, as applicable, are herein referred to as the “Security
Instrument Taxes”.

(b)Borrower represents that it has paid all Security Instrument Taxes imposed
upon the execution and recordation of the Security Instrument.  If at any time
Lender determines, based on applicable Legal Requirements, that Lender is not
being afforded the maximum amount of security available from any one or more of
the Individual Properties as a direct or indirect result of applicable Security
Instrument Taxes not having been paid with respect to any Individual Property,
Borrower agrees that Borrower will execute, acknowledge and deliver to Lender,
immediately upon Lender’s request, supplemental affidavits increasing the amount
of the Debt attributable to any such Individual Property to an amount determined
by Lender to be equal to the lesser of (i) the greater of the fair market value
of the applicable Individual Property (1) as of the date hereof and (2) as of
the date such supplemental affidavits are to be delivered to Lender, and (ii)
the amount of the Debt attributable to any such Individual Property (as set
forth on Schedule II hereof), and Borrower shall, on demand, pay any additional
Security Instrument Taxes.

Further Acts, etc.

  Each Borrower Obligor will, at the cost of Borrower, and without expense to
Lender or the Collateral Agent, do, execute, acknowledge and deliver all and
every further acts, deeds, conveyances, deeds of trust, mortgages, assignments,
notices of assignments, transfers and assurances as Lender or the Collateral
Agent shall, from time to time, reasonably require, for the better assuring,
conveying, assigning, transferring, and confirming unto Lender or the Collateral
Agent the property and rights hereby mortgaged, deeded, granted, bargained,
sold, conveyed, confirmed, pledged, assigned, warranted and transferred or
intended now or hereafter so to be, or which any Borrower Obligor may be or may
hereafter become bound to convey or assign to Lender, or for carrying out the
intention or facilitating the performance of the terms of this Agreement or for
filing, registering or recording the Security Instrument, or for complying with
all Legal Requirements.  Each Borrower Obligor, on demand, will execute and
deliver, and in the event it shall fail to so execute and deliver, hereby
authorizes Lender (or the Collateral Agent at the direction of Lender) to
execute in the name of such Borrower Obligor or without the signature of such
Borrower Obligor to the extent Lender may lawfully do so, one or more financing
statements to evidence more effectively the security interest of Lender in the
Property.  Each Borrower Obligor grants to Lender and the Collateral Agent an
irrevocable power of attorney coupled with an interest for the purpose of
exercising and perfecting any and all rights

-125-

--------------------------------------------------------------------------------

 

and remedies available to Lender and the Collateral Agent at law and in equity,
including without limitation, such rights and remedies available to Lender and
the Collateral Agent pursuant to this Section 15.3.

Section 15.4Changes in Tax, Debt, Credit and Documentary Stamp Laws.

(a)Borrower will not claim or demand or be entitled to any credit or credits on
account of the Debt for any part of the Taxes or Other Charges assessed against
the Property, or any part thereof, and no deduction shall otherwise be made or
claimed from the assessed value of the Property, or any part thereof, for real
estate tax purposes by reason of the Security Instrument or the Debt.  If such
claim, credit or deduction shall be required by applicable law, Lender shall
have the option, by written notice of not less than ninety (90) days, to declare
the Debt immediately due and payable.

(b)If at any time the United States of America, Canada, any state or province
thereof or any subdivision of any such state or province shall require revenue
or other stamps to be affixed to the Note, the Security Instrument, or any of
the other Loan Documents or impose any other tax or charge on the same, Borrower
will pay for the same, with interest and penalties thereon, if any.

ARTICLE 16

WAIVERS

Section 16.1Remedies Cumulative; Waivers.

The rights, powers and remedies of Lender and the Collateral Agent under this
Agreement shall be cumulative and not exclusive of any other right, power or
remedy which Lender may have against any Borrower Obligor pursuant to this
Agreement, the Security Instrument, the Note or the other Loan Documents, or
existing at law or in equity or otherwise.  Lender’s and the Collateral Agent’s
rights, powers and remedies may be pursued singularly, concurrently or
otherwise, at such time and in such order as Lender (or the Collateral Agent at
the direction of Lender) may determine in Lender’s sole discretion.  No delay or
omission to exercise any remedy, right or power accruing upon an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient.  A waiver of one Default or
Event of Default with respect to any Borrower Obligor shall not be construed to
be a waiver of any subsequent Default or Event of Default by any Borrower
Obligor or to impair any remedy, right or power consequent thereon.

Section 16.2Modification, Waiver in Writing.

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, the Security Instrument, the Note and the other
Loan Documents, nor consent to any departure by any Borrower Obligor therefrom,
shall in any event be effective unless the same shall be in a writing signed by
the party against whom enforcement is sought, and then such waiver or consent
shall be effective only in the specific instance, and for the purpose, for which
given.  Except as otherwise expressly provided herein, no notice to, or demand
on any Borrower

-126-

--------------------------------------------------------------------------------

 

Obligor, shall entitle such Borrower Obligor to any other or future notice or
demand in the same, similar or other circumstances.

Section 16.3Delay Not a Waiver.

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege under this Agreement, the Security Instrument,
the Note or the other Loan Documents, or any other instrument given as security
therefor, shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege.  In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Security Instrument, the Note or the other Loan Documents,
Lender shall not be deemed to have waived any right either to require prompt
payment when due of all other amounts due under this Agreement, the Security
Instrument, the Note and the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.

Section 16.4Waiver of Trial by Jury.

EACH PARTY HERETO, BY ACCEPTANCE OF THIS AGREEMENT, HEREBY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THE LOAN, THE APPLICATION FOR THE LOAN, THIS
AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS OR ANY
ACTS OR OMISSIONS OF THE PARTIES HERETO.

Section 16.5Waiver of Notice.

No Borrower Obligor shall be entitled to any notices of any nature whatsoever
from Lender except (a) with respect to matters for which this Agreement
specifically and expressly provides for the giving of notice by Lender to such
Borrower Obligor and (b) with respect to matters for which Lender is required by
applicable law to give notice, and each Borrower Obligor hereby expressly waives
the right to receive any notice from Lender with respect to any matter for which
this Agreement does not specifically and expressly provide for the giving of
notice by Lender to such Borrower Obligor.

Section 16.6Remedies of Borrower Obligors.

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by
applicable law or under this Agreement, the Security Instrument, the Note and
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, each Borrower Obligor agrees that
neither Lender nor its agents shall be liable for any monetary damages, and such
Borrower Obligor’s sole remedies shall be limited to commencing an action
seeking injunctive relief or declaratory judgment.  The parties hereto agree
that any action or proceeding to determine whether Lender has acted reasonably
shall be determined by an action seeking declaratory

-127-

--------------------------------------------------------------------------------

 

judgment.  Lender agrees that, in such event, it shall cooperate in expediting
any action seeking injunctive relief or declaratory judgment.

Section 16.7Marshalling and Other Matters.

Each Borrower Obligor hereby waives, to the extent permitted by applicable Legal
Requirements, the benefit of all appraisement, valuation, stay, extension,
reinstatement and redemption laws now or hereafter in force and all rights of
marshalling in the event of any sale under the Security Instrument of any
Individual Property or any part thereof or any interest therein.  Further, each
Borrower Obligor hereby expressly waives any and all rights of redemption from
sale under any order or decree of foreclosure of the Security Instrument on
behalf of such Borrower Obligor, and on behalf of each and every person
acquiring any interest in or title to any Individual Property subsequent to the
date of the Security Instrument and on behalf of all persons to the extent
permitted by applicable Legal Requirements.

Section 16.8Waiver of Statute of Limitations.

To the extent permitted by applicable Legal Requirements, each Borrower Obligor
hereby expressly waives and releases to the fullest extent permitted by
applicable Legal Requirements, the pleading of any statute of limitations as a
defense to payment of the Debt or performance of its obligations hereunder,
under the Note, Security Instrument or other Loan Documents.

Waiver of Counterclaim.

  Each Borrower Obligor hereby waives the right to assert a counterclaim, other
than a compulsory counterclaim, in any action or proceeding brought against it
by Lender or its agents.

Sole Discretion of Lender.

  Wherever pursuant to this Agreement (a) Lender exercises any right given to it
to approve or disapprove, (b) any arrangement or term is to be satisfactory to
Lender, or (c) any other decision or determination is to be made by Lender, the
decision to approve or disapprove all decisions that arrangements or terms are
satisfactory or not satisfactory, and all other decisions and determinations
made by Lender, shall be in the sole discretion of Lender, except as may be
otherwise expressly and specifically provided herein.

ARTICLE 17

MISCELLANEOUS

Survival.

  This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth in
this Agreement, the Security Instrument, the Note or the other Loan
Documents.  Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the legal representatives, successors
and assigns of such party.  All covenants, promises and agreements in this
Agreement, by or on behalf of each Borrower Obligor, shall inure to the benefit
of the legal representatives, successors and assigns of Lender.

-128-

--------------------------------------------------------------------------------

 

Governing Law.

  THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
(OTHER THAN THE SECURITY INSTRUMENT, THE GENERAL SECURITY AGREEMENT, THE
ASSIGNMENT OF MANAGEMENT AGREEMENT, THE COLLATERAL AGENCY FEE LETTER, THE
RESTRICTED ACCOUNT AGREEMENT, THE NOMINEE GUARANTY, THE SOLAR ULC GUARANTY, THE
SST2 GUARANTY AND THE PLEDGE AGREEMENT) AND THE OBLIGATIONS ARISING HEREUNDER
AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS, OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW) AND ANY APPLICABLE LAW OF THE
UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS IN
REAL PROPERTY (INCLUDING ALL IMPROVEMENTS AND FIXTURES THEREON) CREATED PURSUANT
TO THE LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF
THE PROVINCE OF ONTARIO, CANADA, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT
PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL
GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS
(OTHER THAN THE SECURITY INSTRUMENT, THE GENERAL SECURITY AGREEMENT, THE
ASSIGNMENT OF MANAGEMENT AGREEMENT, THE COLLATERAL AGENCY FEE LETTER, THE
RESTRICTED ACCOUNT AGREEMENT, THE NOMINEE GUARANTY, THE SOLAR ULC GUARANTY, THE
SST2 GUARANTY AND THE PLEDGE AGREEMENT) AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER.  TO THE FULLEST EXTENT PERMITTED BY LAW, EACH BORROWER
OBLIGOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS (OTHER THAN THE SECURITY INSTRUMENT, THE GENERAL SECURITY
AGREEMENT, THE ASSIGNMENT OF MANAGEMENT AGREEMENT, THE COLLATERAL AGENCY FEE
LETTER, THE RESTRICTED ACCOUNT AGREEMENT, THE NOMINEE GUARANTY, THE SOLAR ULC
GUARANTY, THE SST2 GUARANTY AND THE PLEDGE AGREEMENT), AND THIS AGREEMENT, THE
NOTE AND THE OTHER LOAN DOCUMENTS (OTHER THAN THE SECURITY INSTRUMENT, THE
GENERAL SECURITY AGREEMENT, THE ASSIGNMENT OF MANAGEMENT AGREEMENT, THE
COLLATERAL AGENCY FEE LETTER, THE RESTRICTED ACCOUNT AGREEMENT, THE NOMINEE
GUARANTY, THE SOLAR ULC GUARANTY, THE SST2 GUARANTY AND THE PLEDGE AGREEMENT)
SHALL BE GOVERNED BY

-129-

--------------------------------------------------------------------------------

 

AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5‑1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR ANY BORROWER OBLIGOR
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WILL,
AT LENDER’S OPTION, BE INSTITUTED IN (OR, IF PREVIOUSLY INSTITUTED, MOVED TO)
ANY FEDERAL OR STATE COURT DESIGNATED BY LENDER IN THE CITY OF NEW YORK, COUNTY
OF NEW YORK.  EACH BORROWER OBLIGOR HEREBY (I) WAIVES ANY OBJECTIONS WHICH IT
MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
SUIT, ACTION OR PROCEEDING AND (II) IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.  EACH BORROWER
OBLIGOR AND LENDER HEREBY ACKNOWLEDGE AND AGREE THAT THE FOREGOING AGREEMENT,
WAIVER AND SUBMISSION ARE MADE PURSUANT TO SECTION 5‑1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.  

EACH BORROWER OBLIGOR DOES HEREBY DESIGNATE AND APPOINT:

Norton Rose Fulbright US LLP
1301 Avenue of the Americas
New York, New York  10019-6022
Attention: Patrick Dolan

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO SUCH BORROWER OBLIGOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH BORROWER OBLIGOR IN ANY
SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  EACH BORROWER OBLIGOR
(I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED
AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A
SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR.

Notwithstanding the foregoing, the exercise, performance or discharge by the
Collateral Agent of any of its rights, powers, duties or responsibilities under
this Agreement shall be construed in accordance with the laws of the Province of
Ontario and the federal laws of Canada applicable therein. No provision of this
Agreement shall operate to confer any obligation, duty or power on the
Collateral Agent in any jurisdiction in which it does not have the legal
capacity

-130-

--------------------------------------------------------------------------------

 

required to assume, hold or carry out such obligation, duty or power. For the
purpose of this section, legal capacity includes, without limitation, the
capacity to act as a fiduciary in such jurisdiction.

Headings.

  Notwithstanding anything to the contrary contained herein, (i) the Article
and/or Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose and (ii) covenants contained in Articles and/or Sections hereof labeled
or otherwise primarily containing representations (and vice versa) shall, in
each case, be deemed fully effective hereunder and shall not be otherwise
affected by virtue of the foregoing.

Severability.

  Wherever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable Legal Requirements,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable Legal Requirements, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Preferences.

  Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the obligations of
Borrower hereunder.  To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any Creditors Rights
Laws, state, provincial or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

Expenses.

  Each Borrower Obligor covenants and agrees to pay its own costs and expenses
and pay, or, if such Borrower Obligor fails to pay, to reimburse, Lender, upon
receipt of written notice from Lender, for Lender’s and the Collateral Agent’s
reasonable costs and expenses (including reasonable, actual attorneys’ fees and
disbursements) in each case, incurred by Lender and the Collateral Agent in
accordance with this Agreement in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement, the Security Instrument,
the Note and the other Loan Documents and the consummation of the transactions
contemplated hereby and thereby and all the costs of furnishing all opinions by
counsel for such Borrower Obligor (including without limitation any opinions
requested by Lender as to any legal matters arising under this Agreement, the
Security Instrument, the Note and the other Loan Documents with respect to the
Property); (ii) such Borrower Obligor’s ongoing performance of and compliance
with such Borrower Obligor’s respective agreements and covenants contained in
this Agreement, the Security Instrument, the Note and the other Loan Documents
on its part to be performed or complied with after the Closing Date, including,
without limitation, confirming compliance with environmental and insurance
requirements; (iii) each of Lender’s and the Collateral Agent’s ongoing
performance and compliance with all agreements and conditions contained in this
Agreement, the Security Instrument, the Note and the other Loan Documents on its
part to be performed or complied with after the Closing Date (including, without
limitation, those contained in Articles 8 and 9 hereof); (iv) the negotiation,
preparation, execution, delivery

-131-

--------------------------------------------------------------------------------

 

and administration of any consents, amendments, waivers or other modifications
to this Agreement, the Security Instrument, the Note and the other Loan
Documents and any other documents or matters requested by Lender or the
Collateral Agent; (v) securing such Borrower Obligor’s compliance with any
requests made pursuant to the provisions of this Agreement; (vi) the filing and
recording fees and expenses, title insurance and reasonable fees and expenses of
counsel for providing to Lender all required legal opinions, and other similar
expenses incurred in creating and perfecting the lien in favor of Lender
pursuant to this Agreement, the Security Instrument, the Note and the other Loan
Documents; (vii) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting such Borrower Obligor, this
Agreement, the Security Instrument, the Note, the other Loan Documents, the
Property, or any other security given for the Loan; (viii) servicing the Loan
(including, without limitation, enforcing any obligations of or collecting any
payments due from such Borrower Obligor under this Agreement, the Security
Instrument, the Note and the other Loan Documents or with respect to the
Property) or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or of
any insolvency or bankruptcy proceedings; and (ix) the preparation, negotiation,
execution, delivery, review, filing, recording or administration of any
documentation associated with the exercise of any of such Borrower Obligor’s
rights hereunder and/or under the other Loan Documents regardless of whether or
not any such right is consummated (including, without limitation, such Borrower
Obligor’s rights hereunder to defease the Loan and to permit or undertake
transfers (including under Sections 6.3 and 6.4 hereof), in each case, in
accordance with the applicable terms and conditions hereof); provided, however,
that, with respect to each of subsections (i) through (ix) above, (A) none of
the foregoing subsections shall be deemed to be mutually exclusive or limit any
other subsection, (B) the same shall be deemed to (I) include, without
limitation and in each case, any related special servicing fees, liquidation
fees, modification fees, work-out fees and other similar costs or expenses
payable to any Servicer, trustee and/or special servicer of the Loan (or any
portion thereof and/or interest therein) and (II) exclude any requirement that
such Borrower Obligor directly pay the base monthly servicing fees due to any
master servicer on account of the day to day, routine servicing of the Loan
(provided, further, that the foregoing subsection (II) shall not be deemed to
otherwise limit any fees, costs, expenses or other sums required to be paid to
Lender or the Collateral Agent under this Section, the other terms and
conditions hereof and/or of the other Loan Documents) and (C) such Borrower
Obligor shall not be liable for the payment of any such costs and expenses to
the extent the same arise by reason of the gross negligence, illegal acts, fraud
or willful misconduct of Lender.

Cost of Enforcement.

  In the event (a) that the Security Instrument is foreclosed in whole or in
part, (b) of the bankruptcy, insolvency, rehabilitation or other similar
proceeding in respect of any Borrower Obligor or any of its constituent Persons
or an assignment by any Borrower Obligor or any of its constituent Persons for
the benefit of its creditors, or (c) Lender exercises any of its other remedies
under this Agreement, the Security Instrument, the Note and the other Loan
Documents, such Borrower Obligor shall be chargeable with and agrees to pay all
costs of collection and defense, including attorneys’ fees and costs, incurred
by Lender or such Borrower Obligor in connection therewith and in connection
with any appellate proceeding or post judgment action involved therein, together
with all required service or use taxes.

-132-

--------------------------------------------------------------------------------

 

Schedules Incorporated.

  The Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

Offsets, Counterclaims and Defenses.

  Any assignee of Lender’s interest in and to this Agreement, the Security
Instrument, the Note and the other Loan Documents shall take the same free and
clear of all offsets, counterclaims or defenses which are unrelated to such
documents which any Borrower Obligor may otherwise have against any assignor of
such documents, and no such unrelated counterclaim or defense shall be
interposed or asserted by such Borrower Obligor in any action or proceeding
brought by any such assignee upon such documents and any such right to interpose
or assert any such unrelated offset, counterclaim or defense in any such action
or proceeding is hereby expressly waived by such Borrower Obligor.

Section 17.10No Joint Venture or Partnership; No Third Party Beneficiaries.

(a)Each Borrower Obligor and Lender intend that the relationships created under
this Agreement, the Security Instrument, the Note and the other Loan Documents
be solely that of borrower and lender.  Nothing herein or therein is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between any Borrower Obligor and Lender nor to grant Lender or the
Collateral Agent any interest in the Property other than that of mortgagee,
beneficiary or lender.

(b)This Agreement, the Security Instrument, the Note and the other Loan
Documents are solely for the benefit of Lender and each Borrower Obligor and
nothing contained in this Agreement, the Security Instrument, the Note or the
other Loan Documents shall be deemed to confer upon anyone other than Lender,
the Collateral Agent and Borrower Obligors any right to insist upon or to
enforce the performance or observance of any of the obligations contained herein
or therein.  All conditions to the obligations of Lender to make the Loan
hereunder are imposed solely and exclusively for the benefit of Lender and no
other Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will refuse to
make the Loan in the absence of strict compliance with any or all thereof and no
other Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.

(c)The general partners, members, principals and (if any Borrower Obligor is a
trust) beneficial owners of each Borrower Obligor are experienced in the
ownership and operation of properties similar to the Property, and each Borrower
Obligor and Lender are relying solely upon such expertise and business plan in
connection with the ownership and operation of the Property.  No Borrower
Obligor is relying on Lender’s expertise, business acumen or advice in
connection with the Property.

(d)Notwithstanding anything to the contrary contained herein, Lender is not
undertaking the performance of (i) any obligations related to the Property
(including, without limitation, under the Leases); or (ii) any obligations with
respect to any agreements, contracts, certificates, instruments, franchises,
permits, trademarks, licenses and other documents to which any Borrower Party
and/or the Property is subject.

-133-

--------------------------------------------------------------------------------

 

(e)By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Agreement, the Security
Instrument, the Note or the other Loan Documents, including, without limitation,
any officer’s certificate, balance sheet, statement of profit and loss or other
financial statement, survey, appraisal, or insurance policy, Lender shall not be
deemed to have warranted, consented to, or affirmed the sufficiency, the
legality or effectiveness of same, and such acceptance or approval thereof shall
not constitute any warranty or affirmation with respect thereto by Lender.

(f)Each Borrower Obligor recognizes and acknowledges that in accepting this
Agreement, the Note, the Security Instrument and the other Loan Documents,
Lender is expressly and primarily relying on the truth and accuracy of the
representations and warranties set forth in Article 3 of this Agreement without
any obligation to investigate the Property and notwithstanding any investigation
of the Property by Lender; that such reliance existed on the part of Lender
prior to the date hereof, that the warranties and representations are a material
inducement to Lender in making the Loan; and that Lender would not be willing to
make the Loan and accept this Agreement, the Note, the Security Instrument and
the other Loan Documents in the absence of the warranties and representations as
set forth in Article 3 of this Agreement.

Publicity.

  All news releases, publicity or advertising by Borrower or its Affiliates
through any media intended to reach the general public which refers to this
Agreement, the Note, the Security Instrument or the other Loan Documents or the
financing evidenced by this Agreement, the Note, the Security Instrument or the
other Loan Documents, to Lender or any of its Affiliates shall be subject to the
prior written approval of Lender, not to be unreasonably withheld; provided,
however, that Guarantor shall have the right to disclose the transactions
contemplated by this Agreement as required by law or governmental
regulation.  Without limitation of any other term or provision hereof, nothing
contained herein or in the other Loan Documents shall be deemed to restrict
Lender and/or Servicer from (and Lender and/or Servicer shall be authorized to)
disseminate to any Person any and all information it obtains in connection with
the Loan as Lender and/or Servicer deems necessary or appropriate.

Anti-Money Laundering Legislation.

  The Borrower acknowledges that, pursuant to AML Legislation, the Lender or the
Collateral Agent may be required to obtain, verify and record information
regarding the Borrower, its directors, authorized signing officers, direct or
indirect shareholders or other Persons in control of the Borrower, and the
transactions contemplated hereby.  The Borrower shall promptly provide all such
information, including supporting documentation and other evidence, as may be
reasonably requested by the Lender or Collateral Agent, or any prospective
assignee or participant of the Lender, in order to comply with any applicable
AML Legislation, whether now or hereafter in existence.

Limitation of Liability.

  No claim may be made by any Borrower Obligor, or any other Person against
Lender or the Collateral Agent or their respective Affiliates, directors,
officers, employees, attorneys or agents of any of such Persons for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement or any act, omission or event
occurring in connection therewith; and each Borrower Obligor hereby waives,
releases and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

-134-

--------------------------------------------------------------------------------

 

Conflict; Construction of Documents; Reliance.

  In the event of any conflict between the provisions of this Agreement and the
Security Instrument, the Note or any of the other Loan Documents, the provisions
of this Agreement shall control.  The parties hereto acknowledge that they were
represented by competent counsel in connection with the negotiation, drafting
and execution of this Agreement, the Note, the Security Instrument and the other
Loan Documents and this Agreement, the Note, the Security Instrument and the
other Loan Documents shall not be subject to the principle of construing their
meaning against the party which drafted same.  Each Borrower Obligor
acknowledges that, with respect to the Loan, such Borrower Obligor shall rely
solely on its own judgment and advisors in entering into the Loan without
relying in any manner on any statements, representations or recommendations of
Lender or any parent, subsidiary or Affiliate of Lender.  Lender or the
Collateral Agent shall not be subject to any limitation whatsoever in the
exercise of any rights or remedies available to it under this Agreement, the
Note, the Security Instrument and the other Loan Documents or any other
agreements or instruments which govern the Loan by virtue of the ownership by it
or any parent, subsidiary or Affiliate of Lender or the Collateral Agent of any
equity interest any of them may acquire in any Borrower Obligor, and each
Borrower Obligor hereby irrevocably waives the right to raise any defense or
take any action on the basis of the foregoing with respect to Lender’s or the
Collateral Agent’s exercise of any such rights or remedies.  Each Borrower
Obligor acknowledges that Lender engages in the business of real estate
financings and other real estate transactions and investments which may be
viewed as adverse-to or competitive with the business of such Borrower Obligor
or its Affiliates.

Entire Agreement.

  This Agreement, the Note, the Security Instrument and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written between Borrower and Lender are
superseded by the terms of this Agreement, the Note, the Security Instrument and
the other Loan Documents.

Liability.

  If any Borrower Obligor consists of more than one Person, the obligations and
liabilities of each such Person hereunder shall be joint and several.  This
Agreement shall be binding upon and inure to the benefit of each Borrower
Obligor, the Collateral Agent and Lender and their respective successors and
assigns forever.

Duplicate Originals; Counterparts.

  This Agreement may be executed in any number of duplicate originals and each
duplicate original shall be deemed to be an original.  The failure of any party
hereto to execute this Agreement, or any counterpart hereof, shall not relieve
the other signatories from their obligations hereunder.

Brokers.

  Borrower agrees (i) to pay any and all fees imposed or charged by all brokers,
mortgage bankers and advisors (each a “Broker”) hired or contracted by any
Borrower Party or their Affiliates in connection with the transactions
contemplated by this Agreement and (ii) to indemnify and hold Lender harmless
from and against any and all claims, demands and liabilities for brokerage
commissions, assignment fees, finder’s fees or other compensation whatsoever
arising from this Agreement or the making of the Loan which may be asserted
against Lender by any Person.  The foregoing indemnity shall survive the
termination of this Agreement and the payment of the Debt.  Borrower hereby
represents and warrants that no Broker was engaged by any Borrower Party in
connection with the transactions contemplated by

-135-

--------------------------------------------------------------------------------

 

this Agreement.  Lender hereby agrees to pay any and all fees imposed or charged
by any Broker hired solely by Lender.  Borrower acknowledges and agrees that (a)
any Broker is not an agent of Lender and has no power or authority to bind
Lender, (b) Lender is not responsible for any recommendations or advice given to
any Borrower Party by any Broker, (c) Lender and the Borrower Parties have dealt
at arms-length with each other in connection with the Loan, (d) no fiduciary or
other special relationship exists or shall be deemed or construed to exist among
Lender and the Borrower Parties and (e) none of the Borrower Parties shall be
entitled to rely on any assurances or waivers given, or statements made or
actions taken, by any Broker which purport to bind Lender or modify or otherwise
affect this Agreement or the Loan, unless Lender has, in its sole discretion,
agreed in writing with any such Borrower Party to such assurances, waivers,
statements, actions or modifications.  Borrower acknowledges and agrees that
Lender may, in its sole discretion, pay fees or compensation to any Broker in
connection with or arising out of the closing and funding of the Loan.  Such
fees and compensation, if any, (i) shall be in addition to any fees which may be
paid by any Borrower Party to such Broker and (ii) create a potential conflict
of interest for Broker in its relationship with the Borrower Parties.  Such fees
and compensation, if applicable, may include a direct, one-time payment,
servicing fees and/or incentive payments based on volume and size of financings
involving Lender and such Broker.

Set-Off.

  In addition to any rights and remedies of Lender provided by this Agreement
and by law, Lender shall have the right in its sole discretion, without prior
notice to any Borrower Obligor, any such notice being expressly waived by each
Borrower Obligor to the extent permitted by applicable law, upon any amount
becoming due and payable by such Borrower Obligor hereunder (whether at the
stated maturity, by acceleration or otherwise), to set-off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by Lender or any Affiliate thereof to or for the credit or the account of
such Borrower Obligor; provided however, Lender may only exercise such right
during the continuance of an Event of Default.  Lender agrees promptly to notify
each Borrower Obligor after any such set-off and application made by Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

Section 17.20Cross-Default; Cross-Collateralization

(a)Borrower acknowledges that Lender has made the Loan to Borrower upon the
security of its collective interest in the Property and in reliance upon the
aggregate of the Individual Properties taken together being of greater value as
collateral security than the sum of each Individual Property taken
separately.  Borrower agrees that each of the Loan Documents (including, without
limitation, the Security Instruments) are and will be cross collateralized and
cross defaulted with each other so that (i) an Event of Default under any of
Loan Documents shall constitute an Event of Default under each of the other Loan
Documents; (ii) an Event of Default hereunder shall constitute an Event of
Default under each Security Instrument; (iii)  each Security Instrument shall
constitute security for the Note as if a single blanket Lien were placed on all
of the Individual Properties as security for the Note; and (iv) such cross
collateralization shall in no event be deemed to constitute a fraudulent
conveyance and Borrower waives any claims related thereto.

-136-

--------------------------------------------------------------------------------

 

(b)To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners and others with interests in Borrower, and of the
Property, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Security Instruments, and agrees not to assert
any right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of  Lender under the Loan Documents to a sale of the Property for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Property in preference to every other claimant whatsoever.  In addition,
Borrower, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Security Instruments, any equitable right
otherwise available to Borrower which would require the separate sale of the
Individual Properties or require Lender to exhaust its remedies against any
Individual Property or any combination of the Individual Properties before
proceeding against any other Individual Property or combination of the
Individual Properties; and further in the event of such foreclosure Borrower
does hereby expressly consent to and authorize, at the option of Lender, the
foreclosure and sale either separately or together of any combination of the
Individual Properties.

Section 17.21Contributions and Waivers.  

(a)As a result of the transactions contemplated by this Agreement and the other
Loan Documents, each Individual Borrower will benefit, directly and indirectly,
from each Borrower’s obligation to pay the Debt and perform its obligations
hereunder and under the other Loan Documents (collectively, the “Obligations”)
and in consideration therefore each Borrower Obligor desires to enter into an
allocation and contribution agreement among themselves as set forth in this
Section to allocate such benefits among themselves and to provide a fair and
equitable agreement to make contributions among each of the Borrower Obligors in
the event any payment is made by any Borrower Obligor hereunder to Lender (such
payment being referred to herein as a “Contribution,” and for purposes of this
Section, includes any exercise of recourse by Lender against any Individual
Property of a Borrower Obligor and application of proceeds of such Individual
Property in satisfaction of such Borrower Obligor’s obligations, to Lender under
the Loan Documents).

(b)Each Borrower Obligor shall be liable hereunder with respect to the
Obligations only for such total maximum amount (if any) that would not render
its Obligations hereunder or under any of the Loan Documents subject to
avoidance under Section 548 of the Bankruptcy Code or any comparable provisions
of applicable Legal Requirements.

(c)In order to provide for a fair and equitable contribution among the Borrower
Obligors in the event that any Contribution is made by a Borrower Obligor (a
“Funding Borrower Obligor”), such Funding Borrower Obligor shall be entitled to
a reimbursement Contribution (“Reimbursement Contribution”) from the other
applicable Borrower Obligor(s) for all payments, damages and expenses incurred
by that Funding Borrower Obligor in discharging any of the Obligations, in the
manner and to the extent set forth in this Section.

(d)For purposes hereof, the “Benefit Amount” of any Borrower Obligor as of any
date of determination shall be the net value of the benefits to such Borrower
Obligor and its Affiliates

-137-

--------------------------------------------------------------------------------

 

from extensions of credit made by Lender to (i) such Borrower Obligor and (ii)
to the other Borrower Obligors hereunder and the Loan Documents to the extent
such other Borrower Obligors have guaranteed or mortgaged their property to
secure the Obligations of such Borrower Obligor to Lender.

(e)Each Borrower Obligor shall be liable to a Funding Borrower Obligor in an
amount equal to the greater of (i) the (A) ratio of the Benefit Amount of such
Borrower Obligor to the total amount of Obligations, multiplied by (B) the
amount of Obligations paid by such Funding Borrower Obligor, or (ii) ninety-five
percent (95%) of the excess of the fair saleable value of the property of such
Borrower Obligor over the total liabilities of such Borrower Obligor (including
the maximum amount reasonably expected to become due in respect of contingent
liabilities) determined as of the date on which the payment made by a Funding
Borrower Obligor is deemed made for purposes hereof (giving effect to all
payments made by other Funding Borrower Obligors as of such date in a manner to
maximize the amount of such Contributions).

(f)In the event that at any time there exists more than one Funding Borrower
Obligor with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from other Borrower Obligors
pursuant hereto shall be allocated among such Funding Borrower Obligors in
proportion to the total amount of the Contribution made for or on account of the
other Borrower Obligors by each such Funding Borrower Obligor pursuant to the
Applicable Contribution.  In the event that at any time any Borrower Obligor
pays an amount hereunder in excess of the amount calculated pursuant to this
Section above, that Borrower Obligor shall be deemed to be a Funding Borrower
Obligor to the extent of such excess and shall be entitled to a Reimbursement
Contribution from the other Borrower Obligors in accordance with the provisions
of this Section.

(g)Each Borrower Obligor acknowledges that the right to Reimbursement
Contribution hereunder shall constitute an asset in favor of such Borrower
Obligor to which such Reimbursement Contribution is owing.

(h)No Reimbursement Contribution payments payable by a Borrower Obligor pursuant
to the terms of this Section shall be paid until all amounts then due and
payable by all of Borrower Obligors to Lender, pursuant to the terms of the Loan
Documents, are paid in full in cash.  Nothing contained in this Section shall
limit or affect in any way the Obligations of any Borrower Obligor to Lender
under the Loan Documents.

(i)To the extent permitted by applicable Legal Requirements, each Borrower
Obligor waives:

(i)any right to require Lender or the Collateral Agent to proceed against any
other Borrower Obligor or any other Person or to proceed against or exhaust any
security held by Lender at any time or to pursue any other remedy in Lender’s or
the Collateral Agent’s power before proceeding against such Borrower Obligor;

(ii)any defense based upon any legal disability or other defense of any other
Borrower Obligor, any guarantor of any other Person or by reason of the
cessation or

-138-

--------------------------------------------------------------------------------

 

limitation of the liability of any other Borrower Obligor or any guarantor from
any cause other than full payment of all sums payable under the Loan Documents;

(iii)any defense based upon any lack of authority of the officers, directors,
partners or agents acting or purporting to act on behalf of any other Borrower
Obligor or any principal of any other Borrower Obligor or any defect in the
formation of any other Borrower Obligor or any principal of any other Borrower
Obligor;

(iv)any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal;

(v)any defense based upon any failure by Lender to obtain collateral for the
indebtedness or failure by Lender to perfect a lien on any collateral;

(vi)presentment, demand, protest and notice of any kind;

(vii)any defense based upon any failure of Lender to give notice of sale or
other disposition of any collateral to any other Borrower Obligor or to any
other Person or any defect in any notice that may be given in connection with
any sale or disposition of any collateral;

(viii)any defense based upon any failure of Lender or the Collateral Agent to
comply with applicable laws in connection with the sale or other disposition of
any collateral, including any failure of Lender or the Collateral Agent to
conduct a commercially reasonable sale or other disposition of any collateral;

(ix)any defense based upon any use of cash collateral under Section 363 of the
Bankruptcy Code;

(x)any defense based upon any agreement or stipulation entered into by Lender
with respect to the provision of adequate protection in any bankruptcy
proceeding;

(xi)any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Bankruptcy Code;

(xii)any defense based upon the avoidance of any security interest in favor of
Lender for any reason;

(xiii)any defense based upon any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding,
including any discharge of, or bar or stay against collecting, all or any of the
obligations evidenced by the Note or owing under any of the Loan Documents;

(xiv)any defense or benefit based upon such Borrower Obligor’s, or any other
party’s, resignation of the portion of any obligation secured by the Security
Instrument to be satisfied by any payment from any other Borrower Obligor or any
such party;

-139-

--------------------------------------------------------------------------------

 

(xv)all rights and defenses arising out of an election of remedies by Lender
even though the election of remedies, such as non-judicial foreclosure with
respect to security for the Loan or any other amounts owing under the Loan
Documents, has destroyed such Borrower Obligor’s rights of subrogation and
reimbursement against any other Borrower Obligor; and

(xvi)all rights and defenses that such Borrower Obligor may have because any of
the Debt is secured by real property.  This means, among other things (subject
to the other terms and conditions of the Loan Documents): (1) Lender may collect
from such Borrower Obligor without first foreclosing on any real or personal
property collateral pledged by any other Borrower Obligor, and (2) if Lender or
the Collateral Agent forecloses on any real property collateral pledged by any
other Borrower Obligor, (I) the amount of the Debt may be reduced only by the
price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price and (II) Lender may collect from
such Borrower Obligor even if any other Borrower Obligor, by foreclosing on the
real property collateral, has destroyed any right such Borrower Obligor may have
to collect from any other Borrower Obligor.  This is an unconditional and
irrevocable waiver of any rights and defenses such Borrower Obligor may have
because any of the Debt is secured by real property; and except as may be
expressly and specifically permitted herein, any claim or other right which such
Borrower Obligor might now have or hereafter acquire against any other Borrower
Obligor or any other Person that arises from the existence or performance of any
obligations under the Loan Documents, including any of the following: (i) any
right of subrogation, reimbursement, exoneration, contribution, or
indemnification; or (ii) any right to participate in any claim or remedy of
Lender against any other Borrower Obligor or any collateral security therefor,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law.

(j)Each Borrower Obligor hereby restates and makes the waivers made by Guarantor
in the Guaranty for the benefit of Lender.  Such waivers are hereby incorporated
by reference as if fully set forth herein (and as if applicable to each Borrower
Obligor) and shall be effective for all purposes under the Loan (including,
without limitation, in the event that any Borrower Obligor is deemed to be a
surety or guarantor of the Debt (by virtue of each Borrower Obligor being
co-obligors and jointly and severally liable hereunder, by virtue of each
Borrower Obligor encumbering its interest in the Property for the benefit or
debts of the other Borrower Obligors in connection herewith or otherwise)).

ARTICLE 18

AGENCY

Section 18.1Appointment and Authority.

(a)Lender hereby appoints Computershare Trust Company of Canada as the
Collateral Agent, to act as Collateral Agent for the benefit of Lender with
respect to the Liens upon and the security interests granted in the Collateral
pursuant to any mortgage in respect of one or more Individual Properties (such
Collateral, “Real Estate Collateral”).

-140-

--------------------------------------------------------------------------------

 

(b)The provisions of this Article 18 are solely for the benefit of Lender, and
no Borrower shall have any rights as a third party beneficiary of any of such
provisions (other than Section 18.2(b)).

Section 18.2Duties of Agent; Exculpatory Provisions.

(a)The Collateral Agent is a “representative” of Lender within the meaning of
the term “secured party” as defined in the PPSA.  Lender authorizes the
Collateral Agent to enter into each of the Security Instruments to which it is a
party and to take all action contemplated by such documents.  Lender
acknowledges and agrees that it and the Collateral Agent at the direction of
Lender shall have the right individually to seek to realize upon the security
granted by any Security Instrument, it being understood and agreed that such
rights and remedies may be exercised solely by Lender (or the Collateral Agent
at the direction of Administrative Agent) for the benefit of Lender upon the
terms hereunder and the terms of the Security Instruments.  In the event that
any Collateral is hereafter pledged by any Person as collateral security for the
Debt, the Collateral Agent at the direction of Lender is hereby authorized, and
hereby granted a power of attorney, to execute and deliver on behalf of Lender
any Loan Documents necessary or appropriate to grant and perfect a Lien on such
Real Estate Collateral in favor of the Collateral Agent (or for all other
Collateral in favor of Lender) on behalf of Lender.  Should the Collateral Agent
obtain possession of any such Collateral, the Collateral Agent shall notify
Lender thereof, and, promptly upon Lender’s request therefor shall deliver such
Collateral to Lender, or otherwise deal with such Collateral in accordance with
Lender’s instructions.

(b)Lender hereby authorizes the Collateral Agent, at Lender’s option and in its
discretion, to release any Lien granted to or held by the Collateral Agent upon
any Collateral (i) as permitted by, but only in accordance with, the terms of
the applicable Loan Document or (ii) upon the termination of all the Loans,
payment and satisfaction in full in cash of all Debt (other than contingent
indemnification obligations not then due or that have not yet arisen at such
time) in a manner satisfactory to Lender.  In connection therewith, Lender (and
the Collateral Agent at the direction of Lender) shall execute such documents as
may be necessary to evidence the release of the Liens granted to the Collateral
Agent for the benefit of Lender herein or pursuant hereto upon the Collateral
that was sold or transferred; provided, however, that (i) Lender and the
Collateral Agent shall not be required to execute any such document on terms
which, in such Lender’s opinion, would expose Lender or the Collateral Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Debt or any Liens upon all
interests retained by any Loan Party, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral.

Reliance by Collateral Agent.

  The Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Collateral Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  The Collateral
Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants and other experts

-141-

--------------------------------------------------------------------------------

 

selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 18.4Resignation of Collateral Agent.

(a)The Collateral Agent (i) may resign at any time upon notice to Lender, and
(ii) may be removed at any time upon the written request of Lender sent to the
Collateral Agent.

(b)If the Collateral Agent shall resign or be removed, Lender shall have the
right to select a replacement Collateral Agent by notice to the Collateral
Agent.

(c)Upon any replacement of the Collateral Agent, the Collateral Agent shall
assign all of the Liens upon and security interests in all Collateral under the
Security Instruments, and all right, title and interest of the Collateral Agent
under all the Security Instruments, to the replacement Collateral Agent, without
recourse to the Collateral Agent or Lender and at the expense of Borrower.

(d)No resignation or removal of the Collateral Agent shall become effective
until a replacement Collateral Agent shall have been selected as provided in
this Agreement and shall have assumed in writing the obligations of the
Collateral Agent under this Agreement and under the Security Instruments.  In
the event that a replacement Collateral Agent shall not have been selected as
provided in this Agreement or shall not have assumed such obligations within 90
days after the resignation or removal of the Collateral Agent, then the
Collateral Agent may at the expense of Borrower apply to a court of competent
jurisdiction for the appointment of a replacement Collateral Agent.

Indemnification.

  To the extent not reimbursed by Borrower in accordance with Section 13.1
hereof, Lender agrees to indemnify the Collateral Agent from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against the Collateral Agent in any
way relating to or arising out of this Agreement or any other Loan Document or
any action taken or omitted by the Collateral Agent under this Agreement or any
other Loan Document; provided that Lender shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Collateral Agent’s
gross negligence or willful misconduct.  Without limitation of the foregoing,
Lender agrees to reimburse the Collateral Agent promptly upon demand for any
out-of-pocket expenses (including reasonable outside counsel fees) incurred by
the Collateral Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiation, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any other Loan Document, to
the extent that the Collateral Agent is not reimbursed for such expenses by
Borrower.  This indemnity shall survive the resignation or removal of the
Collateral Agent.

Section 18.6Consultation with Counsel, etc.

(a)The Collateral Agent may consult with, and obtain advice from, legal counsel,
accountants and other experts of its choice, in connection with the performance
of its respective

-142-

--------------------------------------------------------------------------------

 

duties hereunder and under the other Loan Documents and shall incur no liability
and shall be fully protected in acting or not acting in good faith in reliance
on the written opinion and written advice of such counsel, accountants and other
experts.  The Collateral Agent shall not be responsible for the negligence or
misconduct of any counsel, accountants and other experts selected by it without
fraud, gross negligence or willful misconduct on its part.

(b)At any time or times, in order to comply with any legal requirement in any
province, state or other jurisdiction, or to facilitate the taking by the
Collateral Agent of any action provided for herein or in any other Loan Document
where the Collateral Agent is not in a position to do so, the Collateral Agent
may appoint one or more trust companies, chartered banks or other Persons to act
either as co-trustee or sub-agent or attorney-in-fact, jointly with the
Collateral Agent or as a separate trustee, agent or attorney-in-fact on behalf
of Lender, with such powers and authorities as the Collateral Agent deems
necessary for the effective operation of the provisions of this Agreement or any
other Loan Document.  In the discretion of the Collateral Agent, any instrument
or agreement appointing any such co-trustee, sub-agent or attorney-in-fact may
include provisions for the protection of such co-trustee, sub-agent or
attorney-in-fact similar to but no broader than the provisions of this Article
18.  Upon the appointment of any such co-trustee, sub-agent or attorney-in-fact
by the Collateral Agent, all references in this Agreement and in all other Loan
Documents to the Collateral Agent shall thereafter be construed as references
also to such co-trustee, sub-agent or attorney-in-fact to the extent necessary
in order to give effect to its powers, authorities and obligations.

(c)The Collateral Agent shall have no responsibility for reviewing any insurance
policies or certificates delivered in connection herewith or for confirming the
adequacy of any Policies.

(d)The Collateral Agent shall have no responsibility for monitoring any
information or statements provided monthly, or otherwise, in respect of the
Accounts.

Capacity.

  Whenever any reference is made in this Agreement or in any other Loan Document
to an act to be performed by the Collateral Agent such reference shall be
construed and applied for all purposes as if it referred to an act to be
performed by the Collateral Agent for and on behalf of Lender.  Any and all of
the representations, undertakings, covenants, indemnities, agreements and other
obligations (in this section, collectively “obligations”) made on the part of
the Collateral Agent herein or in any Loan Document are made and intended not as
personal obligations of or by the Collateral Agent or for the purpose or with
the intention of binding the Collateral Agent in its personal capacity, but are
made and intended for the purpose of binding only the Collateral Agent in its
capacity as agent for Lender.  No property or assets of the Collateral Agent,
whether owned beneficially by it in its personal capacity or otherwise, will be
subject to levy, execution or other enforcement procedures with regard to any of
the Collateral Agent’s obligations hereunder or under any Loan Document.  No
recourse may be had or taken, directly or indirectly, against the Collateral
Agent in its personal capacity, or any incorporator, shareholder, officer,
director, employee or agent of the Collateral Agent or of any predecessor or
successor of the Collateral Agent with regard to its obligations under this
Agreement.

Force Majeure.

  The Collateral Agent shall not be liable, or held in breach of this Agreement,
if prevented, hindered, or delayed in the performance or observance of

-143-

--------------------------------------------------------------------------------

 

any provision contained herein by reason of act of God, riots, terrorism, acts
of war, epidemics, governmental action or judicial order, earthquakes, or any
other similar causes (including mechanical, electronic or communication
interruptions, disruptions or failures).  Performance times for the Collateral
Agent under this Agreement shall be extended for a period of time equivalent to
the time lost because of any delay that is excusable under this Section.

Tax.

  The Collateral Agent shall not have any responsibility whatsoever to Borrower
or any other party as regards any deficiency which might arise because the
Collateral Agent is subject to any Tax in respect of the Collateral or any part
thereof or any income therefrom or any proceeds thereof or required to withhold
any Taxes from any sums distributed by it or by reason of any Person being for
any purpose domiciled or resident in, or otherwise connected with, or subject to
the jurisdiction of, any particular jurisdiction.

Expenditure of Own Funds.

  No provision of any Loan Document shall require the Collateral Agent to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties, or in the exercise of any of its rights or
powers, and no provision of this Agreement or any Loan Document shall require
the Collateral Agent to take any action or refrain from taking any action in the
performance of its duties, or in the exercise of any of its rights or powers,
until it shall have received such indemnity, or indemnities or security
(including payment in advance) as, in its absolute discretion, it may require
against all costs, claims, expenses and liabilities which it may expend or incur
in so doing.

Privacy.

  The parties acknowledge that federal and/or provincial legislation that
addresses the protection of individuals’ personal information (collectively,
“Privacy Laws”) may apply to obligations and activities under this
Agreement.  The parties, other than the Collateral Agent, shall, prior to
transferring or causing to be transferred personal information to the Collateral
Agent, obtain and retain required consents of the relevant individuals to the
collection, use and disclosure of their personal information, or shall have
determined that such consents either have previously been given upon which the
parties can rely or are not required under the Privacy Laws.  The Collateral
Agent shall use commercially reasonable efforts to ensure that its services
hereunder comply with Privacy Laws.  Specifically, the Collateral Agent agrees:
(1) to have a designated chief privacy officer; (2) to maintain policies and
procedures to protect personal information and to receive and respond to any
privacy complaint or inquiry; (3) to use personal information solely for the
purposes of providing its services under or ancillary to this Agreement and not
to use it for any other purpose except with the consent of or direction from the
applicable party or the individual involved; (4) not to sell or otherwise
improperly disclose personal information to any third party; and (5) to employ
administrative, physical and technological safeguards reasonably to secure and
protect personal information against loss, theft, or unauthorized access, use or
modification.

Anti-Money Laundering and the Collateral Agent.

  Each party to this Agreement hereby represents to the Collateral Agent that if
an account is to be opened by, or interest to be held by the Collateral Agent in
connection with this Agreement, for or to the credit of such party, such account
either:

(a)is not intended to be used by or on behalf of any third party; or

-144-

--------------------------------------------------------------------------------

 

(b)is intended to be used by or on behalf of a third party, in which case such
party hereto agrees to complete and execute forthwith a declaration in the
Collateral Agent’s prescribed form as to the particulars of such third party.

The Collateral Agent shall retain the right not to act and shall not be liable
for refusing to act if, due to a lack of information or for any other reason
whatsoever, the Collateral Agent, in its sole judgment, determines that such act
might cause it to be in non-compliance with any applicable anti-money laundering
law.  Further, should the Collateral Agent, in its sole judgment, determine at
any time that its acting under this Agreement has resulted in its being in
non-compliance with any applicable anti-money laundering law, then it shall have
the right to resign on 30 days’ written notice to Lender and the Borrower;
provided that (x) the Collateral Agent’s written notice shall describe the
circumstances of such non-compliance and (y) if such circumstances are rectified
to the Collateral Agent’s satisfaction within such 30 day period, then such
resignation shall not be effective.

[NO FURTHER TEXT ON THIS PAGE]

 

 

-145-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

BORROWER:

SST II 530 Martin St, LLC

 

By:/s/ Michael S. McClure

Name: Michael S. McClure

Title: President

 

SST II 1207 Appleby Line, LLC

 

By:/s/ Michael S. McClure

Name: Michael S. McClure

Title: President

 

SST II 2055 Cornwall Rd, LLC

 

By:/s/ Michael S. McClure

Name: Michael S. McClure

Title: President

 

SST II 480 South Service Rd, LLC

 

By:/s/ Michael S. McClure

Name: Michael S. McClure

Title: President

 

SST II 4491 Mainway, LLC

 

By:/s/ Michael S. McClure

Name: Michael S. McClure

Title: President

 

SSTI Dufferin Toronto, LLC

 

By:/s/ Michael S. McClure

Name: Michael S. McClure

Title: President

 

--------------------------------------------------------------------------------

 

 

SSTI Mavis Mississauga, LLC

 

By:/s/ Michael S. McClure

Name: Michael S. McClure

Title: President

 

SSTI Brewster Brampton, LLC

 

By:/s/ Michael S. McClure

Name: Michael S. McClure

Title: President

 

SSTI Granite Pickering, LLC

 

By:/s/ Michael S. McClure

Name: Michael S. McClure

Title: President

 

SSTI Centennial, LLC

 

By:/s/ Michael S. McClure

Name: Michael S. McClure

Title: President

 

SS SOLAR POWER, ULC, a Nova Scotia unlimited liability corporation

 

By:/s/ Michael S. McClure

Name: Michael S. McClure

Title: CFO and Treasurer

 

SST II CANADIAN PROPERTIES CO., a Nova Scotia unlimited liability corporation

 

By:/s/ Michael S. McClure

Name: Michael S. McClure

Title: CFO and Treasurer

 

 

--------------------------------------------------------------------------------

 

LENDER:

CITIBANK, N.A.

 

By:/s/ Harry Kramer

Name: Harry Kramer

Title: Vice President



COLLATERAL AGENT:

COMPUTERSHARE TRUST COMPANY OF CANADA

 

By:/s/ Jill Dunn

Name: Jill Dunn

Title: Manager, Corporate Trust

 

 

By:/s/ Alexa Kwan

Name: Alexa Kwan

Title: Associate Trust Officer

 

 